[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit 10.1

 

 

LEASE

 

 

 

 

 

 

105 W FIRST STREET OWNER, L.L.C.,

a Delaware limited liability company

 

 

Landlord

 

 

and

 

 

CRISPR THERAPEUTICS, INC.,

a Delaware corporation

 

Tenant

 

 

for

 

 

Premises

 

 

at

 

 

The 105 by Breakthrough

105 West First Street

Boston, Massachusetts

 

July 24, 2020

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

TABLE OF CONTENTS

 

Article 1

BASIC LEASE PROVISIONS

1

 

 

 

Article 2

PREMISES; TERM; RENT

4

 

 

 

Article 3

USE AND OCCUPANCY

4

 

 

 

Article 4

BASE BUILDING WORK; CONDITION OF THE PREMISES

9

 

 

 

Article 5

ALTERATIONS

22

 

 

 

Article 6

REPAIRS

25

 

 

 

Article 7

TAXES, OPERATING EXPENSES AND INSURANCE EXPENSES

26

 

 

 

Article 8

REQUIREMENTS OF LAW

34

 

 

 

Article 9

SUBORDINATION

35

 

 

 

Article 10

SERVICES

38

 

 

 

Article 11

INSURANCE; PROPERTY LOSS OR DAMAGE

42

 

 

 

Article 12

EMINENT DOMAIN

46

 

 

 

Article 13

ASSIGNMENT AND SUBLETTING

47

 

 

 

Article 14

ACCESS TO PREMISES

54

 

 

 

Article 15

DEFAULT

55

 

 

 

Article 16

LANDLORD’S RIGHT TO CURE; FEES AND EXPENSEs

59

 

 

 

Article 17

NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL

60

 

 

 

Article 18

END OF TERM

60

 

 

 

Article 19

QUIET ENJOYMENT

63

 

 

 

Article 20

NO SURRENDER; NO WAIVER

63

 

 

 

Article 21

WAIVER OF TRIAL BY JURY; COUNTERCLAIM

64

 

 

 

Article 22

NOTICES

64

 

 

 

Article 23

RULES AND REGULATIONS

65

 

 

 

Article 24

BROKER

65

 

 

 

Article 25

INDEMNITY

65

 

 

 

Article 26

MISCELLANEOUS

66

 

 

 

Article 27

HAZARDOUS MATERIALS

71

 

 

 

Article 28

LETTER OF CREDIT

75

 

 

 

Article 29

EXTENSION TERMS

78

 

 

 

Article 30

PARKING

81

 

 

 

Article 31

PATRIOT ACT

83

 

 

 

Article 32

EXTERIOR BUILDING SIGNS

84

 

 

 

Article 33

TENANT SELF-HELP

85

 

 

 

Article 34

DISPUTE RESOLUTION PROCEDURE

86

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule of Exhibits

 

Exhibit A

Floor Plans of the Premises

Exhibit B

Definitions

Exhibit C

Plans Showing Office Areas, Lab Areas, and Flex Areas

Exhibit D-1

Schedule of Base Building Plans

Exhibit D-2

Base Building Work Matrix

Exhibit D-3

Landlord’s Work Design Narrative

Exhibit E

Schedule of Tenant’s Hazardous Materials

Exhibit F

Rules and Regulations

Exhibit G

Form of Commencement Date Agreement

Exhibit H

Form of Environmental Questionnaire

Exhibit I

Cleaning Specifications (Office Areas)

Exhibit J

Plan of Rooftop/Penthouse Rooftop Areas

Exhibit K

Plan of Approved Locations of Tenant’s Exterior Building Signage

Exhibit L

Plan of Tenant’s Entrance/Lobby Feature Wall Signs

Exhibit M

Construction Schedule for Landlord’s Work

Exhibit N

Form of Guaranty

Exhibit O

HVAC Design Standards

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

LEASE

THIS LEASE is made as of the 24th day of July, 2020 (“Effective Date”), between
105 W FIRST STREET OWNER, L.L.C. (“Landlord”), a Delaware limited liability
company, and CRISPR THERAPEUTICS, INC. (“Tenant”), a Delaware corporation.

Landlord and Tenant hereby covenant and agree as follows:

Article 1

 

BASIC LEASE PROVISIONS

 

ADDITIONAL RENT:

All sums other than Fixed Rent payable by Tenant to Landlord under this Lease,
including Tenant’s Tax Payment, Tenant’s Operating Payment, Tenant’s Insurance
Payment, Electricity Additional Rent, charges for utilities and services
furnished to the Premises (including, without limitation, PH neutralization,
water and sewer services, natural gas, condenser water, chilled water, and
forced air), late charges, overtime or excess service charges, damages, and
interest and other costs related to Tenant’s failure to perform any of its
obligations under this Lease.

 

AGREED AREA OF BUILDING:

263,500 rentable square feet, as mutually agreed by Landlord and Tenant.

 

AGREED AREA OF PREMISES:

263,500 rentable square feet, as mutually agreed by Landlord and Tenant.

 

BUILDING:

The building commonly known as The 105 by Breakthrough, 105 West First Street,
Boston, Massachusetts, including all fixtures, equipment and other improvements
and appurtenances now or hereafter erected, located or placed therein or on the
land upon which the Building is located.

 

COMMENCEMENT DATE:

The date on which Landlord tenders possession of the Premises to Tenant in the
Delivery Condition (as defined in Section 4.2).

 

EXPIRATION DATE:

The date which is the last day of the calendar month in which the day
immediately preceding the twelfth (12th) anniversary of the Rent Commencement
Date occurs or, if the Term of this Lease is extended in accordance with the
provisions of Article 29, the last day of the respective Extension Term.

 

-1-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

FIXED RENT:

Lease YearPer AnnumPer Month

 

Lease Year 1$21,080,000.00$1,756,666.66

Lease Year 2$21,628,080.00$1,802,340.00

Lease Year 3$22,190,410.08$1,849,200.84

Lease Year 4$22,767,360.74$1,897,280.06

Lease Year 5$23,359,312.12$1,946,609.34

Lease Year 6$23,966,654.24$1,997,221.19

Lease Year 7$24,589,787.25$2,049,148.94

Lease Year 8$25,229,121.72$2,102,426.81

Lease Year 9$25,885,078.88$2,157,089.91

Lease Year 10$26,558,090.93$2,213,174.24

Lease Year 11$27,248,601.29$2,270,716.77

Lease Year 12$27,957,064.93$2,329,755.41

 

GUARANTOR:

CRISPR Therapeutics AG, a Swiss corporation.

 

 

INTEREST RATE:

The lesser of (i) 4% per annum above the then-current Base Rate, and (ii) the
maximum rate permitted by applicable Requirements.

 

LANDLORD’S ADDRESS FOR NOTICES:

105 W First Street Owner, L.L.C.
c/o Breakthrough Spaces, L.L.C.

105 West First Street

Boston, Massachusetts 02210
Attn:  Office of the Building

 

 

with copies to:

 

105 W First Street Owner, L.L.C.
c/o Breakthrough Spaces, L.L.C.

Tishman Speyer
45 Rockefeller Plaza
New York, New York 10111
Attn:  Chief Legal Officer

 

105 W First Street Owner, L.L.C.
c/o Breakthrough Spaces, L.L.C.

Bellco Capital

2049 Century Park East, Suite 1940

Los Angeles, CA 90067

Attn:  Legal

 

 

and:

 

Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts 02110

Attn:  [***]

 

LANDLORD’S AGENT:

 

 

 

LANDLORD’S BROKER:

 

Breakthrough Spaces, L.L.C. or any other person or entity designated at any time
and from time to time by Landlord as Landlord’s Agent.

 

Newmark Real Estate of Massachusetts, LLC, d/b/a Newmark Knight Frank.

 

LETTER OF CREDIT AMOUNT:

 

$10,540,000.00, subject to the provisions of Article 28.

 

-2-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

PREMISES:

 

 

 

The rentable areas located on the 1st through 7th floors of the Building
(inclusive), as more particularly shown on the floor plans attached hereto as
Exhibit A.

 

PERMITTED USES:

Within the Office Areas, general office and other lawfully permitted uses
ancillary thereto, subject in all respects to applicable Requirements (the
“Office Area Permitted Uses”).  Within the Lab Areas, research, development and
laboratory uses, and other lawfully permitted uses ancillary thereto, including
a Vivarium, subject in all respects to applicable Requirements (the “Lab Area
Permitted Uses”).  Within the Flex Areas, either Office Area Permitted Uses or
Lab Area Permitted Uses.

 

REAL PROPERTY:

The Building, together with the plot(s) of land upon which it stands.

 

RENT:

Fixed Rent and Additional Rent, collectively.

 

RENT COMMENCEMENT DATE:

 

The later to occur of (i) the date which is two hundred forty (240) days after
the Commencement Date, or (ii) November 1, 2022.

 

SCHEDULED COMMENCEMENT DATE:

 

March 1, 2022

TENANT’S ADDRESS FOR NOTICES:

Until Tenant commences business operations from the Premises:

 

610 Main Street North

Cambridge, Massachusetts 02139

Attn: [***]

 

Thereafter, at the Premises.

 

In each instance, with a copy to the same address, to the attention of the
General Counsel.

 

TENANT’S BROKER:

Cushman & Wakefield of Massachusetts, Inc.

 

TENANT’S 

PROPORTIONATE SHARE

 

 

100 % (i.e., ratio of the rentable area of the Premises to the rentable area of
the Building, expressed as a percentage).

 

TERM:

The period of time commencing on the Commencement Date and ending on the
Expiration Date, or such earlier date upon which this Lease is terminated in
accordance with the terms and conditions hereof.

 

 

All capitalized terms used in this Lease which are not otherwise defined in this
Article 1 or in the following Articles of this Lease are defined in Exhibit B.

 

-3-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 2

PREMISES; TERM; RENT

Section 2.1.  Lease of Premises.  Subject to the terms of this Lease, Landlord
leases to Tenant and Tenant leases from Landlord the Premises for the Term.  In
addition, Landlord grants to Tenant the right to use the Common Areas, the
Common Facilities, and the Building Systems, which usage shall be on an
exclusive basis for as long as the Premises includes all of the rentable areas
of the Building, subject in all respects to access to and use by Landlord and
Landlord’s Agent of the Common Areas, the Common Facilities, and the Building
Systems, in accordance with the provisions of this Lease, and to access to and
use by others of the passageway area, the Convenor Space, and the Lobby
Café.  Subject to casualties and to Unavoidable Delays and the terms and
conditions of this Lease, Landlord shall provide Tenant with access to and use
of the Premises, on a 24 hour per day, 7 day per week basis.

Section 2.2.  Commencement Date.  Upon the Effective Date, the terms and
provisions of this Lease shall be fully binding on Landlord and Tenant.  The
Term of this Lease shall commence on the Commencement Date (as defined in
Article 1).  Unless sooner terminated or extended as hereinafter provided, the
Term shall expire on the Expiration Date.  Once the Commencement Date is
determined, Landlord and Tenant shall endeavor to execute an agreement,
substantially in the form attached hereto as Exhibit G, confirming the
Commencement Date, the Rent Commencement Date and the Expiration Date; provided,
however, the failure to execute said agreement will not limit or detract from
the occurrence of such dates.

Section 2.3.  Payment of Rent.  Tenant shall pay to Landlord, without notice or
demand, and without any set-off, counterclaim, abatement or deduction
whatsoever, except as may be expressly set forth in this Lease, in lawful money
of the United States by wire transfer of funds, (i) Fixed Rent in equal monthly
installments, in advance, on the first day of each month during the Term,
commencing on the Rent Commencement Date, and (ii) Additional Rent, at the times
and in the manner set forth in this Lease.

Section 2.4.  Guaranty.  Concurrent with the execution of this Lease, the
Guarantor has executed and delivered to Landlord the Guaranty (the “Guaranty”)
in the form attached hereto as Exhibit N.  The Guaranty shall remain in full
force and effect throughout the Term.  Tenant hereby represents and warrants to
Landlord that it is a wholly-owned direct subsidiary of Guarantor.  

Article 3

USE AND OCCUPANCY

Section 3.1.  Permitted Uses.  (a)  Tenant shall use and occupy the Premises
only for the Permitted Uses and for no other purpose or purposes.  Tenant shall
not use or occupy or permit the use or occupancy of any part of the Premises in
a manner constituting a Prohibited Use.  If Tenant uses the Premises for any
Prohibited Use, in violation of any applicable Requirement, or in a manner which
causes the Building to be in violation of any Requirement, then Tenant shall
promptly discontinue such use upon notice from Landlord.  

-4-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(b)

Tenant shall use Office Areas only for the Office Area Permitted Uses and for no
other purposes.  Notwithstanding the foregoing, Tenant may elect, from
time-to-time, subject to the terms and conditions of Section 3.1(e), to change
the use of Office Areas to the Lab Area Permitted Uses, subject in each instance
to the prior consent of Landlord, which consent may be granted or withheld by
Landlord in its sole discretion.  Any such change in use of Office Areas to the
Lab Area Permitted Uses shall be subject to applicable Requirements and to
compliance by Tenant with the terms and conditions of Article 5.  Tenant shall
be responsible for all costs and expenses arising out of or resulting from any
such change in use of Office Areas to the Lab Area Permitted Uses.

(c)

Tenant shall use the Lab Areas only for the Lab Area Permitted Uses and for no
other purposes.  Tenant may elect, from time-to-time, subject to the terms and
conditions of Section 3.1(e), to change the use of Lab Areas to Office Area
Permitted Uses, subject in each instance to the prior consent of Landlord, which
consent shall not be unreasonably withheld, conditioned, or delayed (subject to
the terms and conditions of Section 3.1(e)).  Any such change in use of Lab
Areas to Office Area Permitted Uses shall be subject to applicable Requirements
and to compliance by Tenant with the terms and conditions of Article 5.  Tenant
shall be responsible for all costs and expenses arising out of or resulting from
any such change in use of Lab Areas to Office Area Permitted Uses.

(d)

Tenant may elect to use Flex Areas for either Lab Area Permitted Uses or Office
Area Permitted Uses, subject to the terms and conditions of Section 3.1(e), to
applicable Requirements, and to compliance by Tenant with the terms and
conditions of Article 5.  The prior consent of Landlord shall not be required
for such change in use of Flex Areas, subject to the provisions of Article
5.  Tenant shall be responsible for all costs and expenses arising out of or
resulting from any such change in use of Flex Areas.  

(e)

Notwithstanding the foregoing, at all times during the Term, not less than
approximately thirty percent (30%) of the rentable area of the Premises shall be
used for the Lab Area Permitted Uses, and not more than approximately seventy
percent (70%) of the rentable area of the Premises shall be used for the Office
Area Permitted Uses.  Landlord shall not be considered to be unreasonable in
withholding consent for a change in the use of any respective area of the
Premises that when given effect would result in the use of the Premises being in
breach of the foregoing covenant.

Section 3.2.  Permits and Approvals.  Tenant shall, at its sole cost and
expense, obtain and at all times maintain all licenses, approvals, and permits
required for the lawful conduct of the business operations of Tenant in the
Premises, including  any and all permits and approvals required for or incident
to the conduct of its scientific activities in the Premises, or the
transportation, storage, handling, use and disposal of Hazardous Materials,
chemical or biological substances or organisms, animals, and/or laboratory
specimens.  Upon request of Landlord from time-to-time, Tenant shall provide
copies of such licenses, permits and approvals to Landlord. Landlord will
exercise commercially reasonable efforts to cooperate with the efforts of Tenant
to obtain and maintain such licenses, permits or approvals; provided, however,
Tenant shall reimburse Landlord for all commercially reasonable actual
documented out-of-pocket costs and expenses incurred by Landlord in connection
therewith. Immediately upon receipt, Tenant shall provide Landlord with copies
of any notices or other communications concerning the termination or expiration
of any such permits, licenses or approvals, or concerning or alleging a
violation or alleged violation by Tenant of any Requirements.  In no event shall
Tenant seek any amendments or modifications to, or variances or special use
permits under, the Zoning Code of the City of Boston without the prior written
consent of

-5-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Landlord in each instance; provided, however, Landlord hereby consents to Tenant
obtaining a conditional use permit to construct and operate the Vivarium (as
hereinafter defined), subject to the review and approval by Landlord of any
conditions and requirements set forth in said conditional use permit which could
impact or restrict the Building and/or the Real Property after the expiration or
termination of this Lease (which approval will not be unreasonably withheld).

Section 3.3.  Building Roof and Penthouse Roof Areas.  Subject to the terms and
conditions of this Section 3.3, during the Term of this Lease Tenant shall have
the right to install, operate, maintain, repair and replace mechanical equipment
which is required for its operations in the Premises (collectively, the “Rooftop
Equipment”) located on the roof of the Building and the roof of the penthouse
area of the Building, respectively, in the areas (collectively, the “Rooftop
Areas”) depicted on the plan attached to this Lease as Exhibit J. The Rooftop
Areas shall be provided to Tenant in the condition set forth in the Base
Building Plans, and except as expressly set forth in the Base Building Plans,
Landlord shall have no obligation to prepare the roof, the penthouse, or any
portion thereof for use by Tenant.  The location, type, size, weight and manner
of attachment of the Rooftop Equipment shall be subject to the prior approval of
Landlord in each instance.  Landlord’s approval of the Rooftop Equipment shall
not be unreasonably withheld, conditioned or delayed, provided that Tenant
demonstrates to Landlord’s reasonable satisfaction that the proposed Rooftop
Equipment (i) does not interfere with any Building Systems; (ii) will not affect
the structural integrity of the Building or adversely impact the roof or the
roof membrane in any manner or void, or adversely affect Landlord’s rights
under, the roof warranty in any manner; and (iii) complies with all applicable
Requirements.  Tenant shall be responsible for screening the Rooftop Equipment
in accordance with all applicable Requirements, subject however to Landlord
installing the base building equipment to be installed on the roof of the
Building in the locations set forth in the Base Building Plans.  Tenant shall
not install Tenant’s Rooftop Equipment unless and until Tenant has obtained and
submitted to Landlord copies of all required governmental permits, licenses,
approvals, and authorizations necessary for the installation and operation
thereof.  Tenant shall not operate Tenant’s Rooftop Equipment unless and until
Tenant has obtained and submitted to Landlord commissioning reports and
acoustical reports, as required pursuant to, and evidencing compliance with, all
applicable Requirements.  Tenant shall comply with all Requirements applicable
to the operation, use, repair and maintenance of the Rooftop Equipment. In
addition, in connection with the installation, maintenance and operation of the
Rooftop Equipment, Tenant shall comply with all customary construction Rules and
Regulations adopted by Landlord from time-to-time.  In connection with all work
and services performed by or on behalf of Tenant on the roof and/or penthouse of
the Building, such work or services (i) shall not interfere with any Building
Systems; (ii) shall not affect the structural integrity of the Building or
adversely impact the roof or the roof membrane in any manner or void, or
adversely affect Landlord’s rights under, the roof warranty in any manner; (iii)
shall be adequately screened in accordance with all applicable Requirements; and
(iv) shall comply with all applicable Requirements.  Notwithstanding the
foregoing, upon the request of Tenant, the electricity and/or other utilities
provided to the Rooftop Areas may be temporarily interrupted as required in
connection with the installation, maintenance, and testing of the Rooftop
Equipment, provided that (A) Tenant provides reasonable prior notice of such
required interruption to Landlord, (B) such interruption shall be scheduled at a
time which is reasonably satisfactory to Landlord and Tenant (taking into
account the need for immediate scheduling in the event of an emergency); (C)
Tenant shall exercise good faith diligent efforts to minimize the extent and
duration of any such interruption, and (D) Tenant shall reimburse Landlord, as
Additional Rent, for all reasonable out-of-pocket costs and expenses incurred by
Landlord in connection with such interruption. Landlord shall have no obligation
to provide any electricity or other utilities or services to the Rooftop
Equipment.  Tenant shall be responsible for connecting the Rooftop Equipment to
the electrical outlets located on the roof, and for the costs and expenses of
all electricity consumed in connection with the operation of the Rooftop
Equipment.

-6-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 3.4.  Vivarium. Tenant shall be responsible, at its sole expense, for
the installation, operation, maintenance, repair and removal of any vivarium
(the “Vivarium”) installed or operated by Tenant in the Premises, in accordance
with all applicable Requirements and with first-class standards and best
industry practices.  Without limitation, Tenant shall separately dispose of all
waste products from the operation of the Vivarium, including all animals, animal
carcasses, food or supplies relating to any animals in accordance with all
applicable Requirements.  Tenant shall comply with all Rules and Regulations
adopted by Landlord from time-to-time with respect to the operation of the
Vivarium, including Rules and Regulations concerning noise mitigation.  All
transportation by Tenant to and from the Premises of any animals, animal waste,
animal carcasses, food or supplies relating to any animals from time to time in
any animal storage areas of the Premises shall be in accordance with the terms
and conditions of this Section 3.4.  All animals shall be transported to and
from the Premises in appropriate cages or other containers.  At no time shall
any animals, animal waste, animal carcasses, food or supplies relating to the
animals be brought into, transported through, or delivered to the lobby of the
Building or be transported in any passenger elevators.  At no time shall any
large animals or the carcasses of any large animals be used in the Vivarium.

Section 3.5.  Innovation Area.  The Landlord’s Work shall include the buildout
and improvement of the area shown as the “Innovation Areas” on the floor plans
attached as Exhibit C (the “Innovation Area”).  Tenant may use and occupy the
Innovation Area for any of the Permitted Uses and for no other purpose or
purposes; provided, however, in no event shall Tenant use the Innovation Area
for any Prohibited Innovation Area Use.  Pursuant to the approval of the
construction of the Building by the Boston Redevelopment Authority d/b/a Boston
Planning & Development Agency (the “BPDA”), the Innovation Area is to be used as
“innovation space.”  As long as Tenant uses the Innovation Area for Permitted
Uses and does not use the Innovation Area for any Prohibited Innovation Area
Use, if the BPDA or another Governmental Authority issues an order or directive
prohibiting Tenant from using the Innovation Area for such Permitted Use (each,
an “Innovation Area Prohibition”), then (i) the party which receives notice of
said Innovation Area Prohibition shall deliver a copy of such notice to the
other party promptly after receipt thereof, (ii) Landlord shall be afforded
sixty (60) days after receipt of such notice within which period of time it may
elect to contest or dispute the Innovation Area Prohibition, and to seek to
cause the BPDA or other Governmental Authority to rescind or revoke the
Innovation Area Prohibition, and (iii) if Landlord does not cause the Innovation
Area Prohibition to be revoked or rescinded within said sixty (60) day period of
time, then within thirty (30) days after the expiration of said sixty (60) day
period of time, Tenant shall either (a) elect to surrender the Innovation Area
to Landlord and to remove the Innovation Area from the Premises by delivering
notice (an “Innovation Area Surrender Notice”) of such election to Landlord, or
(b) elect to comply with the Innovation Area Prohibition, and to change the use
of the Innovation Area and to comply with the requirements, directives, and
conditions of the BPDA or other Governmental Authority by delivering notice (an
“Innovation Area Use Change Notice”) of such election to Landlord.  If Tenant so
elects to comply with the Innovation Area Prohibition and to change the use of
the Innovation Area, then as soon as reasonably practicable after delivery of
the Innovation Area Use Change Notice, Tenant shall change the use of the
Innovation Area to cause the use of the Innovation Area to comply with the
requirements, directives, and conditions of the BPDA or other Governmental
Authority with respect thereto.  If Tenant so elects to change the use and to
cause the use of the Innovation Area to comply with the requirements,
directives, and conditions of the BPDA or other Governmental Authority, then
Tenant shall assume all liabilities and obligations for such compliance, and in
connection therewith, shall reimburse Landlord for any fines, penalties or other
governmental charges imposed as a result of the Innovation Area Prohibition, and
shall indemnify Landlord for all liabilities and obligations arising out of or
resulting therefrom.  If

-7-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Tenant so elects to surrender the Innovation Area and to remove the Innovation
Area from the Premises in accordance with the foregoing provisions, then on the
date specified in the Innovation Area Surrender Notice (the “Innovation Area
Surrender Date”), Tenant shall surrender to Landlord possession of the
Innovation Area, free and clear of all occupants, vacant and free of any lien or
encumbrance created by Tenant or persons claiming by, through or under Tenant,
and with Tenant’s Property removed therefrom.  Landlord shall indemnify and hold
Tenant harmless from the costs and expenses incurred by Tenant in connection
with such surrender of the Innovation Area, including the costs of moving
Tenant’s Property from the Innovation Area, relocation costs and demising
costs.  Effective as of the Innovation Area Surrender Date, Tenant’s lease of
the Innovation Area shall end and expire, and the Term of this Lease solely with
respect to the Innovation Area shall terminate and expire as if the Innovation
Area Surrender Date was the Expiration Date (solely with respect to the
Innovation Area).  Effective as of the Innovation Area Surrender Date, the Fixed
Rent, Tenant’s Proportionate Share, the number of parking passes afforded to
Tenant, and all other amounts payable under this Lease which are calculated
based on the area of the Premises shall be adjusted to reflect the removal of
the Innovation Area from the Premises.  If Tenant fails to timely deliver either
an Innovation Area Surrender Notice or an Innovation Area Use Change Notice
pursuant to the foregoing provisions, then Tenant shall be considered to have
delivered an Innovation Use Change Notice.

Section 3.6.  Lobby Café.  The area on the ground floor of the Building shown as
“Cafe” on the floor plans attached as Exhibit C is referred to in this Lease as
the “Lobby Cafe”.  Pursuant to applicable Requirements, the Lobby Café is to be
used to operate a café which is open to the general public.  In accordance with
and subject to applicable Requirements, Landlord will operate or cause the Lobby
Café to be operated in a first-class manner, consistent with the quality
standards of lobby café operations in Comparable Buildings.  Both parties will
meet as often as reasonably practicable to review and discuss the operation of
the Lobby Cafe.  If, from time-to-time, Tenant has suggestions or concerns with
respect to the quality of the operation of the Lobby Café, then Landlord and
Tenant shall engage in good faith discussions and consultations in order to
address such suggestions and concerns.  As part of said discussions, Tenant may
suggest alternative menu items and services to be provided at the Lobby Café.

Section 3.7.  Convenor Space.  The area shown as “Convenor Space” on the floor
plans attached as Exhibit C is referred to in this Lease as the “Convenor
Space.”  Pursuant to applicable Requirements, the Convenor Space is to be open
to the general public, for use by community and neighborhood groups.  In
accordance with and subject to applicable Requirements, Landlord will operate or
cause the Convenor Space to be operated in a first-class manner, consistent with
the quality standards of Comparable Buildings.  Landlord shall provide Tenant
with the schedule for use of the Convenor Space, including the names of the
groups which are scheduled to use the Convenor Space.  The use and operation of
the Convenor Space shall not disrupt the business operations of Tenant in the
Premises, and the Convenor Space shall not (x) be used for any offensive
purposes or for any for purposes constituting a nuisance, or (y) be used by
other life science companies which are business competitors of Tenant.  If, from
time-to-time, Tenant has suggestions or concerns with respect to the quality of
the operation of the Convenor Space, then Landlord and Tenant shall engage in
good faith discussions and consultations in order to address such suggestions
and concerns.  

-8-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 4

BASE BUILDING WORK; CONDITION OF THE PREMISES

Section 4.1.  Base Building Work.  Subject to and in accordance with the
provisions of this Section 4.1, Landlord shall perform the Base Building Work
(as hereinafter defined), at its sole cost and expense, substantially in
accordance with the plans which are listed on the schedule attached to this
Lease as Exhibit D-1 (the “Base Building Plans”), including the items which are
listed in the column marked “landlord” on the Base Building Work Matrix attached
to this Lease as Exhibit D-2.  The work which is depicted and described in the
Base Building Plans is referred to in this Lease as the “Base Building
Work.”  Landlord has commenced performance of the Base Building Work and,
subject to extensions for Unavoidable Delays, COVID-19 Delays, and Tenant
Delays, Landlord anticipates commencing vertical construction of the Building by
November 1, 2020.  Landlord shall cause the Base Building Work to be completed
in a good and workmanlike manner, in compliance with all applicable
Requirements.  The issuance by the architect for the Base Building Work of a
certificate of substantial completion for the Base Building Work (the “Base
Building Work Certificate of Substantial Completion”) shall be presumptive
evidence that Landlord has substantially completed all of the Base Building
Work; provided, however, if Tenant in good faith disputes whether substantial
completion of the Base Building Work has in fact occurred, then within thirty
(30) days after the delivery to Tenant of said Base Building Work Certificate of
Substantial Completion, Tenant shall deliver notice thereof to Landlord (a “Base
Building Work Substantial Completion Dispute Notice”), in which event either
Landlord or Tenant may elect to submit the resolution of such dispute to the
Dispute Resolution Procedure (as defined in Article 34).  Time is of the essence
of the delivery of a Base Building Work Substantial Completion Dispute Notice,
and notwithstanding the foregoing, if Tenant fails to timely deliver a Base
Building Work Substantial Completion Dispute Notice within said thirty (30) day
period, then substantial completion of the Base Building Work shall be
considered to have occurred, and Tenant shall have no further right to contest
said occurrence.  The Base Building Work Certificate of Substantial Completion
shall include confirmation of the completion of required inspections of the Base
Building Work by ISD.  Landlord will cause its general contractor to complete
all punch-list items of the Base Building Work and will obtain from its general
contractor customary construction warranties with regard to defects in materials
and workmanship of the Base Building Work covering, without limitation, the
roof, elevators, Building Systems, and structural elements of the Base Building
Work.  With respect to any material defects or deficiencies in the Base Building
Work of which Tenant notifies Landlord prior to the first (1st) anniversary of
the Commencement Date, Landlord will cause the Contractor to repair and correct
such defect or deficiency promptly after receipt of such notice.  In addition,
Landlord will repair or cause the Contractor to repair all Latent Defects in the
Base Building Work of which Tenant provides notice prior to the first (1st)
anniversary of the substantial completion of the Base Building Work.  Tenant
shall notify Landlord promptly after it becomes aware of any Latent Defects in
the Base Building Work.  All Building Systems shall be delivered in good working
order, condition, and repair, and in compliance with the operating
specifications for such Building Systems (as set forth in the Base Building
Plans), all applicable Requirements, and the standards established by the
American Society of Heating, Refrigeration, and Air Conditioning Engineers
(ASHRAE) for Class A office buildings.  Landlord will cause all Building Systems
to be commissioned, and will provide complete commissioning data reports to
Tenant.  In addition, Landlord will cause the base building architect to provide
complete as-built CAD plans for the base building and core and shell areas to
Tenant.  After the Base Building Work is completed, Landlord shall submit an
application to the United States Green Building Council (“USGBC”) based upon the
LEED CS Matrix for Base Building, in order to obtain certification by

-9-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

the USGBC of the Building as a Gold LEED Rated building.  Thereafter, Landlord
will exercise good faith reasonable efforts to obtain said LEED certification,
at its sole cost and expense.  Tenant shall cooperate with such application
process and provide such customary information and documentation as may be
reasonably required by Landlord in connection with said application, if
any.  Landlord has no obligation to perform any work, supply any materials,
incur any expense or make any alterations, additions or improvements in order to
prepare the Building for Tenant’s use and occupancy, except for the performance
of the Base Building Work and the Landlord’s Work.

Section 4.2.  Definitions for Landlord’s Work.  For purposes of this Article 4,
the following terms shall have the meanings set forth below:

(a)“Architect” shall mean Jacobs or another qualified third-party architect
selected by Tenant and approved by Landlord (such approval not to be
unreasonably withheld, conditioned, or delayed) to prepare each of the Test Fit
Plans, the Permit Set Plans, and the Construction Set Plans.

(b)“Approved Plans” shall mean the Construction Set Plans for the Landlord’s
Work, prepared by the Architect and approved by both Landlord and Tenant in
accordance with the provisions of this Article 4.

(c)“Budget” shall mean the project budget for the Landlord’s Work (including
allowances and contingencies), prepared by the Contractor and approved by both
Landlord and Tenant in accordance with the provisions of this Article 4, as the
same may be revised and updated from time-to-time with the approval of both
Landlord and Tenant in accordance with the provisions of this Article 4.

(d)“Construction Set Plans” shall mean the construction set architectural and
engineering plans and specifications for the Landlord’s Work, issued by the
Architect in accordance with the provisions of this Article 4.

(e)“Construction Schedule” shall mean the milestone construction schedule for
the performance of Landlord’s Work which is attached to this Lease as Exhibit M.

(f)Contractor” means the general contractor designated and engaged by Landlord
and approved by Tenant (such approval not to be unreasonably withheld,
conditioned, or delayed) to construct, install and perform the Landlord’s Work.

(g)“Delivery Condition” shall mean the following: (i) Substantial Completion of
the Landlord’s Work has occurred (subject only to the completion of the
Punch-List Items) (subject to the provisions of Section 4.3(f) and Section
4.5(c)), (ii) the Base Building Work Substantial Completion Certificate has been
delivered and the Base Building Work has been substantially completed in
accordance with and subject to the provisions of Section 4.1, and (iii) the
Premises are vacant, and free and clear of all tenants and occupants.

(h)““Landlord’s Additional Contribution Amount” shall mean an amount equal to up
but not more than $6,587,500.00.

(i)“Landlord’s Change Order” shall mean a change order proposed by Landlord to
the Approved Plans.

-10-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(j)“Landlord’s Contribution” shall mean an amount equal to Landlord’s Initial
Contribution Amount and Landlord’s Additional Contribution Amount, if
applicable.

(k)“Landlord Delay” shall mean the following: (i) if the proposed Test Fit Plans
are not submitted to Tenant by the Proposed Test Fit Plans Submission Date, each
day after the Proposed Test Fit Plans Submission Date which is prior to the date
on which the Test Fit Plans actually are submitted to Tenant; (ii) if the
proposed Budget is not submitted to Tenant by the Proposed Budget Submission
Date, each day after the Proposed Budget Submission Date which is prior to the
date on which the proposed Budget actually is submitted to Tenant; (iii) if the
proposed Permit Set Plans are not submitted to Tenant by the Proposed Permit Set
Plans Submission Date, each day after the Proposed Permit Set Plans Submission
Date which is prior to the date on which the Permit Set Plans actually are
submitted to Tenant; and (iv) if the Construction Set Plans are not submitted to
Tenant by the Proposed Construction Set Plans Submission Date, each day after
the Proposed Construction Set Plans Submission Date which is prior to the date
on which the Construction Set Plans actually are submitted to Tenant.

(l)“Landlord’s Initial Contribution Amount” shall mean $52,700,000.00.

(m)“Landlord’s Work” shall mean the improvements and alterations expressly and
specifically shown on the Approved Plans.  Without limitation, Landlord’s Work
shall not include the acquisition or installation of Tenant’s trade fixtures,
furniture or personal property.

(n)“Landlord’s Work Costs” shall mean, collectively, all of the out-of-pocket
costs and expenses incurred by Landlord arising out of and in connection with
designing, permitting, and performing the Landlord’s Work, including
construction costs, permit fees, fees and general conditions payable to the
Contractor (at the rates set forth in the Budget), overhead and profit of the
Contractor (at the rates set forth in the Budget), costs and expenses for the
purchase and installation of improvements set forth in the Approved Plans, the
costs of commissioning and testing the Building Systems serving the Premises and
equipment installed in or serving the Premises as part of the Landlord’s Work, a
construction oversight fee payable to Landlord or Landlord’s Agent in an amount
equal to two and one-half percent (2.5%) of the hard construction costs, and the
actual commercially reasonable out-of-pocket architectural and engineering fees
and costs incurred by Landlord in connection with the preparation and review of
the plans and specifications for the Landlord’s Work.

(o)“Long Lead Items” means improvements, items, materials, finishes or
installations that Landlord, the Architect, or the Contractor advises Tenant in
writing (in connection with the review of the Test Fit Plans, Permit Set Plans,
Construction Set Plans and/or the review of proposed Tenant Change Orders) are
not generally available as needed to meet the milestone dates set forth on the
Construction Schedule.

(p)“Permit Set Plans” shall mean the permit set architectural and engineering
plans and specifications for the Landlord’s Work to be submitted to ISD for
issuance of a building permit for Landlord’s Work, prepared by the Architect and
approved by both Landlord and Tenant in accordance with the provisions of this
Article 4.

-11-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(q)“Punch-List Items” shall mean punch-list items of Landlord’s Work identified
by Landlord’s construction representative and Tenant’s construction
representative in accordance with Section 4.5(c), which punch-list items can be
completed without material interference with Tenant’s use and occupancy of the
Premises, and any other items which because of the seasonal nature of the item
(such as HVAC balancing) or in accordance with good construction practice, are
not practicable to complete at such time.

(r)“Substantial Completion” shall mean (a) the substantial completion of
Landlord’s Work, excepting only Punch-List Items (subject to the provisions of
Section 4.3(f) and Section 4.5(c)); (b) the delivery by the Architect of a
certificate of substantial completion with respect to Landlord’s Work,
substantially in the form of AIA G704-2017; and (c) the Base Building Work
Substantial Completion Certificate has been delivered and the Base Building Work
has been substantially completed in accordance with and subject to the
provisions of Section 4.1.

(s)“Tenant Change Order” shall mean a change order proposed by Tenant to the
Approved Plans.

(t)“Tenant’s Contribution” shall mean an amount equal to the positive excess (if
any) of (i) the Landlord’s Work Costs minus (ii) the amount of the Landlord’s
Contribution.

(u)“Tenant Delay” shall mean any delay in the performance of Landlord’s Work
and/or the issuance of a building permit for Landlord’s Work arising out of or
resulting from the following: (i)  the failure of the Test Fit Plans Approval
Date to occur by the Scheduled Test Fit Plans Approval Date, excepting only as a
result of a Landlord Delay; (ii) the failure of the Budget Approval Date to
occur by the Scheduled Budget Approval Date, excepting only as a result of a
Landlord Delay; (iii) the failure of the Permit Set Plans Approval Date to occur
by the Scheduled Permit Set Plans Approval Date, excepting only as a result of a
Landlord Delay; (iv) the failure of the Construction Set Plans Approval Date to
occur by the Scheduled Construction Set Plans Approval Date, excepting only as a
result of a Landlord Delay; (v) the failure by Tenant to review and consent to,
or to provide comments or responses to, the proposed Test Fit Plans, the Budget,
the Permit Set Plans, and/or the Construction Set Plans, as applicable, by not
later the respective period of time set forth in Section 4.3 (time being of the
essence of each such date), (vi) the failure by Tenant to timely pay to Landlord
any Tenant’s Progress Payment when due in accordance with the provisions of
Section 4.3(f); (vii) any Tenant Change Orders or Long Lead Items requested by
Tenant, (viii) any delay and/or default on the part of Tenant or its agents,
engineers, architects, or contractors which delays performance of an obligation
beyond the respective milestone date set forth in the Construction Schedule,
(ix) any material interference with the performance of Landlord’s Work by Tenant
or any of its agents, engineers, architects, or contractors, or (x) any other
action or inaction by Tenant or any of Tenant’s agents, engineers, architects,
or contractors.  Notwithstanding the foregoing, except where a Tenant Delay
arises from Tenant’s failure timely to act on or before a date or within a time
period expressly set forth in this Lease (in which event no Tenant Delay Notice
shall be required): (A) in no event shall any act or omission be deemed to be a
Tenant Delay until and unless Landlord has given Tenant notice (the “Tenant
Delay Notice”) (which notice may be by email to Tenant’s construction
representative) advising Tenant (a) that a Tenant Delay is occurring, and (b) of
the basis on which Landlord has determined that a Tenant Delay is occurring, and
(B) no period of time prior to the date that is two (2) Business Days after
Tenant receives a Tenant Delay Notice shall be included in the period of time
charged to Tenant pursuant to such Tenant Delay Notice.

-12-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(v)“Tenant’s Progress Payments” shall mean the payments to be made by Tenant on
account of Tenant’s Contribution as the Landlord’s Work is performed, in
accordance with the provisions of Section 4.3(f).

(w) “Tenant’s Work” shall mean the installation and commissioning of laboratory
and related equipment to be installed by Tenant, and the installation of trade
fixtures, furniture, personal property, and any other improvements and
alterations necessary or desired to prepare the Premises for initial occupancy
of the Premises by Tenant, excepting only such alterations and improvements
performed in connection with Landlord’s Work.  Without limitation, Tenant’s Work
shall include each item marked in the “tenant” column on the Base Building Work
Matrix attached to this Lease as Exhibit D-2.

(x)“Test Fit Plans” means, collectively, (i) the preliminary test fit plans
showing the general layout of the Premises upon completion of the Landlord’s
Work, prepared by the Architect, (ii) the preliminary equipment list for the
Landlord’s Work, and (iii) the conceptual budget for the Landlord’s Work, each
as approved by both Landlord and Tenant in accordance with the provisions of
this Article 4.  Without limitation, the Test Fit Plans shall designate which of
the Flex Areas initially shall be constructed as Lab Areas and which of the Flex
Areas initially shall be constructed as Office Areas.

Section 4.3.  Landlord’s Work; Plans and Specifications; Change Orders.  

(a)Tenant has elected and Landlord has approved the selection of Jacobs as the
Architect for Landlord’s Work.  Tenant shall cooperate with Landlord, the
Architect, and the Contractor in connection with the preparation of each of the
Test Fit Plans, the Permit Set Plans, and the Construction Set Plans, and,
promptly after request therefor, shall respond to requests for information and
authorizations in connection therewith.  Tenant shall reasonably cooperate with
Landlord in order to establish the anticipated budget for Landlord’s Work prior
to commencement of the design process and thereafter from time to time in
connection with the design, acquisition, installation and construction of the
Landlord’s Work.  

(b)Landlord shall cause the proposed Test Fit Plans to be prepared and submitted
to Tenant for its approval by not later than August 21, 2020 (as such date may
be extended on a day-for-day basis for Tenant Delays and/or Unavoidable Delays,
the “Proposed Test Fit Plans Submission Date”). The approval by Tenant of the
proposed Test Fit Plans shall not be unreasonably withheld, conditioned or
delayed, unless the proposed Test Fit Plans (i) are materially inconsistent with
the Landlord’s Work Design Narrative attached hereto as Exhibit D-3, or (ii)
would materially and adversely affect the use of the Premises by Tenant for its
intended business operations. Tenant shall approve or disapprove of each element
of the proposed Test Fit Plans within ten (10) Business Days after receipt
thereof, and if Tenant so disapproves Tenant shall specify the reason for
disapproval in sufficient detail so that Landlord can attempt to make the
necessary revisions to satisfy such objections).  Landlord shall direct the
Architect to revise the respective element of the proposed Test Fit Plans to
address Tenant’s objections, if any, and to deliver the revised proposed Test
Fit Plans to Tenant for its approval.  Tenant shall advise Landlord of Tenant’s
approval or disapproval of the revised proposed Test Fit Plans and
specifications within five (5) Business Days after Landlord delivers same (which
disapproval shall specify Tenant’s objections in sufficient detail so that
Landlord can make the necessary revisions to satisfy such objections). Tenant
and Landlord shall continue to follow the revision, delivery and notice of
objections procedure and schedule set forth above until Tenant approves the
proposed Test Fit Plans.  The “Scheduled Test Fit Plans Approval Date” shall
mean September 4, 2020; provided, however, said date shall be extended on a
day-for-day basis for each day of Landlord Delay.  The date on which Tenant
approves the Test Fit Plans is referred to in this Lease as the “Test Fit Plans
Approval Date.”

-13-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Landlord shall cause the proposed Budget to be prepared and submitted to
Tenant for its approval by not later than November 16, 2020 (as such date may be
extended on a day-for-day basis for Tenant Delays and/or Unavoidable Delays, the
“Proposed Budget Submission Date”).  The approval by Tenant of the proposed
Budget shall not be unreasonably withheld, conditioned or delayed, unless the
proposed Budget is materially inconsistent with the conceptual budget included
with the Test Fit Plans. Tenant shall approve or disapprove of the proposed
Budget within ten (10) Business Days after receipt thereof, and if Tenant so
disapproves Tenant shall specify the reason for disapproval in sufficient detail
so that Landlord can attempt to make the necessary revisions to satisfy such
objections.  Landlord, Tenant, the Contractor, and the Architect shall cooperate
(including any required revisions to the plans and/or any value engineering) to
address Tenant’s objections, if any, and to cause the proposed Budget to be
revised until Tenant approves the proposed Budget.  The “Scheduled Budget
Approval Date” shall mean December 2, 2020; provided, however, said date shall
be extended on a day-for-day basis for each day of Landlord Delay.  The date on
which Tenant approves the Budget is referred to in this Lease as the “Budget
Approval Date.”  After the initial approval thereof by Tenant, as the design and
performance of Landlord’s Work progresses, Landlord may submit proposed
revisions to and updates of the Budget to Tenant for its approval, which
approval shall not be unreasonably withheld, conditioned, or delayed and, if
applicable, after approval thereof by Tenant, the revised budget shall be
considered to be the “Budget.”  

(d)Landlord shall cause the proposed Permit Set Plans to be prepared and
submitted to Tenant for its approval by not later than March 1, 2021 (as such
date may be extended on a day-for-day basis for Tenant Delays and/or Unavoidable
Delays, the “Proposed Permit Set Plans Submission Date”).  The approval by
Tenant of the proposed Permit Set Plans shall not be unreasonably withheld,
conditioned or delayed, unless the proposed Permit Set Plans (i) are materially
inconsistent with the Test Fit Plans, or (ii) would materially and adversely
affect the use of the Premises by Tenant for its intended business operations.
Tenant shall approve or disapprove of each element of the proposed Permit Set
Plans within ten (10) Business Days after receipt thereof, and if Tenant so
disapproves Tenant shall specify the reason for disapproval in sufficient detail
so that Landlord can attempt to make the necessary revisions to satisfy such
objections).  Landlord shall direct the Architect to revise the respective
element of the proposed Permit Set Plans to address Tenant’s objections, if any,
and to deliver the revised proposed Permit Set Plans to Tenant for its
approval.  Tenant shall advise Landlord of Tenant’s approval or disapproval of
the revised proposed Permit Set Plans and specifications within five (5)
Business Days after Landlord delivers same (which disapproval shall specify
Tenant’s objections in sufficient detail so that Landlord can make the necessary
revisions to satisfy such objections). Tenant and Landlord shall continue to
follow the revision, delivery and notice of objections procedure and schedule
set forth above until Tenant approves the proposed Permit Set Plans.  The
“Scheduled Permit Set Plans Approval Date” shall mean March 15, 2021; provided,
however, said date shall be extended on a day-for-day basis for each day of
Landlord Delay.  The date on which Tenant approves the Permit Set Plans is
referred to in this Lease as the “Permit Set Plans Approval Date.”

(e)Landlord shall cause the proposed Construction Set Plans to be prepared and
submitted to Tenant for its approval by not later than May 26, 2021 (as such
date may be extended on a day-for-day basis for Tenant Delays and/or Unavoidable
Delays, the “Proposed Construction Set Plans Submission Date”).  The approval by
Tenant of the proposed Construction Set Plans shall not be unreasonably
withheld, conditioned or delayed, unless the proposed Construction Set Plans
(i) are materially inconsistent with the Permit Set Plans, or (ii) would
materially and adversely affect the use of the Premises by Tenant for its
intended business operations. Tenant shall approve or disapprove of each element
of the proposed

-14-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Construction Set Plans within ten (10) Business Days after receipt thereof, and
if Tenant so disapproves Tenant shall specify the reason for disapproval in
sufficient detail so that Landlord can attempt to make the necessary revisions
to satisfy such objections).  Landlord shall direct the Architect to revise the
respective element of the proposed Construction Set Plans to address Tenant’s
objections, if any, and to deliver the revised proposed Construction Set Plans
to Tenant for its approval.  Tenant shall advise Landlord of Tenant’s approval
or disapproval of the revised proposed Construction Set Plans within five (5)
Business Days after Landlord delivers same (which disapproval shall specify
Tenant’s objections in sufficient detail so that Landlord can make the necessary
revisions to satisfy such objections). Tenant and Landlord shall continue to
follow the revision, delivery and notice of objections procedure and schedule
set forth above until Tenant approves the proposed Construction Set Plans.  The
“Scheduled Construction Set Plans Approval Date” shall mean June 10, 2021;
provided, however, said date shall be extended on a day-for-day basis for each
day of Landlord Delay.  The date on which Tenant approves the Construction Set
Plans is referred to in this Lease as the “Construction Set Plans Approval
Date.”

(f)Subject to and in accordance with the provisions of this Article 4, Landlord
shall provide Tenant with a turnkey construction of the Premises by performing
the Landlord’s Work substantially in accordance with the Approved Plans;
provided, however, (i) in no event shall Landlord be obligated to perform any
work or alterations which are not shown on the Approved Plans or the Base
Building Plans; and (ii) in no event shall Landlord be obligated to expend an
amount in excess of the Landlord’s Contribution on account of the Landlord’s
Work. Landlord’s Contribution shall be applied toward all of the Landlord’s Work
Costs.  If, from time to time, Landlord determines in its good faith reasonable
discretion (based on the Budget and requisitions submitted by the Contractor for
the Landlord’s Work) that the Landlord’s Work Costs will exceed the amount of
the Landlord’s Contribution, then Tenant shall pay Tenant’s Progress Payments on
account of Tenant’s Contribution to Landlord, in accordance with the provisions
of this Section 4.3.  Tenant shall make Tenant’s Progress Payments on account of
Tenant’s Contribution to Landlord from time-to-time as the Landlord’s Work
progresses, concurrent with the performance of Landlord’s Work and the payment
by Landlord of the requisitions therefor to the Contractor.  The amount of such
Tenant’s Progress Payments shall take into account any holdbacks and contingency
amounts pursuant to the contract between Landlord and the Contractor.  Each
Tenant’s Progress Payment shall be paid by Tenant within twenty-five (25) days
after submission by Landlord of the requisition therefor.  Each requisition
submitted to Tenant shall include copies of the respective requisition submitted
by the Contractor, together with the supporting documents and information
submitted by the Contractor in connection therewith.  Each of Tenant’s Progress
Payments shall be in an amount equal to the applicable aggregate amount of
Landlord’s Work Costs set forth in the requisition multiplied by a fraction, the
numerator of which is the amount of Tenant’s Contribution, and the denominator
of which is the sum of the total amount of the Landlord’s Contribution plus the
total amount of the Tenant’s Contribution, provided that in no event shall such
fraction be greater than one.  The final Tenant’s Progress Payment shall be paid
to Landlord upon the completion of Landlord’s Work and the final determination
of the Landlord’s Work Costs, not later than twenty-five (25) days after
submission by Landlord of a requisition therefor.  Said final requisition from
Landlord shall include copies of the respective requisition submitted by the
Contractor, together with the supporting documents and information submitted by
the Contractor in connection therewith, and a reconciliation of all additive and
deductive changes in Landlord’s Work Costs.  In addition, upon request of
Tenant, Landlord will provide Tenant with access to customary documentation
substantiating the application of Landlord’s Contribution and Tenant’s
Contribution, as well as customary documentation substantiating Landlord’s Work
Costs, including paid bills, invoices, purchase orders or other customary
documentation sufficient to substantiate the same.  Tenant shall not be entitled
to any payment or a credit for any portion of

-15-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

the Landlord’s Contribution that is not used for the performance of Landlord’s
Work.  If Tenant fails to timely pay to Landlord any of Tenant’s Progress
Payments when due in accordance with the provisions of this Section 4.3(f), and
such failure remains uncured for thirty (30) days after notice thereof from
Landlord then, notwithstanding any provision contain in the Article 4 to the
contrary, (i) Landlord may elect to cease performing the Landlord’s Work, and
Landlord shall be relieved and discharged of any further obligation to proceed
with the performance and/or completion of the Landlord’s Work, (ii) such failure
shall constitute a Tenant Delay, and (iii) Landlord shall have all rights and
remedies afforded to Landlord under this Lease as a result of a failure by
Tenant to pay Additional Rent when due and payable.

(g)If the anticipated Landlord’s Work Costs exceed the Landlord’s Initial
Contribution Amount, then upon the request of Tenant, the amount of Landlord’s
Contribution may be increased by an amount of up to the Landlord’s Additional
Contribution Amount.  Tenant shall notify Landlord whether Tenant has elected to
increase the amount of Landlord’s Contribution as aforesaid and the amount of
said increase prior to the commencement of Landlord’s Work.  If Tenant so
elects, then Tenant shall pay to Landlord, during the Initial Term, as
additional Fixed Rent, an amount equal to the Landlord’s Additional Contribution
Amount so elected by Tenant and applied to Landlord’s Work Costs, together with
interest thereon at a rate of ten percent (10%) per annum, which payments on
account of the Landlord’s Additional Contribution, together with such interest,
shall be amortized on a straight-line basis over the Initial Term and shall be
payable in equally monthly installments concurrent with the monthly payments of
Fixed Rent payable under this Lease during the Initial Term.

(h)The Approved Plans will not be modified or amended by more than a de minimus
extent without the prior approval of Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, however proposed
Landlord Change Orders which cost less than $25,000.00 in each instance shall
not require the prior approval of Tenant but shall be submitted to Tenant
promptly after implementation thereof.  From time to time, prior to or during
the performance of the Landlord’s Work Landlord may elect to propose Landlord
Change Orders to the Approved Plans.  Landlord shall submit each proposed
Landlord’s Change Order to Tenant for its approval, which approval shall not be
unreasonably withheld, conditioned or delayed, unless the proposed Landlord
Change Order (i) is materially inconsistent with the Approved Plans; or (ii)
would materially and adversely affect the use of the Premises by Tenant for its
intended business operations. Tenant shall approve or disapprove each proposed
Landlord Change Order within three (3) Business Days after receipt thereof, and
if Tenant so disapproves Tenant shall specify the reason for disapproval.  If
Tenant fails to approve or disapprove the proposed Landlord’s Change Order
within three (3) Business Days after receipt thereof, then the proposed
Landlord’s Change Order shall be considered to have been approved by Tenant, and
the Approved Plans shall be considered to be amended and modified thereby.

(i)Tenant may elect to propose Tenant Change Orders to the Approved Plans by
written request to Landlord from time to time prior to Substantial Completion of
the respective component of Landlord’s Work.  Each proposed Tenant Change Order
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  If a proposed Tenant Change
Order is determined by Landlord in its reasonable discretion to be likely to
increase the Landlord’s Work Costs and/or to delay the performance of the
Landlord’s Work, then Landlord shall provide Tenant with its good faith estimate
of the increase in Landlord’s Work Costs and/or the delay in the performance of
Landlord’s Work resulting therefrom, and within five (5) Business Days after
receipt of such notice from Landlord, Tenant shall notify Landlord as to whether
Tenant has elected to proceed with or to withdraw the proposed Tenant Change
Order.  If Tenant fails to notify Landlord within said five (5) Business Day
period then Tenant shall be considered to have elected to proceed with the

-16-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

proposed Tenant Change Order.  Without limitation, if Tenant elects to proceed
with the proposed Tenant Change Order (or is considered to have elected to
proceed with the proposed Tenant Change Order pursuant to the foregoing
provisions), then Tenant shall be responsible for the increase in Landlord’s
Work Costs and/or the delay in the performance of Landlord’s Work resulting
therefrom, and Tenant shall pay the increased costs resulting from the
respective Tenant Change Order to Landlord, as Additional Rent, as the work
resulting from the Tenant Change Order progresses, within thirty (30) days after
submission by Landlord of requisitions therefor.  

(j)After the approval thereof by Landlord and Tenant, Landlord and the
Contractor shall execute the construction contract for the Landlord’s Work or an
amendment to the previously-executed construction contract confirming the
Budget.  The Contractor shall obtain all approvals and permits required by
applicable Requirements to perform the Landlord’s Work.  Landlord shall keep
Tenant and Tenant’s Representative informed of all changes to the Construction
Schedule.  Tenant and Tenant’s Representative shall have the right to attend
Landlord’s weekly construction meetings for the Landlord’s Work (in person or by
telephone conference).  Landlord shall provide Tenant and Tenant’s
Representative with a copy of the weekly construction meeting minutes following
each such construction meeting for Landlord’s Work. Landlord shall inform Tenant
and Tenant’s Representative of changes to scheduled weekly construction meetings
for Landlord’s Work. Upon reasonable prior notice and subject to coordination
with Landlord and the Contractor, Tenant and/or Tenant's Representative shall
have the right to inspect the construction of Landlord’s Work on a weekly basis
in a manner that does not interfere with, hinder or delay the performance
thereof.  If Tenant and/or Tenant's Representative reasonably believes that
Landlord’s Work is not being conducted in accordance with this Lease or the
Approved Plans, they shall promptly inform Landlord by a writing setting forth
in reasonable detail their respective concerns, and Landlord shall exercise good
faith efforts to investigate and take such customary and commercially reasonable
measures (if any) as may be reasonably necessary to ensure such compliance.

(k)Time is of the essence of this Section 4.3.

Section 4.4.  Tenant’s Early Access.  Landlord and Tenant shall coordinate the
Construction Schedule in order to permit Tenant to access the Premises prior to
Substantial Completion of Landlord’s Work, in order to commence the performance
of Tenant’s Work, at such time as will not adversely affect the timely
completion of the then-remaining elements of Landlord’s Work.  In connection
with such early access and subject to the provisions of this Section 4.4, Tenant
may enter the Premises and use the loading docks and freight elevators of the
Building, for the purpose of installing its furniture, fixtures and equipment
(including lab equipment) in the Premises.  Any such early access shall be at
Tenant’s sole risk and expense, and Landlord shall have no liabilities or
obligations to Tenant in connection therewith, including any liability for
damage or injury to persons or property in connection therewith.  Upon such
early access to the Premises, Tenant shall be bound by and shall comply with all
provisions of this Lease, including the provisions of this Lease regarding the
performance of alterations, improvements and installations in the Premises,
notwithstanding that the Commencement Date may not yet have occurred; provided,
however, Tenant shall not be obligated to pay any costs for utilities provided
to Tenant during said early access period. Tenant shall reimburse Landlord for
the actual out-of-pocket costs and expenses (without mark-up) incurred by
Landlord in connection with the overtime use by Tenant of the elevators and/or
loading docks during said early access period.  Without limitation, all of such
work performed by Tenant in the Premises shall be coordinated with any work
being performed by Landlord and in such manner as to maintain harmonious labor
relations.  In no event shall any such work by Tenant damage the Building or the
Premises or materially interfere with the timely performance of Landlord’s Work.

-17-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 4.5.  Substantial Completion and Delivery; Delays in Delivery.

(a)After Tenant installs its furniture, fixtures, and personal property in the
Premises, Tenant will apply for and obtain a certificate of occupancy for the
Premises.  Landlord will cooperate and assist Tenant in connection
therewith.  If ISD refuses to issue a certificate of occupancy for the Premises
solely as a result of a defect or deficiency in the Base Building Work or the
Landlord’s Work, then Tenant shall notify Landlord thereof, and if Landlord does
not correct such defect or deficiency within ten (10) Business Days after
delivery of said notice, then the Commencement Date shall be extended on a
day-for-day basis for each day between the date which is ten (10) Business Days
after delivery of said notice and the date on which said defect or deficiency is
corrected by Landlord.

(b)Landlord will exercise reasonable efforts to cause the Commencement Date to
occur by the Scheduled Commencement Date, as the same may be extended by Tenant
Delays, COVID-19 Delays, and/or Unavoidable Delays; provided, however, the
failure to cause the Commencement Date to have occurred by the Scheduled
Commencement Date or any other particular date, shall not impair the validity of
this Lease or extend the Term.  Without limiting the foregoing, if the
Commencement Date has not occurred by the date which is thirty (30) days after
the Scheduled Commencement Date (as such date may be extended on a day-for-day
basis for Tenant Delays, COVID-19 Delays, and/or for up to but not more than one
hundred twenty (120) days on account of Unavoidable Delays, the “Outside
Delivery Date”), then as liquidated damages and the sole and exclusive remedy of
Tenant on account thereof, Tenant shall receive the following credits against
the Fixed Rent payable under this Lease: (x) for and with respect to each day
between the Outside Delivery Date and the earlier to occur of (i) the date on
which the Commencement Date actually occurs, or (ii) the date which is thirty
(30) days after the Outside Delivery Date (both dates inclusive), in an amount
equal to the per diem Fixed Rent payable for the Premises for the first Lease
Year; (y) if the Commencement Date does not occur by the date which is thirty
(30) days after the Outside Delivery Date, then for and with respect to each day
between the date which is thirty-one (31) days after the Outside Delivery Date
and the date on which the Commencement Date actually occurs (both dates
inclusive), in an amount equal to 200% of the per diem Fixed Rent payable for
the Premises for the first Lease Year; and (z) if the Commencement Date does not
occur by the date which is one hundred fifty (150) days after the Outside
Delivery Date, then for and with respect to each day between the date which is
one hundred fifty-one (151) days after the Outside Delivery Date and the date on
which the Commencement Date actually occurs (both dates inclusive), in an amount
equal to 300% of the per diem Fixed Rent payable for the Premises for the first
Lease Year.  Notwithstanding any provision contained herein, Landlord shall have
no liability for, and there shall be no postponement of the Rent Commencement
Date, or any credit afforded to Tenant for any delay by Landlord in the
performance of Landlord’s Work arising out of or resulting from Tenant Delay,
COVID-19 Delays, and/or for up to but not more than one hundred twenty (120)
days of delay on account of Unavoidable Delay.

-18-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Notwithstanding the foregoing, if the Commencement Date has not occurred by the
date which is three hundred sixty five (365) days after the Scheduled
Commencement Date (as such date may be extended on a day-for-day basis for
Tenant Delays, COVID-19 Delays, and/or for up to but not more than one hundred
twenty (120) days on account of Unavoidable Delays, the “Lease Cancellation
Date”), then at any time after the Lease Cancellation Date and prior to the date
on which the Commencement Date actually occurs, Tenant may elect, as liquidated
damages and its sole and exclusive remedy on account thereof, to terminate this
Lease by giving Landlord a Termination Notice, which Termination Notice may be
given not earlier than the Lease Cancellation Date and not later than sixty (60)
Business Days following the Lease Cancellation Date, with such termination to be
effective immediately upon the giving by Tenant of such Termination Notice.  If
Tenant validly terminates this Lease in accordance with the foregoing
provisions, this Lease shall be null and void and of no further force and
effect, and except as expressly and specifically set forth herein, then the
parties shall have no further liabilities, responsibilities or obligations
hereunder.  Notwithstanding any provision contained herein, if the Commencement
Date occurs at any time prior to the valid termination of this Lease in
accordance with the foregoing provisions, then Tenant shall have no further
right to terminate this Lease pursuant to this Section 4.5.  A “Termination
Notice” shall mean a written notice delivered by Tenant to Landlord stating the
following in capitalized and bold type on the first page of such notice: “IN
ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 4.5 OF THE
LEASE, TENANT HEREBY ELECTS TO TERMINATE THE LEASE.”

(c)If Substantial Completion of any part of Landlord’s Work is delayed as a
result of or arising out of a Tenant Delay, then Landlord’s Work shall be deemed
to have been Substantially Completed on the date that such work would have been
Substantially Completed but for such Tenant Delay.  Without limiting the
foregoing, if the Landlord’s Work is deemed Substantially Completed as
aforesaid, but the Landlord’s Work is not in fact Substantially Completed, then
Tenant shall not (except with Landlord’s prior written consent) be entitled to
take possession of the Premises for any purpose until the Landlord’s Work is in
fact Substantially Completed.

(d)If a dispute arises between the parties as to whether Landlord Delays, Tenant
Delays, COVID-19 Delays, and/or Unavoidable Delays have occurred, and the number
of days of such delays claimed by either party exceed thirty (30) days in the
aggregate, then either party may elect to submit such dispute to resolution in
accordance with the Dispute Resolution Procedure.

(e)On or about the date when Landlord’s Work is Substantially Completed, the
Architect, Landlord’s construction representative, and Tenant’s construction
representative shall inspect the Landlord’s Work, and based on said inspection
the Architect shall prepare a punch-list setting forth any Punch-List Items of
Landlord’s Work which are incomplete and deliver the same to Tenant and
Landlord.  Landlord shall complete such Punch-List Items as soon as reasonably
practicable after such walk-through of the Premises.

(f)Promptly following the Commencement Date and the completion by Landlord of
the Landlord’s Work, the Architect shall prepare as-built plans for the
Landlord’s Work, shall measure the actual rentable area of the Premises shown on
the as-built plans, and shall deliver said measurement to Landlord and Tenant
(said measurement, the “As-Built Plans Measurement”).  The Architect shall
certify that said As-Built Plans Measurement has been calculated in accordance
with the Measurement Method.  If the rentable area of the Premises pursuant to
the As-Built Plans Measurement is either (x) less than 97% of the Agreed

-19-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Area of the Premises as set forth in Article 1, or (y) greater than 103% of the
Agreed Area of the Premises as set forth in Article 1, then the Fixed Rent
payable by Tenant under this Lease shall be proportionately increased or
decreased, as applicable, on account thereof.  If the rentable area of the
Premises pursuant to the As-Built Plans Measurement is equal to or greater than
97% of the Agreed Area of the Premises as set forth in Article 1, and equal to
or less than 103% of the rentable area of the Premises as set forth in Article
1, then there shall be no decrease or increase in the Fixed Rent payable by
Tenant under this Lease on account thereof.  The results of the As-Built Plans
Measurement by the Architect shall be conclusive, definitive and binding upon
the parties, unless Tenant gives notice to the Landlord of a dispute as to the
calculation of the actual rentable area of the Premises within thirty (30) days
after receipt of the As-Built Plans Measurement, which notice shall include the
alternative calculation by Tenant’s architect of the actual rentable area of the
Premises (using the Measurement Method).  Time is of the essence of the delivery
of said notice by Tenant.  In the event Tenant timely disputes the calculation
of the As-Built Plans Measurement by the Architect pursuant to the foregoing
provisions, and if the two architects are unable to agree as to the
remeasurement of the rentable area of the Premises, then they shall jointly
appoint a third independent qualified architect to remeasure the rentable area
of the Premises, which architect shall be duly licensed in the Commonwealth of
Massachusetts, having at least ten (10) years of experience as a licensed
architect providing architectural services for Class A laboratory buildings in
the Boston, Massachusetts area.  The fees payable to said third independent
architect shall be shared equally by both parties.  The results of such
remeasurement by said third architect shall be definitive and binding upon the
parties.  Promptly after the completion of said remeasurement procedure, if
applicable, Landlord and Tenant shall execute a confirmatory agreement
confirming the resulting remeasurement of the rentable area of the Premises and
the changes to the Fixed Rent payable under this Lease resulting therefrom, if
applicable.

(g)Landlord will cause the Contractor to provide customary commercially
reasonable warranties for Landlord’s Work.  Landlord will cause the Contractor
to include the warranty durations in the bid requirements for the Landlord’s
Work and will exercise good faith efforts to obtain warranties with the
requested durations for the respective components of the Landlord’s Work.  Upon
completion of Landlord’s Work, Landlord shall, at Tenant’s request, assign to
Tenant all warranties with respect to Landlord’s Work provided by Contractor or
any contractors, subcontractors or manufacturers performing any portion of
Landlord’s Work or providing any material or equipment in connection therewith,
if and to the extent such warranties are assignable.  If any such warranties are
not assignable, Landlord shall enforce said warranties on Tenant's behalf if so
requested by Tenant.  With respect to any defects or deficiencies in the
Landlord’s Work of which Tenant notifies Landlord prior to the expiration of the
respective warranty, Landlord will cause the Contractor to repair and correct
such defect or deficiency promptly after receipt of such written notice.  In
addition, Landlord will repair or cause the Contractor to repair all Latent
Defects of which Tenant provides notice prior to the first (1st) anniversary of
the Commencement Date (the “Outside Latent Defect Repair Date”).  Tenant shall
notify Landlord promptly after it becomes aware of any Latent Defects in
Landlord’s Work.  If Tenant does not notify Landlord of a Latent Defect in
Landlord’s Work by the Outside Latent Defect Repair Date, then Landlord shall
have no further obligations of any kind, to repair such Latent Defects in
Landlord’s Work.  Notwithstanding the foregoing, Landlord shall not be
responsible to repair or correct (i) defective work or materials installed by
Tenant or Tenant’s contractors, (ii) damage arising out of or resulting from the
negligence or intentional misconduct or misuse by Tenant or its contractors,
employees, or agents, or (iii) usual and customary wear and tear.  The foregoing
shall not limit or restrict the maintenance and repair obligations of Landlord
under the other provisions of this Lease, including Section 6.1.

-20-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 4.6.  Space Planning Allowance.  Landlord shall provide an allowance
(the “Space Planning Allowance”) to Tenant of up to $8,440.00 to reimburse
Tenant for the architectural and engineering fees incurred by Tenant in
preparing an initial space plan for the Premises.  Said Space Planning Allowance
shall be provided to Tenant not later than thirty (30) days after delivery to
Landlord of the initial space plan, along with a copy of the invoice for said
architectural and engineering fees.

Section 4.7.  General Provisions. Except for the performance of Landlord’s Work
and the Base Building Work, Landlord has no obligation to perform any work,
supply any materials, incur any expense or make any alterations, additions or
improvements to the Premises in order to prepare the Premises for Tenant’s use
and occupancy.  Excepting only Landlord’s Work and the Base Building Work,
Tenant shall, at its own cost and expense (subject only to the funding of the
Landlord’s Contribution in accordance with and subject to the terms and
conditions of this Lease), in accordance with and subject to the terms and
provisions of this Lease, perform or cause to be performed the Tenant’s Work,
shall equip the Premises with all laboratory equipment, trade fixtures and
personal property necessary or proper for the conduct of Tenant’s business.  All
of Tenant’s Work shall be considered to be an Alteration (as hereinafter
defined).  Tenant’s commencement of business operations in the Premises shall be
presumptive evidence, that Tenant has accepted possession of the Premises in its
then-current condition, and that at the time such possession was taken, the
Premises and the Building were in a good and satisfactory condition as required
by this Lease.  The foregoing shall not derogate from the obligations of
Landlord to complete any Punch-List Items of Landlord’s Work, to repair any
Latent Defects, or to perform the maintenance and repair obligations of Landlord
in accordance with the terms and conditions of this Lease.  Neither the review
or approval of the Approved Plans by Landlord nor the performance of the
Landlord’s Work shall constitute a representation or warranty by Landlord that
such Approved Plans either are complete or suitable for their intended purpose,
it being expressly agreed by Tenant that Landlord assumes no responsibility or
liability whatsoever to Tenant or to any other person or entity for such
completeness or suitability.

Section 4.8.  Construction Representatives.  Each party authorizes the other to
rely upon all approvals granted and other actions taken by the respective
construction representative designated from time to time by such party, or any
person hereafter expressly designated in writing in substitution or addition
thereof by notice to the party relying thereon.  Tenant hereby designates Mike
Tomsicek as its construction representative and Landlord hereby designates
Rustom A. Cowasjee and Tim Stoll as its construction representatives.

-21-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 5

ALTERATIONS

Section 5.1.  Tenant’s Alterations.  (a) Tenant shall not make any alterations,
additions, or other physical changes in or about the Premises, or install any
fixtures or equipment in or about the Premises (collectively, “Alterations”),
excepting only Decorative Alterations or Minor Alterations, without Landlord’s
prior consent in each instance, which consent shall not be unreasonably
withheld, conditioned, or delayed if such Alterations (i) are non-structural and
do not adversely impact any Building Systems, (ii) affect only the Premises and
are not visible from outside of the Building, (iii) are not visible from the
first (1st) floor Common Areas, unless they are consistent with the standards of
appearance and presentation of similar premises in Comparable Buildings; (iv) do
not require a conditional use permit, variance, waiver or other relief from any
applicable Requirement (excepting only a conditional use permit for the
construction and operation of the Vivarium), (v) do not increase or decrease the
rentable area of the Premises, and (vi) comply in all respects with all
applicable Requirements.  Without limiting the foregoing, laboratory and related
research equipment shall be installed only in the Lab Areas of the Premises,
except as approved in advance by Landlord.  

(b)Prior to making any Alterations (including the Tenant’s Work), Tenant, at its
expense, shall (i) excepting only for Decorative Alterations, submit to Landlord
for its approval, detailed plans and specifications (each, the “Plans”) for such
proposed Alteration, (ii) obtain all permits, approvals and certificates
required by any Governmental Authorities for the proposed Alteration, and
furnish copies thereof to Landlord, and (iii) furnish to Landlord certificates
of worker’s compensation insurance (covering all persons to be employed by
Tenant, and Tenant’s contractors and subcontractors in connection with such
Alteration) and commercial general liability (including property damage
coverage) insurance and Builder’s Risk coverage (as described in Article 11) all
in such form, with such companies, for such periods and in such amounts as
Landlord may reasonably require, naming Landlord, Landlord’s Agent, any Lessor
and any Mortgagee as additional insureds.  The review or approval of the Plans
by Landlord shall not constitute a representation or warranty by Landlord that
such Plans either are complete or suitable for their intended purpose or comply
with applicable Requirements.  Landlord assumes no responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness or
suitability.  In addition, with respect to any Alteration affecting any Building
System, Tenant shall submit to Landlord satisfactory evidence that the proposed
Alteration has been designed by, or reviewed and approved by, Landlord’s
designated engineer for the affected Building System.  The prior consent of
Landlord shall not be required in connection with Decorative Alterations or
Minor Alterations performed by Tenant; provided, however, Tenant shall give
Landlord not less than five (5) Business Days’ notice prior to performing any
Decorative Alteration or Minor Alteration, which notice shall contain a
description of such Decorative Alteration or Minor Alteration, as
applicable.  Landlord shall not unreasonably withhold its approval of Plans
submitted by Tenant and shall respond to the request of Tenant for such approval
within ten (10) Business Days after receipt thereof.  If Landlord disapproves
said Plans, then concurrent therewith Landlord will specify in writing the
reason(s) for such disapproval with sufficient specificity so as to allow Tenant
to make such changes as Landlord may reasonably require.  If Tenant revises the
Plans based on said disapproval by Landlord and resubmits the revised Plans to
Landlord, then Landlord respond to the request of Tenant for such approval of
the revised Plans within five (5) Business Days after receipt thereof.  If
Landlord does not respond to a request for approval of proposed Plans within
said ten (10) or five (5) Business Day period of time (as applicable), then
Tenant may elect to submit an Alteration Reminder Notice (as hereinafter
defined) to Landlord and if Landlord does not respond to the Alteration Reminder
Notice within five (5) Business Days after receipt thereof, then the proposed
Alterations shown on said Plans shall be considered to have been

-22-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

approved by Landlord.  An “Alteration Reminder Notice” shall mean a written
notice delivered by Tenant to Landlord stating the following in capitalized and
bold type prominently on the top of the first page of such notice: “THIS NOTICE
IS AN ALTERATION REMINDER NOTICE DELIVERED UNDER THE LEASE.  IF LANDLORD DOES
NOT RESPOND TO THE PROPOSED PLANS WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
THIS NOTICE, THEN LANDLORD WILL BE CONSIDERED TO HAVE CONSENTED TO THE PROPOSED
ALTERATIONS SHOWN ON THE PREVIOUSLY DELIVERED PLANS.”

(c)Tenant shall obtain all building permits and other approvals of Governmental
Authorities required for all Alterations.  In addition, Tenant shall, as and
when required, promptly obtain certificates of partial and final approval of
such Alterations required by any Governmental Authority.  Not later than thirty
(30) days after issuance of such permits or approvals, Tenant shall deliver
copies thereof to Landlord.  In addition, after completion of the respective
Alteration, upon request by Landlord, Tenant shall deliver “as-built” Plans for
such Alterations prepared on an AutoCAD Computer Assisted Drafting and Design
System (or such other system or medium as Landlord may reasonably require),
using naming conventions issued by the American Institute of Architects in June,
1990 (or such other naming conventions as Landlord may reasonably require) and
magnetic computer media of such record drawings and specifications translated in
DFX format or another format acceptable to Landlord.

Section 5.2.  Manner and Quality of Alterations.  All Alterations shall be
performed (a) in a good and workmanlike manner and free from defects, (b)
excepting only with regard to Decorative Alterations, substantially in
accordance with the Plans approved by Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed, (c) by contractors selected by
Tenant and approved by Landlord, and (d) in compliance with all Requirements,
the terms of this Lease and all customary construction procedures and
regulations adopted from time-to-time by Landlord.  Upon request, Landlord will
provide Tenant with a list of pre-approved contractors.  All equipment shall be
installed in locations designed to carry the weight of such equipment,
consistent with the structural design of the Building.  Tenant shall cause all
equipment to be installed in locations and in a fashion to prevent sounds and
vibrations therefrom to impact any areas outside of the Premises.  All materials
and equipment shall be of first quality, and no such materials or equipment
(other than Tenant’s Property) shall be subject to any lien or other
encumbrance.  

Section 5.3.  Removal of Tenant’s Property.  Tenant’s Property shall remain the
property of Tenant and Tenant may remove the same at any time on or before the
Expiration Date.  By not later than the Expiration Date, Tenant shall, at
Tenant’s expense, remove all of Tenant’s Property from the Premises.  In
addition, by not later than the Expiration Date, unless otherwise directed by
Landlord, Tenant shall, at Tenant’s expense, remove any Alterations designated
by Landlord as Specialty Alterations and close up any slab penetrations in the
Premises (excepting only slab penetrations for Permitted Internal
Staircases).  Tenant shall repair and restore, in a good and workmanlike manner,
any damage to the Premises or the Building arising out of or resulting from the
removal by Tenant of any Alterations or Tenant’s Property or by the closing of
any slab penetrations.  If Tenant fails to perform any of its obligations under
this Section 5.3, then Landlord may elect to perform any such obligations, in
which event Tenant shall reimburse Landlord for all actual out-of-pocket costs
and expenses incurred by Landlord in connection therewith.  Any Alterations or
Tenant’s Property not removed by the Expiration Date (or earlier termination of
this Lease) shall be deemed abandoned and Landlord may retain or remove and
dispose of same, and repair and restore any damage caused thereby, at Tenant’s
cost and without liability or accountability to Tenant.  All Tenant’s Property
and all Alterations remaining in the Premises after the Expiration Date (or
earlier termination of this Lease) shall become Landlord’s property upon
termination of this Lease.  Without limiting the foregoing, concurrent with the
review of the applicable Plans, Landlord will

-23-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

notify Tenant as to which of the proposed Alterations constitute Specialty
Alterations which Tenant will be required to remove at the expiration of the
Term.

Section 5.4.  Mechanic’s Liens.  Tenant, at its expense, shall discharge and
release any lien, encumbrance, or charge recorded or filed against the Real
Property in connection with any work performed or claimed to have been performed
by or on behalf of Tenant, or materials or services furnished or claimed to have
been furnished to, Tenant, within ten (10) Business Days after Tenant’s receipt
of notice thereof.  Such discharge shall be affected by payment or filing of a
bond in accordance with applicable Requirements.

Section 5.5.  Labor Relations.  Tenant shall not employ, or permit the
employment of, any contractor, mechanic or laborer, or permit any materials to
be delivered to or used in the Building, if, in Landlord’s sole good faith
judgment, such employment, delivery or use will interfere or cause any conflict
with other contractors, mechanics or laborers engaged in the construction,
maintenance or operation of the Building by Landlord, Tenant or others.  If such
interference or conflict occurs, upon Landlord’s request, Tenant shall cause all
contractors, mechanics or laborers causing such interference or conflict to
leave the Building immediately.

Section 5.6.  Tenant’s Costs.  Tenant shall reimburse Landlord, within thirty
(30) days after delivery of an invoice therefor, for all commercially reasonable
out-of-pocket costs, expenses and fees actually incurred by Landlord in
connection with Alterations proposed or performed by or on behalf of Tenant from
time-to-time during the Term of this Lease (excepting the Landlord’s Work),
including costs incurred in connection with (a) Landlord’s review of the Plans
(including review of requests for approval thereof) and/or supervision of
performance of the Alteration, and (b) the provision of Building personnel
during the performance of any Alteration, to operate elevators or otherwise to
facilitate Tenant’s Alterations.  In addition, if the project costs of any
Alteration performed by or on behalf of Tenant (excepting the Landlord’s Work)
are more than $250,000.00 in the aggregate, then Tenant shall pay to Landlord,
within thirty (30) days after delivery of an invoice therefor, the Construction
Administration Fee (as hereinafter defined).  The “Construction Administration
Fee” shall be as follows: (A) with respect to an Alteration performed prior to
the fifth (5th) anniversary of the Commencement Date, the Construction
Administration Fee shall be an amount equal to the actual costs and expenses
incurred by or on behalf of Landlord in connection with the review and
supervision of said Alteration, including an allocation of the internal costs
and expenses incurred for employees, representatives, and agents of Landlord
and/or Landlord’s Agent, and out-of-pocket third-party fees, costs and expenses
incurred by Landlord in connection therewith, excepting only to the extent such
fees, costs and expenses are otherwise included in Operating Expenses; and (B)
from and after the fifth (5th) anniversary of the Commencement Date, the
Construction Administration Fee for each Alteration shall be calculated as
follows: (i) an amount equal to four percent (4%) of the hard construction
costs, to the extent the hard construction costs are greater than $250,000.00
but are equal to or less than $2,500,000.00; (ii) an amount equal to three and
one-half percent (3.5%) of the hard construction costs, to the extent the hard
construction costs equal or exceed $2,500,001.00 but are equal to or less than
$3,500,000.00; (iii) an amount equal to three percent (3%) of the hard
construction costs, to the extent the hard construction costs equal or exceed
$3,500,001.00 but are equal to or less than $4,500,000.00; (iv) an amount equal
to two and one-half percent (2.5%) of the hard construction costs, to the extent
the hard construction costs equal or exceed $4,500,001.00 but are equal to or
less than $5,500,000.00; and (v) an amount equal to two percent (2%) of the hard
construction costs, to the extent the hard construction costs equal or exceed
$5,500,001.00.  At Landlord’s request, Tenant shall deliver to Landlord
reasonable supporting documentation evidencing the hard construction and soft
costs incurred by Tenant in designing and constructing any Alterations.

-24-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 5.7.  Tenant’s Equipment.  Tenant shall provide notice to Landlord prior
to moving any heavy machinery, heavy equipment, freight, bulky matter or
fixtures (collectively, “Equipment”) into or out of the Building.  If such
Equipment requires special handling, Tenant agrees (a) to employ only persons
holding all necessary licenses to perform such work, (b) all work performed in
connection therewith shall comply with all applicable Requirements, (c) such
work shall be done only during mutually acceptable hours agreed-to by both
Landlord and Tenant, and (d) to reimburse Landlord for all commercially
reasonable out-of-pocket costs incurred by Landlord in connection therewith.

Section 5.8.  Legal Compliance.  The approval of Plans, or consent by Landlord
to the making of any Alterations, shall not constitute Landlord’s representation
that such Plans or Alterations comply with any Requirements.  Landlord shall not
be liable to Tenant or any other party in connection with Landlord’s approval of
any Plans, or Landlord’s consent to Tenant’s performing any Alterations.  If and
to the extent arising out of or resulting from any Alterations made by or on
behalf of Tenant, Landlord is required by an order or directive of a
Governmental Authority to make any alterations or improvements to any part of
the Building in order to comply with an applicable Requirement, Tenant shall
pay, as Additional Rent, all costs and expenses incurred by Landlord in
connection with such alterations or improvements.

Article 6

REPAIRS

Section 6.1.  Landlord’s Repair and Maintenance.  Landlord shall operate and,
except as provided in Section 6.2 hereof, perform all necessary repairs and
maintenance (both structural and nonstructural) to (i) the roof and all
structural elements of the Building, (ii) the Building Systems, (iii) the Common
Areas, and (iv) the Common Facilities, in good order, repair and condition, and
in conformance with standards applicable to Comparable Buildings.  The Common
Areas will include an internal pedestrian connection, a ground floor lobby area,
the Convenor Space, and the Lobby Café, each of which will be open to and
accessible by the public.  The basement area of the Building will include a
fitness center with lockers and showers and an indoor bicycle room.

Section 6.2.  Tenant’s Repair and Maintenance.  Tenant shall promptly, at its
expense and in compliance with Article 5, (a) keep and maintain, in good order,
condition and repair, consistent with the standards of Comparable Buildings, the
Premises and every part thereof, including the exterior and interior portions of
all doors, interior windows, fixtures, interior walls, floors, ceilings, signs,
all laboratory and research equipment, and all wiring, electrical systems and
equipment, and all other equipment and machinery located within and exclusively
serving the Premises, and (b) make all nonstructural repairs to the Premises and
the fixtures, equipment, machinery, and appurtenances located therein (excluding
the Building System, but including all electrical, plumbing, heating,
ventilation and air conditioning, sprinklers and life safety systems in and
serving the Premises from the point of connection to the Building Systems), as
and when needed to preserve the Premises in good working order and condition,
except for reasonable wear and tear and damage for which Tenant is not
responsible.  All damage to the Building or to any portion thereof requiring
structural or nonstructural repair caused by or resulting from any act,
omission, neglect or improper conduct of a Tenant Party or the moving of
Tenant’s Property or equipment into, within or out of the Premises by a Tenant
Party, shall be repaired at Tenant’s expense by (i) Tenant, if the required
repairs are nonstructural in nature and do not affect the exterior doors,
exterior windows or any Building System, or (ii) Landlord, if the required
repairs are structural in nature, affect the exterior doors, exterior windows or
any Building System.  All Tenant repairs shall be of good quality utilizing new
construction materials.  The foregoing provisions shall be subject to the waiver
of subrogation provisions set forth in Section 11.2.

-25-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 6.3.  Restorative Work.  Landlord reserves the right to make all
changes, alterations, additions, improvements, repairs or replacements to the
Building, the Common Facilities, and/or the Building Systems, including changing
the arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, toilets or other Common Areas (collectively,
“Restorative Work”), as Landlord deems necessary or desirable, and to take all
materials into the Premises required for the performance of such Restorative
Work provided that (a) the level of any Building service shall not decrease in
any material respect from the level required of Landlord in this Lease as a
result thereof (other than temporary changes in the level of such services
during the performance of any such Restorative Work), (b) Tenant’s access to the
Premises and Tenant’s usual operations in the Premises are not materially
impaired, and (c) Landlord provides not less than thirty (30) days prior notice
of the commencement of the Restorative Work, which notice shall describe the
Restorative Work and the remediation actions to be taken by Landlord in
connection therewith.  Any access to the Premises by Landlord in connection with
the performance of Restorative Work shall be subject to and in accordance with
the provisions of Section 14.1.  There shall be no Rent abatement or allowance
to Tenant for a diminution of rental value, no actual or constructive eviction
of Tenant, in whole or in part, no relief from any of Tenant’s other obligations
under this Lease, and no liability on the part of Landlord by reason of business
interruptions arising from Landlord, Tenant or others performing, or failing to
perform, any Restorative Work.  

Article 7

TAXES, OPERATING EXPENSES AND INSURANCE EXPENSES

Section 7.1.  Definitions.  For the purposes of this Article 7, the following
terms shall have the meanings set forth below:

(a)“Assessed Valuation” shall mean the amount for which the Real Property is
assessed by the City of Boston for the purpose of imposition of Taxes.

(b)“Controllable Operating Expenses” shall mean all Operating Expenses,
excluding (i) utility and fuel costs and expenses, (ii) increases in security
costs and expenses, cleaning costs and expenses, trash and debris removal costs
and expenses, each to the extent resulting from general market collective
bargaining agreements or other union related labor cost increases, (iii)
management fees, (iv) costs and expenses of snow and ice removal, and (v) costs
and expenses of additional services performed by Landlord at the request of
Tenant (i.e., additional services which are in excess of those which Landlord is
obligated to provide as expressly set forth in this Lease, such as re-painting
walls and replacing carpet).

(c)“Insurance Expenses” shall mean the aggregate of all costs and expenses
incurred by Landlord in connection with insuring the Real Property, including
all premiums for fire, casualty, liability, worker’s compensation, and such
other insurance as Landlord may maintain from time to time, consistent with the
coverages maintained by prudent owners of Comparable Buildings.

(d)“Operating Expenses” shall mean the aggregate of all costs and expenses paid
or incurred by or on behalf of Landlord in connection with the operation,
management, repair and maintenance of the Real Property, which costs and
expenses may include, without limitation, the following: (x) the costs of
operation, management, repair and maintenance of the Building Systems and the
services provided by Landlord to tenants and occupants of the Building
(including the Tenant), and (y) the costs of capital repairs,

-26-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

improvements or replacements made by Landlord during the Term (i) that are
intended in the good faith reasonable judgment of Landlord to effect savings in
the operation or maintenance of the Building, or to reduce future Operating
Expenses, based on estimates prepared by a qualified independent engineer
engaged by or on behalf of Landlord, which estimates and anticipated savings
shall be included in the Expense Estimates and Statements of Operating Expenses
provided to Tenant pursuant to Section 7.3(a), or (ii) made to comply with a
Requirement which first becomes effective after the Commencement Date (whether
through adoption, promulgation, application, interpretation, or otherwise) (the
capital expenditures described in subsections (i) and (ii) being hereinafter
referred to as “Permitted Capital Expenditures”).  The “annual charge-off” of
each such Permitted Capital Expenditure shall be determined by dividing the
original cost of the Permitted Capital Expenditure by the number of years of
useful life thereof (which useful life shall be determined reasonably by
Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of the Permitted Capital Expenditure); provided,
however, subject to the foregoing clause (i), if Landlord reasonably concludes
on the basis of an independent engineering study or analysis that a particular
Permitted Capital Expenditure will effect savings in Operating Expenses,
including energy related costs, and that such projected savings are anticipated
to, on an annual basis (“Projected Annual Savings”), exceed the annual
depreciation therefor (as determined in accordance with generally accepted
accounting principles and practices), then and in such event the amount of
depreciation for such Permitted Capital Expenditure shall be increased to be an
amount equal to the Projected Annual Savings, and in such circumstance, the
increased depreciation (in the amount of the Projected Annual Savings) shall be
applicable for such period of time as it would take to fully amortize the cost
of the Permitted Capital Expenditure in question.  The “annual charge-off” of
each such Permitted Capital Expenditure shall be included in Operating Expenses
for each calendar year in which such Permitted Capital Expenditure is made, and
for each subsequent calendar year.  Operating Expenses shall not include any
Excluded Expenses.

(e)“Statement” shall mean an itemized statement setting forth (i) the Taxes for
the Tax Year (or portion thereof), (ii) the Operating Expenses for such calendar
year (or portion thereof), and/or (iii) the Insurance Expenses for such calendar
year (or portion thereof).

(f)“Tax Year” shall mean the twelve (12) month period from July 1 through June
30 (or such other period as hereinafter may be duly adopted by the City of
Boston as the fiscal year for real estate tax purposes).

(g)“Taxes” shall mean (i) all real estate taxes, assessments, sewer and water
rents, rates and charges and other governmental levies, impositions or charges,
whether general, special, ordinary, extraordinary, foreseen or unforeseen, which
may from time to time be assessed, levied or imposed upon all or any part of the
Real Property, (ii) all business improvement district impositions, charges and
fees assessed, imposed or payable with respect to all or any part of the Real
Property, and (iii) all commercially reasonable expenses (including reasonable
attorneys’ fees and disbursements and experts’ and other witnesses’ fees)
incurred in seeking abatement of or contesting any of the foregoing or the
Assessed Valuation of the Real Property.  Taxes shall not include (x) interest
or penalties incurred by Landlord as a result of Landlord’s late payment of
Taxes, (y) franchise, transfer, gift, inheritance, estate, excise, or net income
taxes imposed upon Landlord, or (z) costs or expenses included in Operating
Expenses.  Any special assessment that may be paid in installments, shall be
deemed to have been so divided and to be payable in the maximum number of
installments permitted by law, and (ii) there shall be deemed included in Taxes
for each Tax Year the installments of such assessment becoming payable during
such Tax Year, together with interest payable during

-27-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

such Tax Year on such installments and on all installments thereafter becoming
due as provided by law.  If at any time the methods of taxation prevailing on
the Effective Date shall be altered so that in lieu of or as an addition to the
whole or any part of Taxes, there shall be assessed, levied or imposed (1) a
tax, assessment, levy, imposition or charge based on the income or rents
received from the Real Property whether or not wholly or partially as a capital
levy or otherwise, (2) a tax, assessment, levy, imposition or charge measured by
or based in whole or in part upon all or any part of the Real Property and
imposed upon Landlord, (3) a license fee measured by the rents, or (4) any other
tax, assessment, levy, imposition, charge or fee however described or imposed on
all or any part of the Real Property, including business improvement district
impositions, fees, and charges, then all such taxes, assessments, levies,
impositions, charges or fees or the part thereof so measured or based shall be
deemed to be included within Taxes.

Section 7.2.  Tenant’s Tax Payment.  (a) Tenant shall pay to Landlord Tenant's
Proportionate Share of the Taxes for each Tax Year or portion thereof during the
Term (“Tenant's Tax Payment”) from and after the Rent Commencement Date.  For
each Tax Year, Landlord shall furnish to Tenant Landlord's reasonable estimate
of Tenant's Tax Payment for such Tax Year (the “Tax Estimate”).  Tenant shall
pay to Landlord on the first (1st) day of each month during such Tax Year an
amount equal to 1/12 of the Tax Estimate for such Tax Year.  If Landlord
furnishes a Tax Estimate for a Tax Year subsequent to the commencement thereof,
then (i) until the first (1st) day of the month following the month in which the
Tax Estimate is furnished to Tenant, Tenant shall pay to Landlord on the first
(1st) day of each month an amount equal to the monthly sum payable by Tenant to
Landlord under this Section 7.2 during the last month of the preceding Tax Year;
(ii) promptly after the Tax Estimate is furnished to Tenant or together
therewith, Landlord shall give notice to Tenant stating whether the installments
of Tenant’s Tax Estimate previously made for such Tax Year were greater or less
than the installments of Tenant’s Tax Estimate to be made for such Tax Year in
accordance with the Tax Estimate and the amount of any difference, and (x) if
there shall be a deficiency, then Tenant shall pay the amount thereof within
thirty (30) days after demand therefor, or (y) if there shall have been an
overpayment, Landlord shall credit the amount thereof against subsequent
payments of Rent due hereunder; and (iii) on the first (1st) day of the month
following the month in which the Tax Estimate is furnished to Tenant, and on the
first (1st) day of each month thereafter throughout the remainder of such Tax
Year, Tenant shall pay to Landlord an amount equal to 1/12 of the Tax Estimate.

(b)As soon as reasonably practicable after Landlord has determined the Taxes for
a Tax Year, Landlord shall furnish to Tenant a Statement of Tenant’s Tax Payment
for such Tax Year.  If the Statement shall show that the sums paid by Tenant
under Section 7.2(a) exceeded the actual amount of Tenant’s Tax Payment for such
Tax Year, then Landlord shall credit the amount of such excess against
subsequent payments of Rent due hereunder.  If the Statement for such Tax Year
shall show that the sums so paid by Tenant were less than Tenant’s Tax Payment
for such Tax Year, then Tenant shall pay the amount of such deficiency within
thirty (30) days after delivery of the Statement to Tenant.  If (i) at the time
of delivery of a Statement the Term of this Lease shall have expired, (ii)
Tenant shall have vacated and surrendered the Premises, and (iii) the Statement
shows that the sums paid by Tenant under Section 7.2(a) exceeded the actual
amount of Tenant’s Tax Payment for such Comparison Year, then the excess amount
(if any) shall be applied against the then unpaid Rent or other charges (if
any), and the remaining excess after such application, if any, will be paid by
the Landlord to Tenant.

-28-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Only Landlord may institute proceedings to reduce or abate the Assessed
Valuation of the Real Property and Tenant shall not commence any such proceeding
without Landlord’s prior written consent, excepting only as expressly set forth
in this Section 7.2(c).  If Landlord receives an abatement or refund of Taxes
for any Tax Year, then Landlord shall credit against subsequent payments of Rent
due hereunder, an amount equal to Tenant’s Proportionate Share of the abatement
or refund net of Tenant’s Proportionate Share of any expenses incurred by
Landlord in achieving such abatement or refund (if and to the extent not
previously included in Taxes paid by Tenant), which amount shall not exceed
Tenant’s Tax Payment paid for such Tax Year.  Landlord may elect, but shall not
be obligated, to file any application or institute any proceeding seeking an
abatement or reduction in Taxes or the Assessed Valuation, and/or to engage in
informal discussions with the City of Boston Assessors Office seeking an
abatement or reduction in Taxes or the Assessed Valuation.  On request of
Tenant, Landlord will notify Tenant as to whether Landlord intends to file any
such application, institute said procedure, and/or engage in said discussions
with the City of Boston Assessors Office.  To the extent permitted by applicable
Requirements, Tenant shall have the right, at its sole cost and expense, to
commence and prosecute a proceeding seeking an abatement or reduction in Taxes
or the Assessed Valuation by appropriate proceedings (a “Tenant Tax Contest”)
diligently conducted in good faith, subject to the satisfaction of the following
conditions: (i) for the respective Tax Year, Landlord shall have elected not to
file an application or institute a proceeding seeking an abatement or reduction
in Taxes or the Assessed Valuation, and/or to engage in informal discussions
with the City of Boston Assessors Office seeking an abatement or reduction in
Taxes or the Assessed Valuation; (ii) no Event of Default shall have occurred
and be continuing under this Lease; (iii) the original tenant named herein or a
Permitted Transferee is then the tenant under this Lease; (iv) Tenant shall
submit not less than thirty (30) days prior notice to Landlord of the
commencement of the Tenant Tax Contest; (v) after the commencement thereof,
Tenant shall diligently and continuously prosecute the Tenant Tax Contest to
completion; (vi) Tenant shall continue to pay Tenant’s Tax Payments to Landlord,
as and when due, notwithstanding any such Tenant Tax Contest; (vii) Tenant’s
attorneys, representatives and consultants in any such Tenant Tax Contest shall
be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned, or delayed; and (viii) the date of the
initiation of Tenant’s Tax Contest shall be not less than twenty-four (24)
months prior to the Expiration Date (as the same may have been
extended).  Landlord will cooperate with Tenant in any such Tenant Tax Contest,
including executing any necessary documents, affidavits or other instruments as
may be required to contest such taxes, and appearing at hearings or proceedings,
provided that any such Tenant Tax Contest shall be at the sole cost and expense
of Tenant, Tenant shall reimburse Landlord for all reasonable costs or expenses
incurred by Landlord as a result of any such Tenant Tax Contest not later than
thirty (30) days after request by Landlord, and Landlord shall not be obligated
to incur any liabilities or obligations (excepting only such reimbursed costs
and expenses), in connection therewith.  Tenant shall not discontinue any such
Tenant Tax Contest unless and until Tenant has given to Landlord notice of
Tenant's intention to so discontinue the Tenant Tax Contest (a “Tenant’s Tax
Contest Discontinuance Notice”), in which event, Landlord may elect, but shall
not be obligated to assume, at Landlord's sole cost and expense, the continued
prosecution and conduct of such tax contest by providing notice to Tenant (a
“Landlord’s Tax Contest Assumption Notice”) within fifteen (15) days after
receipt of Tenant’s Tax Contest Discontinuance Notice.  If Landlord shall
deliver a Landlord’s Tax Contest Assumption Notice, then Tenant shall assign and
transfer the prosecution of said tax contest to Landlord, and shall cooperate
with Landlord in all respects as may be necessary for Landlord's continuation of
such tax contest.

-29-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(d)Tenant shall be responsible for all personal property taxes assessed against
the Premises or the contents thereof, or any occupancy or rent tax now in effect
or hereafter enacted and, if such tax is payable by Landlord, Tenant shall pay
such amounts to Landlord, within thirty (30) days after Landlord’s demand
therefor.

(e)Tenant shall be obligated to make Tenant’s Tax Payment regardless of whether
Tenant may be exempt from the payment of any Taxes as the result of any
reduction, abatement or exemption from Taxes granted to Tenant or agreed to by
any Governmental Authority, or by reason of Tenant’s diplomatic or other tax
exempt status.

Section 7.3.  Tenant’s Operating Payment.  (a) Tenant shall pay to Landlord
Tenant’s Proportionate Share of the Operating Expenses for each calendar year or
portion thereof during the Term (“Tenant’s Operating Payment”) from and after
the Rent Commencement Date.  For each calendar year, Landlord shall furnish to
Tenant Landlord’s reasonable estimate of Tenant’s Operating Payment for such
calendar year (the “Expense Estimate”).  Tenant shall pay to Landlord on the
first (1st) day of each month during such calendar year an amount equal to 1/12
of the Expense Estimate.  If Landlord furnishes an Expense Estimate for a
calendar year subsequent to the commencement thereof, then (i) until the first
(1st) day of the month following the month in which the Expense Estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first (1st) day of each
month an amount equal to the monthly sum payable by Tenant to Landlord under
this Section 7.3 during the last month of the preceding calendar year, (ii)
promptly after the Expense Estimate is furnished to Tenant or together
therewith, Landlord shall give notice to Tenant stating whether the installments
of Tenant’s Operating Payment previously made for such calendar year were
greater or less than the installments of Tenant’s Operating Payment to be made
for such calendar year in accordance with the Expense Estimate and the amount of
any difference, and (x) if there shall be a deficiency, Tenant shall pay the
amount thereof within thirty (30) days after demand therefor, or (y) if there
shall have been an overpayment, Landlord shall credit the amount thereof against
subsequent payments of Rent due hereunder, and (iii) on the first (1st) day of
the month following the month in which the Expense Estimate is furnished to
Tenant, and on the first (1st) day of each month thereafter throughout the
remainder of such calendar year, Tenant shall pay to Landlord an amount equal to
1/12 of the Expense Estimate.  .  Landlord will not be entitled to collect more
than one hundred percent (100%) of the Operating Expenses actually incurred by
Landlord in any calendar year; provided, however, to the extent permitted to be
included in Operating Expenses pursuant to the provisions of this Lease,
Landlord shall be permitted to include the Carryover Expenses (as hereinafter
defined) and the amortized amount of the Permitted Capital Expenditures in the
applicable calendar year(s).  

(b)Promptly after the expiration of each calendar year, Landlord shall furnish
to Tenant a Statement of Tenant’s Operating Payment for the immediately
preceding calendar year.  Each such Statement shall include a line-item detail
of the Operating Expenses for such calendar year.  If the Statement shows that
the sums paid by Tenant under Section 7.3(a) exceeded the actual amount of
Tenant’s Operating Payment for such calendar year, then Landlord shall credit
the amount of such excess against subsequent payments of Rent due hereunder.  If
the Statement shows that the sums so paid by Tenant were less than Tenant’s
Operating Payment for such calendar year, then Tenant shall pay the amount of
such deficiency within ten (10) Business Days after delivery of the Statement to
Tenant.  If (i) at the time of delivery of a Statement the Term of this Lease
shall have expired, (ii) Tenant shall have vacated and surrendered the Premises,
and (iii) the Statement shows that the sums paid by Tenant under Section 7.3(a)
exceeded the actual amount of Tenant’s Operating Payment for such Comparison
Year, then the excess amount (if any) shall be applied against the then unpaid
Rent or other charges (if any), and the remaining excess after such application,
if any, will be paid by the Landlord to Tenant.

-30-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Notwithstanding the foregoing, for purposes of calculating Tenant’s Operating
Payment, the components of Operating Expenses which constitute Controllable
Operating Expenses shall not increase by more than five percent (5%) per
calendar year on a compounding and cumulative basis over the Term of this Lease,
i.e., the amount of Controllable Operating Expenses for each calendar year
during the Term that occurs after the first calendar year during the Term of
this Lease shall not exceed the Controllable Operating Expenses Cap (as
hereinafter defined) for said calendar year.  The “Controllable Operating
Expenses Cap” for the second calendar year shall be an amount equal to one
hundred five (105%) percent of the amount of Controllable Operating Expenses for
the first calendar year.  The “Controllable Operating Expenses Cap” for each
subsequent calendar year shall be an amount equal to one hundred five (105%)
percent of the Controllable Operating Expenses Cap for the immediately preceding
calendar year.  Notwithstanding anything contained herein to the contrary, if,
by operation of the Controllable Operating Expenses Cap, Landlord is unable to
collect the entire amount which would otherwise have been payable by Tenant as
Tenant’s proportionate share of increases in Operating Expenses with respect to
any particular calendar year (such amount in excess of the Controllable Expenses
Cap, the “Carryover Expenses”), then, for purposes of calculating Tenant’s
proportionate share of increases in Operating Expenses for any subsequent years
of the Term, Landlord shall have the right to add the Carryover Expenses to the
Operating Expenses for such subsequent years until the entire amount of the
Carryover Expenses have been so applied, provided that in no event shall the
Operating Expenses for any such subsequent calendar year, including any
Carryover Expenses, if applicable, be increased by more than the amount of the
Controllable Operating Expenses Cap for such calendar year.  

By way of example and not in limitation, the following is a calculation of the
Controllable Expenses Cap:  If the Controllable Operating Expenses for the first
calendar year are $100,000.00, then the Controllable Operating Expenses Cap for
the immediately succeeding five (5) calendar years would be calculated as
follows: (i) for the second calendar year, the Controllable Operating Expenses
Cap would be $105,000.00 (i.e., 105% x $100,000.00= $105,000.00; (ii) for the
third calendar year, the Controllable Operating Expenses Cap would be
$110,250.00 (i.e., 105% x $105,000.00= $110,250.00); (iii) for the fourth
calendar year the Controllable Operating Expenses Cap would be $115,762.50
(i.e., 105% x $110,250.00= $115,762.50); for the fifth calendar year, the
Controllable Operating Expenses Cap would be $121,550.62 (i.e., 105% x
$115,762.50= $121,550.62); and for the sixth calendar year, the Controllable
Operating Expenses Cap would be $127,628.16 (i.e., 105% x $121,550.62=
$127,628.16).

(d)Landlord shall, not less than thirty (30) days prior to the Commencement
Date, and thereafter, not less than thirty (30) days’ prior to the commencement
of each calendar year during the Term, provide Tenant with its estimated budget
for Operating Expenses and Insurance Expenses for such calendar year, which
budget shall separately identify detailed line-items of expenses, including
those which constitute Controllable Expenses.  Landlord and Tenant shall engage
in a good faith discussion and consultation with respect to such budget for
Operating Expenses and Tenant’s comments with respect thereto.  Both parties
will meet as often as reasonably practicable to review and discuss said
budget.  As part of the budget discussions, Tenant may suggest alternative
services and service providers and/or request the removal of certain line
items.  In addition to the foregoing annual process, upon Tenant’s written
request from time to time, Landlord shall meet with representatives of Tenant to
discuss the current and upcoming budgets and Landlord’s plans for operation, and
upcoming maintenance and repair, of the Building.  With respect to service
contracts exceeding $50,000.00 per calendar year, Landlord shall either (i)
solicit competitive bids from not less than three (3) qualified service
providers (providing services of a quality and standard consistent with the

-31-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

quality and standards of the Building) and shall deliver a copy of each bid to
Tenant, or (ii) notify Tenant that Landlord has not elected to bid such
contracts along with Landlord’s reasonable good faith opinion, with reasonable
detail, that the price and service provider for such contract in the estimated
budget satisfies Landlord’s obligations for such service.  After consulting with
Tenant on any bids provided, Landlord will select the lowest qualified bid
received, unless Landlord has a reasonable good faith basis not to do so and
provides such basis to Tenant.

Section 7.4.  Tenant’s Insurance Payment.  (a)  Tenant shall pay to Landlord
Tenant’s Proportionate Share of the Insurance Expenses for each calendar year or
portion thereof during the Term (“Tenant’s Insurance Payment”) from and after
the Rent Commencement Date.  For each calendar year, Landlord shall furnish to
Tenant Landlord’s reasonable estimate of Tenant’s Insurance Payment for such
calendar year (the “Insurance Expense Estimate”).  Tenant shall pay to Landlord
on the first (1st) day of each month during such calendar year an amount equal
to 1/12 of the Insurance Expense Estimate.  If Landlord furnishes an Insurance
Expense Estimate for a calendar year subsequent to the commencement thereof,
then (i) until the first (1st) day of the month following the month in which the
Insurance Expense Estimate is furnished to Tenant, Tenant shall pay to Landlord
on the first (1st) day of each month an amount equal to the monthly sum payable
by Tenant to Landlord under this Section 7.4 during the last month of the
preceding calendar year, (ii) promptly after the Insurance Expense Estimate is
furnished to Tenant or together therewith, Landlord shall give notice to Tenant
stating whether the installments of Tenant’s Insurance Payment previously made
for such calendar year were greater or less than the installments of Tenant’s
Insurance Payment to be made for such calendar year in accordance with the
Insurance Expense Estimate, and (x) if there shall be a deficiency, Tenant shall
pay the amount thereof within thirty (30) days after demand therefor, or (y) if
there shall have been an overpayment, Landlord shall credit the amount thereof
against subsequent payments of Rent due hereunder, and (iii) on the first (1st)
day of the month following the month in which the Insurance Expense Estimate is
furnished to Tenant, and on the first (1st) day of each month thereafter
throughout the remainder of such calendar year, Tenant shall pay to Landlord an
amount equal to 1/12 of the Insurance Expense Estimate.

(b)Promptly after the expiration of each calendar year, Landlord shall furnish
to Tenant a Statement of Tenant’s Insurance Payment for the immediately
preceding calendar year.  If the Statement shows that the sums paid by Tenant
under Section 7.4(a) exceeded the actual amount of Tenant’s Insurance Payment
for such calendar year, then Landlord shall credit the amount of such excess
against subsequent payments of Rent due hereunder.  If the Statement shows that
the sums so paid by Tenant were less than Tenant’s Insurance Payment for such
calendar year, then Tenant shall pay the amount of such deficiency within ten
(10) Business Days after delivery of the Statement to Tenant.  If (i) at the
time of delivery of a Statement the Term of this Lease shall have expired, (ii)
Tenant shall have vacated and surrendered the Premises, and (iii) the Statement
shows that the sums paid by Tenant under Section 7.4(a) exceeded the actual
amount of Tenant’s Insurance Payment for such Comparison Year, then the excess
amount (if any) shall be applied against the then unpaid Rent or other charges
(if any), and the remaining excess after such application, if any, will be paid
by the Landlord to Tenant.

-32-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 7.5.  Non-Waiver; Disputes.  (a)  Landlord’s failure to render any
Statement on a timely basis with respect to any calendar year or Tax Year (as
applicable) shall not prejudice Landlord’s right to thereafter render a
Statement with respect to such calendar year or Tax Year (as applicable) or any
subsequent calendar year or Tax Year (as applicable), nor shall the rendering of
a Statement prejudice Landlord’s right to thereafter render a corrected
Statement for that calendar year or Tax Year (as applicable); provided, however,
Landlord may not issue a corrected Statement with respect to any calendar year
or Tax Year (as applicable) later than eighteen (18) months after the expiration
of such calendar year or Tax Year (as applicable).

(b)Each Statement sent to Tenant shall constitute an account stated between
Landlord and Tenant and shall be conclusively binding upon Tenant unless Tenant
(i) pays to Landlord when due the amount set forth in such Statement, without
prejudice to Tenant’s right to audit such Statement, and (ii) within one hundred
eighty (180) days after such Statement is delivered, sends a written notice to
Landlord objecting to such Statement and stating that Tenant will audit the
records concerning said Statement.  Tenant and all auditors, representatives,
contractors, agents, and other third parties involved on behalf of Tenant in any
review, audit or dispute concerning Operating Expenses, Insurance Expenses or
Taxes shall execute and deliver to Landlord a confidentiality agreement, in form
and substance reasonably satisfactory to Landlord and Tenant, whereby such
parties agree not to disclose to any third party any of the information obtained
in connection with such review.  Tenant agrees that Tenant will not employ, in
connection with any review, audit or dispute under this Lease, any person or
entity who is to be compensated in whole or in part, on a contingency fee
basis.  If Tenant satisfies the foregoing conditions precedent, then Tenant may
review or audit the Operating Expenses, Insurance Expenses, or Taxes (as
applicable) for the subject calendar year or Tax Year (as applicable).  If the
parties are unable to resolve any dispute as to the correctness of such
Statement within thirty (30) days following the review or audit performed by
Tenant, then either party may refer the issues raised by such review or audit to
a nationally recognized public accounting firm selected by Landlord and
reasonably acceptable to Tenant, and the decision of such accountants shall be
conclusively binding upon Landlord and Tenant.  If said accountants shall
determine that Tenant shall have made any payment in excess of the amount
properly due hereunder, such excess amount shall be refunded to Tenant by
Landlord promptly after said accountants shall have rendered their decision and
if such accountants shall determine that Tenant shall have underpaid the amount
properly due hereunder such under-payment shall be paid by Tenant to Landlord
promptly after said accountants shall have rendered their decision.  Tenant
shall pay the fees and expenses relating to the audit and dispute procedure,
unless such accountants determine that Landlord overstated Operating Expenses,
Insurance Expenses or Taxes (as applicable) by more than three percent (3%) for
such calendar year or Tax Year (as applicable), in which case Landlord shall pay
the reasonable out-of-pocket fees and expenses incurred by Tenant for the audit
conducted by Tenant and said third-party accountant.  Except as provided in this
Section 7.5, Tenant shall have no right whatsoever to dispute by judicial
proceeding or otherwise the accuracy of any Statement.

-33-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 7.6.  Proration. If the Rent Commencement Date is not January 1 or July
1 (as applicable), then any Additional Rent under this Article 7 for the
calendar year or Tax Year (as applicable) in which the Rent Commencement Date
occurs shall be apportioned based on the number of days in the applicable
calendar year or Tax Year (as applicable).  If the Expiration Date occurs on a
date other than December 31 or June 30 (as applicable), any Additional Rent
under this Article 7 for the calendar year or Tax Year (as applicable) in which
such Expiration Date occurs shall be apportioned on the basis of the number of
days in the respective calendar year or Tax Year (as applicable).  Upon the
expiration or earlier termination of this Lease, any Additional Rent under this
Article 7 shall be adjusted or paid within thirty (30) days after submission of
the Statement for the last calendar year or Tax Year (as applicable).

Section 7.7.  Survival.  The provisions of this Article 7 shall survive the
expiration or earlier termination of this Lease.

Article 8

REQUIREMENTS OF LAW

Section 8.1.  Tenant’s Compliance.  Tenant, at its expense, shall comply and
shall cause the Premises to comply with all Requirements applicable to the
Premises and/or the use or occupancy of the Premises by Tenant; provided,
however, Tenant shall not be obligated to perform structural alterations to the
Building or alterations to the Building Systems, unless the application of such
Requirements arises out of or results from (i) the specific manner and nature of
Tenant’s use or occupancy of the Premises (as distinguished from general office,
laboratory, or research and development uses), (ii) Alterations made by Tenant,
or (iii) a breach by Tenant of any provisions of this Lease.  Any such repairs
or alterations shall be made at Tenant’s expense (1) by Tenant in compliance
with Article 5 if such repairs or alterations are nonstructural and do not
affect any Building System or any areas outside of the Premises, or (2) by
Landlord if such repairs or alterations are structural or affect any Building
System or any areas outside of the Premises.  If Tenant obtains knowledge of any
failure to comply with any Requirements applicable to the Premises, Tenant shall
give Landlord prompt notice thereof.  Without limitation, within the Premises,
Tenant shall be responsible for compliance with the applicable provisions of the
ADA.  Tenant shall not permit any condition within the Premises that would (i)
invalidate or conflict with Landlord’s insurance policies, (ii) violate
applicable rules, regulations and guidelines of the City of Boston fire
department, fire insurance rating organization or any other Governmental
Authority, (iii) cause an increase in the premiums of fire insurance for the
Building over that payable with respect to Comparable Buildings, or (iv) result
in Landlord’s insurance companies’ refusing to insure the Building or any
property therein in amounts and against risks comparable to those insured
against by prudent owners of Comparable Buildings, as reasonably determined by
Landlord.  If fire insurance premiums increase as a result of Tenant’s failure
to comply with the provisions of this Section 8.1, then Tenant shall promptly
cure such failure and shall reimburse Landlord for the increased fire insurance
premiums paid by Landlord as a result of such failure by Tenant.  Tenant’s use
of the PH neutralization system for the Building shall be subject to and in
accordance with all applicable Requirements, including the conditions of the
MWRA Permit, as well as all Rules and Regulations concerning the PH
neutralization system adopted by Landlord from time-to-time.  Tenant shall not
introduce any substances or materials into the PH neutralization system (i) in
violation of the MWRA Permit, (ii) in violation of Requirements, or (iii) that
would interfere with the proper functioning of the PH neutralization system.

-34-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 8.2.  Landlord’s Compliance.  Landlord shall cause the Common Facilities
to comply with all Requirements applicable to the Building which are not the
obligation of Tenant, to the extent that non-compliance (i) would impair
Tenant’s use and occupancy of the Premises for the Permitted Uses, (ii) would
adversely restrict Tenant’s access to the Premises, (iii) would adversely affect
the provision of Building services to be provided by Landlord to Tenant pursuant
to this Lease, or (iv) would create an unsafe or hazardous situation in the
Premises and/or the Common Areas.  Subject to the limitations set forth in
clauses (i) through (iv) above, Landlord shall have the right to contest in good
faith any alleged violation of applicable Requirements, including the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed at law or in equity, and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by applicable
Requirements.  Without limitation, Landlord shall obtain and maintain the MWRA
Permit.

Section 8.3.  Fire and Life Safety; Sprinkler.  Tenant shall maintain in good
order, condition and repair all sprinkler, fire-alarm and life-safety systems
located in and serving the Premises, from the point of connection to the
Building Systems, in accordance with this Lease, the Rules and Regulations and
all Requirements.  If any modifications and/or alterations are required to be
made to such systems, or any additional equipment is required to be supplied in
connection with such systems arising out of or resulting from Tenant’s
particular manner of business operations, or Alterations performed by Tenant, or
the location of Tenant’s Property (including partitions) within the Premises,
then Landlord (to the extent outside of the Premises) or Tenant (to the extent
within the Premises) shall make such modifications and/or Alterations, and
supply such additional equipment, in either case at Tenant’s expense.  Tenant
shall, at its cost and expense, maintain all fire extinguishers and other
moveable life safety equipment in the Premises.

Article 9

SUBORDINATION

Section 9.1.  Subordination and Attornment.  (a)  This Lease is and shall be
subject and subordinate to all Mortgages and Superior Leases, and Tenant shall
attorn to such Mortgagee or Lessor, its successors in interest or any purchaser
in a foreclosure sale; provided, however, as a condition to Tenant’s agreement
to subordinate Tenant’s interest in this Lease to the lien of any Mortgage
and/or any Superior Lease Tenant shall receive from each Mortgagee or Lessor, an
agreement (any such agreement, a “Non-Disturbance Agreement”), in the standard
form customarily employed by such Mortgagee or Lessor (which conforms to the
provisions of this Article 9 and is otherwise reasonably satisfactory to
Tenant), pursuant to which such Mortgagee or Lessor shall agree that, if and so
long as no Event of Default hereunder shall have occurred and be continuing, the
leasehold estate granted to Tenant and the rights of Tenant pursuant to this
Lease shall not be terminated, modified, affected or disturbed by any action
which such Mortgagee may take to foreclose any such Mortgage or which such
Lessor shall take to terminate such Superior Lease, as applicable, and that the
successor landlord (whether Mortgagee, its nominee or designee, any purchaser at
a foreclosure sale, or such other person, or such person’s successors or
assigns, or designee, together with the successors and assigns of such successor
landlord, “Successor Landlord”) shall recognize this Lease as being in full
force and effect as if it were a direct lease between such Successor Landlord
and Tenant upon all of the terms, covenants, conditions and options granted to
Tenant under this Lease, except as otherwise provided in Section 9.1(b) hereof.

-35-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(b)If a Successor Landlord shall succeed to the rights of Landlord under this
Lease, whether through possession or foreclosure action or the delivery of a new
lease or deed, then Tenant shall attorn to and recognize such Successor Landlord
as Landlord under this Lease.  The provisions of this Section 9.1 are
self-operative and require no further instruments to give effect hereto;
provided, however, Tenant shall promptly execute and deliver any instrument that
such Successor Landlord may reasonably request (i) evidencing such attornment,
(ii) setting forth the terms and conditions of Tenant’s tenancy, and (iii)
containing such other terms and conditions as may be required by such Successor
Landlord, provided such instrument does not increase the Rent, materially
increase Tenant’s other obligations or materially and adversely affect Tenant’s
rights under this Lease.  Upon such attornment this Lease shall continue in full
force and effect as a direct lease between such Successor Landlord and Tenant
upon all of the terms, conditions and covenants set forth in this Lease, except
that such Successor Landlord shall not be:

(i)liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting Landlord), except that, nothing in the
Non-Disturbance Agreement shall relieve Successor Landlord from the obligation
to cure any ongoing default of Landlord’s management, operation, maintenance,
repair and replacement default under this Lease which is continuing on the date
on which such succession occurs, provided that (and on the condition that) (i)
Successor Landlord received written notice thereof and (ii) Successor Landlord’s
obligation to cure such default shall be limited solely to performing the
ongoing management, operation, maintenance, repair and replacement obligations
as required pursuant to the terms of this Lease (and in no event shall Successor
Landlord have any other liability or obligation with respect to such default or
be liable for any damages in connection therewith);

(ii)subject to any abatement, defense or offsets which Tenant may have against
any prior Landlord (including, without limitation, the then defaulting
Landlord), except if such abatement or offset (but not defense) is expressly set
forth in this Lease, and if such abatement or offset is due to a default by the
then landlord, and Lender (and Successor Landlord, as applicable) has received
prior written notice and opportunity to cure such default as set forth in the
Non-Disturbance Agreement;

(iii)obligated to cure any defaults of any prior landlord (including, without
limitation, Landlord) which occurred, or to make any payment to Tenant which was
required to be paid by any prior landlord (including, without limitation,
Landlord), prior to the date of attornment, except defaults (y) in the ongoing
maintenance and repair obligations of Landlord under this Lease and (z) of
Landlord’s obligations to construct and complete the Base Building Work and
Landlord’s Work as set forth in Article 4 of this Lease, provided that, in each
case, Mortgagee (and Successor Landlord, as applicable) has received prior
written notice and opportunity to cure such default as set forth in the
Non-Disturbance Agreement.

(iv)bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under this Lease to any prior
Landlord (including, without limitation, the then defaulting Landlord);

(v)bound by any obligation to make any payment to Tenant which was required to
be made prior to on the date on which such succession occurs;

-36-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(vi)liable, responsible or accountable for any monies deposited with any prior
Landlord (including security deposits), whether or not still held by such prior
landlord, except to the extent such monies are actually received by Mortgagee or
such Successor Landlord (as applicable) for its own account as the landlord
under this Lease as security for the performance of Tenant’s obligation under
this Lease (which deposit shall, nonetheless, be held subject to the provisions
of this Lease); or

(vi)bound by any surrender, termination, amendment or modification of this Lease
made without the consent of Mortgagee or such Successor Landlord, other than any
amendment or modification that memorializes a right or exercise of a unilateral
option by Tenant that is expressly set forth in this Lease and that does not
require Landlord’s consent, determination and/or approval and is otherwise
expressly permitted under this Lease.

(c)Tenant shall from time to time and within ten (10) days of request from
Landlord, execute and deliver any documents or instruments that may be
reasonably required by any Mortgagee or Lessor to confirm any subordination.

Section 9.2.  Mortgage or Superior Lease Defaults.  Any Mortgagee may elect that
this Lease shall have priority over the Mortgage and to subordinate its Mortgage
to this Lease. Upon notification to Tenant by such Mortgagee, this Lease shall
be deemed to have priority over such Mortgage, regardless of the date of this
Lease.  In connection with any financing of the Real Property, Tenant shall
consent to any reasonable modifications of this Lease requested by any lending
institution, provided such modifications do not increase the Rent, materially
increase the other obligations, or materially and adversely affect the rights,
of Tenant under this Lease.

Section 9.3.  Tenant’s Termination Right.  As long as any Superior Lease or
Mortgage exists, Tenant shall not seek to terminate this Lease by reason of any
act or omission of Landlord until (a) Tenant shall have given notice of such act
or omission to all Lessors and/or Mortgagees, and (b) a reasonable period of
time shall have elapsed following the giving of notice of such default and the
expiration of any applicable notice or grace periods (unless such act or
omission is not capable of being remedied within a reasonable period of time),
during which period such Lessors and/or Mortgagees shall have the right, but not
the obligation, to remedy such act or omission and thereafter diligently proceed
to so remedy such act or omission.  If any Lessor or Mortgagee elects to remedy
such act or omission of Landlord, Tenant shall not seek to terminate this Lease
so long as such Lessor or Mortgagee is proceeding with reasonable diligence to
effect such remedy.  Notwithstanding anything to the contrary contained in this
Article 9, in no event shall Mortgagee (or Successor Landlord, as applicable)
have more than twelve (12) months after the delivery of any Termination Notice
to Mortgagee under Section 4.5(b) in order to cure any failure of Landlord to
cause the Commencement Date to occur within the time periods provided in Section
4.5.

Section 9.4.  Provisions.  The provisions of this Article 9 shall (a) inure to
the benefit of Landlord, any future owner of the Building or the Real Property,
Lessor or Mortgagee and any sublessor thereof, and (b) apply notwithstanding
that, as a matter of law, this Lease may terminate upon the foreclosure of any
such Superior Lease or Mortgage.

-37-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 10

SERVICES

Section 10.1.  Electricity.  Tenant shall have access to electricity service for
the Premises in the capacities (in the aggregate) set forth in the Base Building
Work Matrix attached hereto as Exhibit D-2.  Said electrical service shall be
delivered to the common electrical closets servicing each floor of the Building
and the Landlord’s Work shall include the construction and installation of all
wiring and equipment required for the distribution of electrical service from
the common electrical closets to the Premises.  Tenant shall contract for
electricity service directly with the electricity provider which furnishes
service to the Building.  Tenant shall pay all charges and fees payable to the
electricity provider, on a timely basis, and in all events prior to the due date
thereof.  Tenant shall maintain the meters for such electricity in good working
order, condition and repair.  If Tenant fails to maintain such meters or to pay
such fees and charges on a timely basis, then Landlord may repair or replace
such meters and/or pay such fees and charges directly to the electricity
provider, in which event Tenant shall reimburse Landlord, as Additional Rent
(the “Electricity Additional Rent”), for all amounts expended by Landlord in
connection therewith within ten (10) days after delivery of an invoice therefor.
In addition, with respect to any equipment exclusively serving the Premises that
is not connected to a meter billed to Tenant, including equipment located
outside of the Premises such as the Rooftop Equipment, Tenant shall pay Landlord
all fees and charges for electricity furnished to said equipment, without
mark-up by Landlord, as Additional Rent, within thirty (30) days after delivery
of an invoice therefor, which shall include copies of the bills received by
Landlord from the utility company.  Tenant shall at all times comply with the
rules and regulations of the utility company supplying electricity to the
Building.  Tenant shall not install any electrical equipment which, in
Landlord’s reasonable judgment, would exceed the capacity of the electrical
equipment serving the Premises.

Section 10.2.  Elevators; Loading Dock.  Landlord shall provide passenger
elevator service to the Premises, on a 24 hours per day, 7 days per week basis;
provided, however, Landlord may reduce the number of elevators in service during
times other than ordinary business hours.  Landlord shall provide freight
elevator service and use of the loading dock for the Building, upon Tenant’s
prior request, subject to and in accordance with the Rules and Regulations
adopted by Landlord from time-to-time.  The use by Tenant of the loading dock
shall be on a non-exclusive “first come, first serve” basis with other occupants
of the Building.  If Tenant requests overtime loading dock or freight elevator
service, then Tenant shall pay Landlord all fees and charges for such services,
as Additional Rent, within thirty (30) days after delivery of an invoice
therefor.

Section 10.3.  Heating, Ventilation and Air Conditioning.  Landlord shall
provide heating, ventilation and air-conditioning service (“HVAC”) to the
Premises in accordance with the HVAC Design Standards set forth in Exhibit
O.  All costs incurred by Landlord to provide HVAC service to the Premises shall
be reimbursed by Tenant to Landlord as Additional Rent.  Such costs shall
include the cost of all utility services used in the operation of the HVAC
system(s) providing HVAC service to the Premises.  Landlord shall allocate to
the Premises a portion of the total amount of such costs incurred with respect
to the Building based upon the cubic footage of heated, chilled, and fresh air
distributed to the Premises as indicated by the energy management system serving
the Building as a percentage of the aggregate cubic footage of heated, chilled,
and fresh air distributed in the entire Building for the applicable period of
time.  Tenant shall pay such costs monthly, together with monthly installments
of Fixed Rent, on an estimated basis in amounts from time to time reasonably
determined by Landlord.  From time to time, and at least annually, Landlord
shall deliver to Tenant a reasonably detailed statement setting forth the cubic
footage of heated, chilled, and fresh air distributed to the

-38-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Premises and the actual amount of such costs for the respective period of time,
together with a statement of the amounts previously paid by Tenant on an
estimated basis toward such costs as aforesaid.  If such statement indicates
that the estimated amounts paid by Tenant are less than Tenant’s allocable share
of the actual amount of such costs for such period of time, then Tenant shall
pay the amount of such shortfall to Landlord within thirty (30) days after
delivery of such statement.  If such statement indicates that Tenant’s estimated
payments for such period of time exceed the actual amount of such costs for such
year, then Landlord shall credit the excess against the next due installment(s)
of Additional Rent payable under this Section 10.3.  Tenant shall be
responsible, at its sole cost and expense, for the installation, operation,
repair, replacement and removal of any and all supplemental heating and air
conditioning equipment serving the Premises, including all air intake and
exhaust equipment, units, exhausts, chillers, condensers, compressors, ducts,
piping and other equipment required in connection therewith, including all
supplemental equipment required for (A) cooling any data center, server rooms
and any other similar areas located in the Premises which require cooling in
addition to the standard level of cooling provided by Landlord, and (B)
specialty exhaust services, including the exhaust for H2 rooms, radiation hoods
and isotope hoods, vivarium, and any other special rooms or specialized
equipment, and (C) any other specialized purposes.

Section 10.4.  Cleaning.  

(a)Landlord shall cause the Office Areas to be cleaned, substantially in
accordance with the cleaning specifications set forth in Exhibit I attached
hereto; provided, however, any portions of the Office Areas used for the
storage, preparation, service or consumption of food or beverages, as an
exhibition area or classroom, for storage, as a shipping room or mail room, for
private bathrooms, showers or exercise facilities, as a trading floor, or
primarily for operation of computer, data processing, telecommunications, or
similar equipment shall be cleaned at Tenant’s expense, by Landlord’s cleaning
contractor, at rates which shall be competitive with rates of other cleaning
contractors providing comparable services to Comparable Buildings.  Landlord’s
cleaning contractor and its employees shall have access to the Premises at all
times except between 8:00 a.m. and 5:30 p.m. on weekdays which are not Observed
Holidays.

(b)Tenant shall, at its sole cost and expense, (i) cause the Lab Areas to be
cleaned on a regularly scheduled basis, in a manner reasonably satisfactory to
Landlord, (ii) cause the Lab Areas to be exterminated with such frequency and in
such manner as to prevent the existence of vermin or other infestation, (iii)
cause all portions of the Lab Areas used for the storage, preparation or
consumption of food or beverages, if any, to be cleaned daily in a manner
reasonably satisfactory to Landlord, and (iv) cause Tenant's garbage and other
refuse to be removed from the Premises, at such times and to a location
designated by Landlord. Tenant shall be responsible, at its sole cost and
expense, for all trash removal services with respect to the Lab Areas and for
all biohazard disposal services required in connection with its operations in
the Premises.  Such services shall be performed by licensed (where required by
Requirements), insured and qualified contractors approved by Landlord (which
approval shall not be unreasonably withheld, delayed or conditioned) and with
sufficient frequency so that the Premises are at all times kept neat and
clean.  Until removed, Tenant’s garbage and trash shall be kept in a neat and
orderly condition, properly bagged or in the case of packing boxes and cartons,
securely tied.  Tenant shall observe such additional customary Rules and
Regulations regarding rubbish removal, biohazard disposal, and/or recycling as
Landlord may adopt from time to time.  Without limitation, if Tenant fails to
perform any of the foregoing obligations (and such failure continues after the
delivery of required notice and the expiration of applicable grace period), then
Landlord may elect, to cause a contractor or contractors engaged by Landlord to
perform such obligations in which event Tenant shall reimburse Landlord as
Additional Rent for all commercially reasonable costs and expenses incurred by
Landlord in connection therewith.

-39-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 10.5.  Water and Sewer Services.  Landlord shall provide (i) domestic
cold water to the floor of the Building on which the Premises are located, and
(ii) hot and cold water in the core lavatories on the floor of the Building on
which the Premises are located.

Section 10.6.  Trash and Refuse Removal.  Landlord shall provide trash and
refuse removal services at the Building for ordinary and customary office refuse
and rubbish. If and to the extent the volume of the trash and refuse generated
by Tenant exceeds the volume of the office trash and refuse customarily
generated by tenants of Comparable Buildings, then Tenant shall pay to Landlord,
as Additional Rent, Landlord’s charges for removal of such excess trash and
refuse.  

Section 10.7.  Telecommunications.  Tenant may request that Landlord grant
access to the Building to additional telecommunications providers to provide
telecommunications services to Tenant and Landlord will exercise good faith
efforts to accommodate said requests, at no cost or expense to Landlord or the
Building.

Section 10.8.  Security Services.  Landlord will provide security services for
the Building, including electronic monitoring equipment and manned security
services provided by trained security personnel, on a twenty-four (24) hour per
day, seven (7) day per week basis, consistent with the security services
customarily provided by landlords of first-class buildings in Boston,
Massachusetts.  Tenant may elect to install an access-controlled security system
within the Premises; provided, however, any such security system shall be
compatible with the Building access control system and shall be subject to the
prior approval of Landlord in all respects, which approval will not be
unreasonably withheld, conditioned, or delayed.  Tenant may also elect to
install theft protection security systems in the Premises.  The work to install
any such security systems shall be considered to be an Alteration for all
purposes under this Lease, and shall be performed in accordance with all of the
terms and conditions of this Lease, including Article 5.  Notwithstanding the
foregoing, in no event shall Landlord have any liability or obligation to Tenant
with respect to security or access to the Premises, or for any claims for loss,
injury or damage to persons or property in connection therewith, excepting only
to the extent caused by the negligence or willful misconduct of Landlord, or its
agents, employees, or contractors.  The provisions of this Section 10.8 shall be
subject to the waiver of subrogation provisions of Section 11.2.

Section 10.9.  Property Management.  At all times during the Lease Term, the
Building shall be managed in a first-class manner by either Landlord’s Agent or
an affiliate thereof, or another first-class property manager with experience
managing Comparable Buildings.  If at any time Tenant reasonably determines that
the quality of property management services being provided by the property
manager are materially deficient and/or have a material and adverse impact on
the use of the Premises by Tenant, Tenant shall provide written notice to
Landlord, which notice shall contain details and reasonable back-up information
relating to the asserted deficiency in the quality of services sufficient for
Landlord to reasonably address Tenant’s concerns.  Promptly thereafter, Landlord
and Tenant shall meet to discuss possible solutions for such asserted deficiency
in service, taking into account the nature and extent of such asserted
deficiency, and the parties shall reasonably cooperate to implement such
solutions.

Section 10.10.  Generator.  In connection with the performance of the Base
Building Work, Landlord shall install the generator (the “Generator”) which is
described in the Base Building Matrix on the roof of the penthouse area on the
roof of the Building. As an appurtenance to the Premises, subject to and in
accordance with and the provisions of this

-40-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Lease, so long as this Lease is in full force and effect, Tenant shall have the
right to utilize Tenant’s Proportionate Share of the power produced by the
Generator.  Tenant shall be responsible for the connection of its conduits,
wires, pipes and connections to the Generator.  The use by Tenant of the
Generator shall be subject to the customary Rules and Regulations adopted from
time to time by Landlord with respect thereto, and to all applicable
Requirements.  Any and all work and improvements to be performed by Tenant to
installing and replacing conduits and connections between the Generator and the
Premises shall be considered to be an Alteration and shall be subject to
Landlord’s review and prior approval in all respects, which approval will not be
unreasonably withheld, conditioned, or delayed.  Upon the expiration or
termination of the Term of this Lease, upon the request of Landlord, Tenant
shall remove all conduits and connections to the Generator, and shall repair any
damage resulting from said removal.

Section 10.11.  Failure of Tenant to Perform Obligations.  If an Event of
Default by Tenant shall occur with respect to any of its obligations (including
the obligation to pay charges and amounts to a service provider when due and the
obligations of maintenance and repair) pursuant to this Article 10, then
Landlord may elect to perform such obligations (including the payment of any
amounts due to a provider of services, or to perform maintenance or repairs),
and in such event, Tenant shall reimburse Landlord, as Additional Rent, for all
costs and expenses incurred by Landlord in connection therewith, together with
an administrative fee equal to ten percent (10%) of such costs and expenses in
connection therewith.

Section 10.12.  Service Interruptions.  Landlord reserves the right to suspend
or interrupt any service when necessary, by reason of Unavoidable Delays,
accidents or emergencies, or for Restorative Work which, in Landlord’s
reasonable judgment, is necessary or appropriate until such Unavoidable Delay,
accident or emergency shall cease or such Restorative Work is completed, and
Landlord shall not be liable for any such suspension or interruption of
services.  Landlord shall provide Tenant with not less than thirty (30) days’
prior notice of any scheduled service interruptions (excepting in the event of
emergencies) and to schedule and perform such scheduled interruptions in a
manner that will not materially interfere with Tenant’s normal operations in the
Premises as a result of any such suspension or interruption of service.  The
exercise of any such right or the occurrence of any such failure by Landlord
shall not constitute an actual or constructive eviction, in whole or in part,
entitle Tenant to any compensation, abatement or diminution of Rent, relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord or Landlord’s Agent by reason of inconvenience to Tenant, or
interruption of Tenant’s business, or otherwise.  Landlord shall not be liable
in any way to Tenant for any failure, defect or interruption of, or change in
the supply, character and/or quantity of electric service furnished to the
Premises for any reason except only to the extent caused by the negligence or
willful misconduct of Landlord or its agents, employees, or contractors.

Section 10.13.  Rent Abatement.  Notwithstanding anything to the contrary
contained in this Lease, if Tenant is unable despite its good faith commercially
diligent efforts to use all or any portion of the Premises for the ordinary
conduct of Tenant’s business due solely to an interruption of an Essential
Service (as hereinafter defined) which Landlord is required to provide
hereunder, other than as a result of casualty or condemnation and/or Unavoidable
Delay, and such condition continues for a period of longer than three (3)
consecutive Business Days after Tenant furnishes a notice to Landlord (the
“Abatement Notice”) identifying the condition and Essential Service which has
been interrupted and stating that Tenant’s inability to use such portion of the
Premises is solely due to such condition, provided that (i) Tenant does not
actually use or occupy such portion of the Premises during such three (3)
consecutive

-41-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Business Day period, and (ii) such condition has not resulted from the
negligence or misconduct of Tenant or any Tenant Party, then Fixed Rent,
Tenant’s Tax Payment, Tenant’s Operating Payment, and Tenant’s Insurance Payment
for the subject portion of the Premises shall be abated on a pro rata per square
foot and per diem basis for the period (the “Abatement Period”) commencing on
the fourth (4th) Business Day after Tenant delivers the Abatement Notice to
Landlord and ending on the earlier of (x) the date Tenant reoccupies such
portion of the Premises, or (y) the date on which such condition is
substantially remedied.  “Essential Service” shall mean the following services,
but only to the extent that Landlord is required to provide such services to
Tenant pursuant to the terms of this Lease:  HVAC service; natural gas service;
wastewater treatment service; electrical service; passenger elevator service;
and water and sewer service.  The foregoing rent abatement shall be the sole and
exclusive remedy of Tenant on account of such interruption or lack of service
and Landlord shall have no further liabilities or obligations to Tenant on
account thereof.

Section 10.14.  No Other Services.  Except as otherwise expressly provided in
this Article 10, Landlord shall not be required to furnish any other services to
the Premises.  The obligations of Landlord which are set forth in this Article
10 shall be subject to Unavoidable Delays and to the terms and conditions of
this Lease, including Articles 11 and 12.

Article 11

INSURANCE; PROPERTY LOSS OR DAMAGE

Section 11.1.  Tenant’s Insurance.  (a)  Tenant, at its sole cost and expense,
shall obtain and keep in full force and effect during the Term:

(i)a policy of commercial general liability insurance on an occurrence basis
against claims for personal injury, bodily injury, death and/or property damage
including products and completed operations occurring in or about the Real
Property, including blanket broad-form contractual liability coverage, under
which Tenant is named as the insured and Landlord and the Insured Parties are
named as additional insureds.  Such insurance shall provide primary coverage
without contribution from any other insurance carried by or for the benefit of
the Insured Parties.  The minimum limits of liability applying exclusively to
the Premises shall be a combined single limit with respect to each occurrence in
an amount of not less than $1,000,000.00, not less than $2,000,000.00 in the
aggregate.  In addition, Tenant shall obtain and keep in full force and effect
throughout the Term, umbrella or excess liability coverage with minimum limits
of not less than $10,000,000.00; provided, however, Landlord may elect to
require Tenant to increase such coverage from time to time to that amount of
insurance which in Landlord’s reasonable judgment is then being customarily
required by landlords of Comparable Buildings.  The self-insured retention for
such policy shall not exceed $10,000.00;

(ii)insurance against loss or damage by fire, vandalism, malicious mischief,
extended harm and “special form” or “special cause”, all risk property insurance
policies with extended coverage, insuring (x) Tenant’s Property, and (y) all
Alterations and improvements installed or constructed in or to the Premises by
or on behalf of Tenant from time-to-time (including the Landlord’s Work and
Tenant’s Work), for the full insurable value thereof or replacement cost
thereof;

-42-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(iii)during the performance of any Alteration, until completion thereof,
builder’s risk insurance on an “all risk” basis and on a completed value form
including a permission to complete and occupy endorsement, for full replacement
value covering the interests of Landlord and Tenant (and their respective
contractors and subcontractors) in all work incorporated in the Building and all
materials and equipment in or about the Premises;

(iv)workers’ compensation insurance, as required by law;

(v)business interruption insurance;

(vi)automobile liability insurance for owned, hired and non-owned automobiles,
with limits of liability of not less than One Million and 00/100 Dollars
($1,000,000.00) combined single limit each accident for bodily injury and
property damage, naming the Insured Parties as additional insureds; and

(vii)Such other insurance in such amounts and with such coverages as Landlord
may reasonably require from time to time, provided that such coverages are
consistent with coverages then customarily being required by other landlords of
Comparable Buildings.

(b)All insurance required to be carried by Tenant (i) shall contain a provision
that (x) no act or omission of Tenant shall affect or limit the obligation of
the insurance company to pay the amount of any loss sustained, and (y) shall
provide that the insurer shall use endeavor to provide thirty (30) days’ prior
notice (with an exception for notice of cancellation due to non-payment of
premium which shall be ten (10) days), by certified mail, return receipt
requested or overnight courier, of any cancellation or material change contrary
to the terms of this Lease, and (ii) shall be effected under valid and
enforceable policies issued by reputable insurers permitted to do business in
the Commonwealth of Massachusetts and rated in Best’s Insurance Guide, or any
successor thereto as having a Best’s Rating of “A-” or better and a Financial
Size Category of at least “VIII” or better or, if such ratings are not then in
effect, the equivalent thereof or such other financial rating as Landlord may at
any time consider appropriate.

(c)By not later than the Commencement Date, and thereafter prior to the
expiration of each respective insurance policy, Tenant shall deliver to Landlord
a certificate from Tenant’s insurance company (on the form currently designated
Acord 27 (Evidence of Property Insurance) and Acord 25-S (Certificate of
Liability Insurance), or the equivalent, provided that attached thereto is an
endorsement to Tenant’s commercial general liability policy naming the Insured
Parties as additional insureds), which endorsement is at least as broad as ISO
policy form “CG2011 Additional Insured – Managers or Lessors of Premises
(pre-1999 edition)” and expressly provides coverage for the negligence of the
additional insureds.

(d)Landlord will obtain and keep in force during the Term, a policy or policies
insuring against loss or damage to the Building caused by peril covered by “all
risk” property insurance coverage on a replacement costs basis (which coverage
may be pursuant to a blanket policy or policies), provided that in no event
shall Landlord insure (i) any of Tenant’s Property, or (ii) any Alterations or
improvements installed or constructed in or to the Premises by or on behalf of
Tenant from time-to-time (including the Landlord’s Work and the Tenant’s
Work).  In addition, Landlord shall also maintain a policy of commercial general
liability insurance on an occurrence basis insuring against claims for personal
injury, bodily injury, death, and/or property damage, including broad-form
contractual liability coverage.  Subject to the foregoing requirements, all
insurance coverages required to be maintained by Landlord under this Section
11.1(d) shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine, provided
that such coverages carried by Landlord shall comply with the requirements of
all Mortgagees.

-43-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 11.2.  Waiver of Subrogation.  Landlord and Tenant shall each procure an
appropriate clause in or endorsement to any property insurance covering the Real
Property and personal property, fixtures and equipment located therein, wherein
the insurer waives subrogation and consents to a waiver of right of
recovery.  Landlord and Tenant agree not to make any claim against, or seek to
recover from, the other for any loss or damage to its property or the property
of others resulting from fire or other hazards, to the extent covered by the
property insurance that was required to be carried by that party under the terms
of this Lease or, if greater, the insurance coverage actually being carried from
time to time by such party.  Tenant acknowledges that Landlord shall not carry
insurance on, and shall not be responsible for, (i) damage to any Alterations or
improvements installed or constructed in or to the Premises from time-to-time
(including the Landlord’s Work), (ii) Tenant’s Property, and (iii) any loss
suffered by Tenant due to interruption of Tenant’s business.

Section 11.3.  Restoration.  If the Premises are damaged by fire or other
casualty, or if the Building is damaged such that Tenant is deprived of
reasonable access to or use and occupancy of the Premises, the damage shall be
repaired by Landlord to substantially the condition thereof immediately prior to
the damage; provided, however, (i) Landlord shall have no obligation to expend
more than the amount of the insurance proceeds actually received by it;
(ii) Landlord shall have no obligation to repair or restore (x) Tenant’s
Property, or (y) any Alterations or improvements installed or constructed in or
to the Premises from time-to-time (including the Landlord’s Work).  Until the
restoration of the Premises is Substantially Completed or would have been
Substantially Completed but for Tenant Delay, Fixed Rent, Tenant’s Tax Payment,
Tenant’s Operating Payment, and Tenant’s Insurance Payment shall be abated in
the proportion by which the area of the part of the Premises which is not usable
(or accessible) and is not used by Tenant as a result of such fire or other
casualty bears to the total area of the Premises. Effective as of the date which
is sixty (60) days after the date on which Landlord notifies Tenant of the
Substantial Completion of the restoration of the Premises such abatement shall
cease and promptly thereafter, Tenant shall, at its expense, repair and restore
Tenant’s Property and all Alterations to the Premises.  Prior to Landlord
commencing any restoration work, Tenant shall obtain from all applicable
Governmental Authorities all licenses, permits, and approvals that may be
required to permit Landlord to enter the Premises and/or to commence any
restoration work therein (collectively referred to herein as "Hazardous
Materials Clearances”).  Notwithstanding any provision contained herein to the
contrary, if the restoration work to be performed by Landlord is delayed as a
result of any failure by Tenant to obtain any required Hazardous Materials
Clearances, then any abatement of Rent provided under this Lease in connection
with a fire or other casualty shall be tolled and suspended for the period of
any such delay, and shall accrue only from and after the date on which Tenant
obtains such Hazardous Materials Clearances.

Section 11.4.  Landlord’s Termination Right.  Notwithstanding anything to the
contrary contained in Section 11.3, if the Building shall be materially damaged
(whether or not the Premises are materially damaged), and either (x) the
Restoration Notice indicates that more than fifteen (15) months from the date of
such damage is required to complete the restoration, or (y) the amount required
to pay for the restoration of such damage exceeds the greater of (A)
$5,000,000.00 or (B) the total insurance proceeds received by Landlord, then in
any such event Landlord may, not later than sixty (60) days following the date
of the damage, terminate this Lease by notice to Tenant.  If this Lease is so
terminated, then (i) the Term shall expire upon the date such notice is given,
as if such date was the expiration date of the Term of this Lease, (ii) Tenant
shall vacate the Premises and surrender the same to Landlord, (iii) Tenant’s
liability for Rent shall cease as of the date of the damage, and (iv) any
prepaid Rent for any period after the date of the damage shall be refunded by
Landlord to Tenant.

-44-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 11.5.  Tenant’s Termination Right.  If the Premises and/or the Building
(as applicable) are materially damaged, and if Landlord elects to repair and
restore the Premises, Landlord shall, within sixty (60) days following the date
of the damage, cause a contractor or architect selected by Landlord to deliver a
notice (the “Restoration Notice”) to Tenant of the date by which such contractor
or architect estimates the restoration by Landlord will be substantially
completed (the “Estimated Restoration Date”).  If such Estimated Restoration
Date, as set forth in the Restoration Notice, is more than fifteen (15) months
from the date of such damage, then Tenant shall have the right to terminate this
Lease by giving notice (the “Casualty Termination Notice”) to Landlord not later
than thirty (30) days following delivery of the Restoration Notice to Tenant
(time being of the essence of the delivery of said Casualty Termination
Notice).  If Tenant delivers a Casualty Termination Notice within said thirty
(30) day period, (a) then this Lease shall be terminated as of the date of the
giving of the Casualty Termination Notice, as if such date was the expiration
date of the Term of this Lease, (b) Tenant shall vacate the Premises and
surrender the same to Landlord, (c) Tenant’s liability for Rent shall cease as
of the date of delivery of the Casualty Termination Notice, and (d) any prepaid
Rent for any period after such termination shall be returned to Tenant.  

In addition, if (i) neither Landlord nor Tenant have terminated this Lease
pursuant to the provisions of this Article 11, and (ii) the restoration of the
Building or the Premises (as applicable) has not been substantially completed by
the Estimated Restoration Date, then Tenant shall have the right to terminate
this Lease within thirty (30) days after the Estimated Restoration Date by
delivering a Casualty Termination Notice to Landlord.  Unless, within thirty
(30) days after receipt of the Casualty Termination Notice the restoration of
the Building or the Premises (as applicable) is substantially completed (in
which event the termination by Tenant pursuant to this paragraph shall be null
and void and this Lease shall remain in full force and effect), then this Lease
shall be deemed to have terminated as of the date of the giving of the Casualty
Termination Notice in the manner set forth in the second sentence of Section
11.5.  Time is of the essence of this Section 11.5.

Section 11.6.  Final 18 Months.  Notwithstanding anything to the contrary in
this Article 11, if any fire or other casualty occurring during the final
eighteen (18) months of the Term materially damages the Premises such that more
than twenty five percent (25%) of the rentable area of the Premises is not
usable for the Permitted Uses, then either Landlord or Tenant may terminate this
Lease by notice to the other party within thirty (30) days after the occurrence
of such damage (time being of the essence) and this Lease shall expire on the
30th day after the date of such notice.

Section 11.7.  Landlord’s Liability.  None of the Insured Parties shall be
liable for any injury or damage to persons or property or interruption of
Tenant’s business resulting from fire or other casualty, any damage caused by
other persons in the Building or by construction of any private, public or
quasi-public work, or any latent defect in the Premises or in the Building
(except that Landlord shall be required to repair the same to the extent
provided in Article 6).  No penalty shall accrue for delays which may arise by
reason of adjustment of insurance on the part of Landlord or Tenant, or for any
Unavoidable Delays arising from any repair or restoration of any portion of the
Building, provided that Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises during the
performance of any such repair or restoration.

-45-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 12

EMINENT DOMAIN

Section 12.1.  Taking.  

(a)Total Taking.  If all or substantially all of the Real Property, the
Building, or the Premises shall be taken by condemnation or eminent domain (a
“Taking”), this Lease shall terminate and the Term shall end as of the date of
the vesting of title and Rent shall be prorated and adjusted as of such date.

(b)Partial Taking.  If only a part of the Real Property, the Building, or the
Premises is the subject of a Taking then, except as hereinafter provided in this
Article 12, this Lease shall remain in full force and effect, provided that from
and after the date of the vesting of title, Fixed Rent and Tenant’s
Proportionate Share shall be modified to reflect the reduction of the Premises
and/or the Building as a result of such Taking.

(c)Landlord’s Termination Right.  Whether or not the Premises are affected, if
part of the Real Property containing more than twenty-five percent (25%) of the
area of the Building is the subject of a Taking, then Landlord may terminate
this Lease, by notice to Tenant, within sixty (60) days following the date upon
which Landlord receives notice of any such Taking, provided that Landlord
similarly terminates the leases of the tenants (including Tenant) occupying in
the aggregate not less than fifty percent (50%) of the rentable area of the
Building occupied immediately prior to such Taking.

(d)Tenant’s Termination Right.  If the part of the Real Property so Taken
contains more than thirty percent (30%) of the total area of the Premises
occupied by Tenant immediately prior to such Taking, or if, by reason of such
Taking, Tenant no longer has reasonable means of access to the Premises, Tenant
may terminate this Lease by notice to Landlord given within thirty (30) days
following the date upon which Tenant is given notice of such Taking.  If Tenant
so notifies Landlord, this Lease shall end and expire upon the 30th day
following the giving of such notice.  If a part of the Premises shall be so
Taken and this Lease is not terminated in accordance with this Section 12.1,
Landlord, without being required to spend more than the net amount it receives
as an award, shall restore that part of the Premises not so Taken to a
self-contained rental unit substantially equivalent (with respect to character,
quality, appearance and services) to that which existed immediately prior to
such Taking, excluding Tenant’s Property and any improvements or Alterations
constructed in or to the Premises by or on behalf of Tenant from time-to-time
(including the Landlord’s Work), and, if applicable, the Fixed Rent shall be
adjusted on a pro rata basis to reflect the resulting reduction in the rentable
area of the Premises.

(e)Apportionment of Rent.  Upon any termination of this Lease pursuant to the
provisions of this Article 12, Rent shall be apportioned as of, and shall be
paid or refunded up to and including, the date of such termination.

-46-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 12.2.  Awards.  Upon any Taking, Landlord shall receive the entire award
for any such Taking, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired portion of the Term or
Tenant’s Alterations; and Tenant hereby assigns to Landlord all of its right in
and to such award.  Nothing contained in this Article 12 shall be deemed to
prevent Tenant from making a separate claim against the condemning authority in
a separate proceeding for the then value of any Tenant’s Property included in
such Taking and for any moving expenses, provided any such award is in addition
to, and does not result in a reduction of, the award made to Landlord.

Section 12.3.  Temporary Taking.  If a temporary Taking of all or any part of
the Premises occurs during the Term, then Tenant shall give prompt notice to
Landlord and the Term shall not be reduced or affected in any way and Tenant
shall continue to pay all Rent payable by Tenant without reduction or abatement
and to perform all of its other obligations under this Lease, except to the
extent prevented from doing so by the condemning authority, and Tenant shall be
entitled to receive any award or payment from the condemning authority for such
use.

Article 13

ASSIGNMENT AND SUBLETTING

Section 13.1.  Consent Requirements.  

(a)No Transfers Without Landlord Consent.  Except as expressly set forth in
Section 13.6, Tenant shall not assign, mortgage, pledge, encumber, or otherwise
transfer this Lease, whether by operation of law or otherwise, and shall not
sublet, or permit, or suffer the Premises or any part thereof to be used or
occupied by others (whether for desk space, mailing privileges or otherwise),
without Landlord’s express prior written consent in each instance.  Any
assignment, sublease, mortgage, pledge, encumbrance or transfer in contravention
of the provisions of this Article 13 shall be void and shall constitute an Event
of Default.

(b)Collection of Rent.  If, without Landlord’s consent, this Lease is assigned
or transferred, or any part of the Premises is sublet or occupied by anyone
other than Tenant, or this Lease is encumbered (by operation of law or
otherwise), then Landlord may collect rent from the assignee, subtenant or
occupant, and apply the net amount collected to the Rent herein reserved.  No
such collection shall be deemed a waiver of the provisions of this Article 13,
an acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance of Tenant’s covenants hereunder, and in all cases
Tenant shall remain fully liable for its obligations under this Lease.

(c)Further Assignment/Subletting.  Landlord’s consent to any assignment or
subletting shall not relieve Tenant from the obligation to obtain Landlord’s
consent to any further assignment or subletting.  In no event shall any
permitted subtenant assign or encumber its sublease or further sublet any
portion of its sublet space, or otherwise suffer or permit any portion of the
sublet space to be used or occupied by others, without the express prior written
consent of Landlord in each instance in accordance with the requirements of this
Article 13.

-47-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 13.2.  Tenant’s Assignment/Sublease Notices.  (a) If Tenant desires to
assign this Lease or sublet all or any portion of the Premises, then prior to
offering the Premises for rent, or listing the Premises (or any part thereof)
with a broker, or showing the Premises to a prospective assignee or subtenant,
Tenant shall give notice (“Tenant’s Assignment/Sublease Offer Notice”) thereof
to Landlord, which shall be include the date that Tenant anticipates that the
assignment or sublease will become effective or commence.  If the proposed
transaction is a sublease which, when aggregated with all other subleases, would
result in 50% or more of the rentable square footage of the Premises being
sublet, then such Tenant’s Assignment/Sublease Offer Notice shall be deemed an
irrevocable offer from Tenant to Landlord of the right, at Landlord’s option, to
recapture such space as Tenant proposes to sublease (the “Proposed Sublease
Space”) and to terminate this Lease with respect to such Proposed Sublease
Space, upon the terms and conditions hereinafter set forth.  Such option may be
exercised by notice (a “Recapture Notice”) from Landlord to Tenant within
forty-five (45) days after delivery of Tenant’s Assignment/Sublease Offer
Notice.

(b)If Landlord exercises its option to recapture the Proposed Sublease Space
pursuant to the provisions of this Section 13.2, (a) this Lease shall end and
expire with respect to such Proposed Sublease Space on the date that such
sublease was to commence, provided that such date is in no event earlier than
ninety (90) days after the date of the Tenant’s Assignment/Sublease Offer Notice
unless Landlord agrees to such earlier date, (b) Rent shall be apportioned, paid
or refunded as of such date, (c) upon Landlord’s request, Tenant shall enter
into an amendment of this Lease ratifying and confirming such total or partial
termination, and setting forth any appropriate modifications to the terms and
conditions of this Lease as a result thereof, and (d) Landlord may elect, in its
discretion, to lease the Proposed Sublease Space (or any part thereof) to
Tenant’s prospective assignee or subtenant.  Tenant shall pay all costs to make
the Proposed Sublease Space a self-contained rental unit and to install any
required Building corridors.

Section 13.3.  Consent to Assignment/Subletting.  (a) If Landlord does not
exercise Landlord’s termination option provided under Section 13.2, then
Landlord shall respond to a request for consent to a proposed sublease or
assignment (a “Tenant’s Assignment/Sublease Consent Notice”) not more than
twenty (20) days after delivery to Landlord of the following: (i) a copy of the
proposed assignment agreement or sublease agreement (as applicable), (ii) a
complete statement reasonably detailing the identity of the proposed assignee or
subtenant (a “Transferee”), the nature of its business and its proposed use of
the Premises, (iii) current financial information with respect to the
Transferee, including its most recent financial statements, and (iv) such other
information Landlord as may reasonably request (time being of the essence of the
delivery of the response of Landlord to Tenant’s Assignment/Sublease Consent
Notice).  Provided that no Event of Default then exists, Landlord’s consent to
the proposed assignment or subletting shall not be unreasonably withheld if the
following conditions are satisfied:

(A)in Landlord’s reasonable judgment, the proposed Transferee is engaged in a
business or activity, and the Premises will be used in a manner, which (1) is in
keeping with the then standards of the Building, (2) is for the Permitted Uses,
and (3) does not violate any restrictions set forth in this Lease;

(B)the assignee has sufficient financial means to perform all of its obligations
under this Lease (taking into consideration the financial means and continuing
liability of Tenant under this Lease);

-48-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(C)the Transferee shall not be entitled, directly or indirectly, to diplomatic
or sovereign immunity, regardless of whether the Transferee agrees to waive such
diplomatic or sovereign immunity, and shall be subject to the service of process
in, and the jurisdiction of the courts of, the Commonwealth of Massachusetts;
and

(D)the Transferee is not a Prohibited Person.

(b)With respect to each sublease or assignment proposed by Tenant:

(i)the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord;

(ii)no sublease shall be for a term ending later than one day prior to the
Expiration Date;

(iii)no Transferee shall take possession of any part of the Premises, until an
executed counterpart of such sublease or assignment has been delivered to
Landlord and approved by Landlord as provided in Section 13.3(c);

(iv)if an Event of Default occurs prior to the effective date of any such
assignment of this Lease and such Event of Default remains uncured, then
Landlord’s consent thereto, if previously granted, shall be immediately deemed
revoked without further notice to Tenant;

(v)each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate. Tenant and each
Transferee shall be deemed to have agreed that upon the occurrence and during
the continuation of an Event of Default hereunder, Tenant has hereby assigned to
Landlord, and Landlord may, at its option, accept such assignment of, all right,
title and interest of Tenant as sublandlord under such sublease.  If this Lease
terminates prior to the Expiration Date, then such sublease shall terminate and
expire concurrent therewith; provided, however, if Landlord elects, in its sole
and unfettered discretion, by express written notice to such Transferee, to
recognize said sublease, then notwithstanding the termination of this Lease, the
sublease shall remain in effect as a direct lease between Landlord and the
Transferee, and such Transferee shall attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be (A)
liable for any previous act or omission of Tenant under such sublease, (B)
subject to any counterclaim, offset, or defense which theretofore accrued to
such Transferee against Tenant, (C) bound by any previous modification of such
sublease not consented to by Landlord or by any prepayment of more than one
month’s rent, (D) bound to return such Transferee’s security deposit, if any,
except to the extent Landlord shall receive actual possession of such deposit
and such Transferee shall be entitled to the return of all or any portion of
such deposit under the terms of its sublease, or (E) obligated to make any
payment to or on behalf of such Transferee, or to perform any alterations or
improvements in the sublet space or the Building, or in any way to prepare the
subleased space for occupancy, beyond Landlord’s obligations under this
Lease.  The provisions of this Section 13.3(b)(v) shall be self-operative, and
no further instrument shall be required to give effect to this provision,
provided that the Transferee shall execute and deliver to Landlord any
instruments Landlord may reasonably request to evidence and confirm such
subordination and attornment; and

-49-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(vi)Tenant shall, upon demand, reimburse Landlord for all reasonable
out-of-pocket expenses incurred by Landlord in connection with each proposed
assignment or sublease, including any investigations as to the acceptability of
the proposed assignee or subtenant, reviewing any plans and specifications for
Alterations proposed to be made in connection therewith, the negotiation of any
consent documents for such sublease or assignment, and all legal fees and costs
incurred by Landlord in connection therewith; provided, however, with respect to
each proposed sublease Tenant shall not be obligated to reimburse Landlord for
more than $5,000.00 on account of such costs and expenses, unless such sublease
does not occur in the ordinary course of business (e.g. is in connection with a
bankruptcy or reorganization of Tenant) or involves an amendment to this Lease
or other additional documentation (other than a customary Landlord’s consent to
sublease agreement), or if Landlord provides unusual or extraordinary services
in connection therewith.

(vii)Each subtenant shall obtain and maintain pollution legal liability
insurance, which coverage shall include bodily injury, sickness, disease, death
or mental anguish or shock sustained by any person; property damage including
physical injury to or destruction of tangible property including the resulting
loss of use thereof, clean-up costs, and the loss of use of tangible property
that has not been physically injured or destroyed; and defense costs, charges
and expenses incurred in the investigation, adjustment or defense of claims for
such compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of the sublease, and coverage is continuously
maintained during all periods in which subtenant occupies the Premises. Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$2,000,000 policy aggregate and for a period of two (2) years thereafter.

Section 13.4.  Tenant’s Failure to Complete. If Landlord does not exercise
Landlord’s recapture option (if applicable) in connection with a proposed
sublease in accordance with the provisions of Section 13.2 and Tenant fails,
within one hundred eighty (180) days after the delivery of Tenant’s
Assignment/Sublease Offer Notice, to deliver the respective proposed sublease
(together with all of the documents and information required to be delivered to
Landlord pursuant to Section 13.3(a)) then Tenant shall again comply with all of
the provisions of Sections 13.2 and 13.3 prior to entering into a sublease
which, when aggregated with all other subleases, would result in 50% or more of
the rentable square footage of the Premises being sublet.

Section 13.5.  Profits.  If Tenant enters into any assignment or sublease
permitted hereunder or consented to by Landlord (excepting only assignments or
subleases pursuant to Section 13.6), Tenant shall, within sixty (60) days of
Landlord’s consent to such assignment or sublease, deliver to Landlord (a) a
list of Tenant’s reasonable third-party costs and expenses paid or to be paid in
connection with such transaction, including third-party brokerage fees, legal
fees, design and construction expenses, improvement allowances, construction
administration fees and, in the case of any sublease, any actual costs incurred
by Tenant in separately demising the sublet space (collectively, “Transaction
Costs”), (b) a list of all of Tenant’s Property to be transferred to such
Transferee, and (c) a schedule setting forth the Alterations theretofore
performed in the Premises by or on behalf of Tenant and the amounts paid by
Tenant in connection therewith, including the amount of Tenant’s Contribution,
if any (collectively, the “Tenant’s Alterations Costs”).  The Transaction Costs
shall be amortized, on

-50-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

a straight-line basis, over the term of any sublease.  Tenant shall deliver to
Landlord evidence of the payment of such Transaction Costs promptly after the
same are paid.  In consideration of such assignment or subletting, Tenant shall
pay to Landlord fifty percent (50%) of any consideration paid to Tenant by the
Transferee for or by reason of such assignment or sublease (including sums paid
for the sale or rental of Tenant’s Property, less the then fair market or rental
value thereof, as reasonably determined by Landlord) after first deducting (i)
the Transaction Costs, and (ii) the unamortized Tenant’s Alterations Costs
(i.e., the unamortized portion of the Tenant’s Alterations Costs, amortized on a
straight-line basis over the Initial Term), or in the event of a sublease of a
portion of the Premises, a proportionate share thereof.  In connection with an
assignment, Tenant shall pay said amounts by not later than the effective date
of the assignment.  In connection with a sublease, Tenant shall pay said amounts
monthly as and when paid by the subtenant to Tenant.

Section 13.6.  Permitted Transfers.  

(a)Transfers of Ownership Interests in Tenant.  If Tenant is a legal entity, the
transfer (by one or more transfers), directly or indirectly, by operation of law
or otherwise, of a majority of the membership interests, or the stock or other
beneficial ownership interests in Tenant (collectively “Ownership Interests”)
shall be deemed a voluntary assignment of this Lease and shall constitute a
“transfer” of this Lease.  Without limiting the foregoing, for purposes of this
Article 13, the term “transfers” shall be deemed to include (x) the issuance of
new Ownership Interests in Tenant which results in a majority of the Ownership
Interests in Tenant being held by a person or entity which is not Guarantor or
an Affiliate of Guarantor, and (y) the sale or transfer of all or substantially
all of the assets of Tenant in one or more transactions, and/or the merger or
consolidation of Tenant into or with another business entity which is not
Guarantor or an Affiliate of Guarantor, subject to the provisions of Section
13.6(b).  Notwithstanding anything to the contrary, the provisions of this
Article 13 shall not apply to the transfer of Ownership Interests in Tenant if
and so long as (i) the Ownership Interests in Tenant or Guarantor are publicly
traded on a nationally recognized stock exchange, and (ii) after giving effect
to such transfer, (A) Tenant continues to be Controlled by Guarantor or a
Qualified Replacement Guarantor, and (B) the Guaranty remains in full force and
effect.

(b)Mergers, Consolidations of Tenant.  Notwithstanding anything to the contrary,
the prior consent of Landlord shall not be required with respect to either (a)
an assignment of this Lease or a sublease of all or part of the Premises to an
Affiliate of Tenant, or (b) an assignment of this Lease or sublease of all of
the Premises to a business entity into or with which Tenant is merged or
consolidated, or to which all or substantially all of Tenant’s assets are
transferred, or which acquires all or substantially all of the Ownership
Interests in Tenant, as long as, in each instance (i) such transaction was made
for a legitimate independent business purpose and not for the sole purpose of
transferring this Lease, (ii) in the event of any such assignment of this Lease,
Guarantor or a Qualified Replacement Guarantor has a Market Capitalization which
is not less than the Market Capitalization of Guarantor as of the Effective
Date; (iii) proof satisfactory to Landlord of such Market Capitalization is
delivered to Landlord at least ten (10) days prior to the effective date of any
such transaction (provided, however, if pursuant to applicable Requirements the
Guarantor or the Qualified Replacement Guarantor (as applicable) is prohibited
from providing such information concerning Market Capitalization to Landlord ten
(10) days prior to the effective date of said transaction, then said information
shall be delivered to Landlord as soon thereafter as Guarantor or Qualified
Replacement Guarantor (as applicable) is permitted to do so); and (iv) by not
later than the effective date of the transaction, either (A) Guarantor reaffirms
its obligations and liabilities under the Guaranty and a reasonably satisfactory
instrument evidencing said reaffirmation is delivered to Landlord, or (B) a
Qualified Replacement Guarantor provides Landlord with a replacement Guaranty,

-51-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

substantially in the form of Exhibit N attached hereto, guaranteeing the
obligations and liabilities of Tenant under this Lease. Notwithstanding the
foregoing, Tenant shall have no right to assign this Lease or sublease all or
any portion of the Premises without Landlord’s consent pursuant to this
Section 13.6 if Tenant is not a Permitted Transferee.

A “Qualified Replacement Guarantor” shall mean an entity which Controls the
successor Tenant and which satisfies the following conditions:  (i) the
Qualified Replacement Guarantor has a Market Capitalization which is not less
than the Market Capitalization of Guarantor as of the Effective Date; (ii) proof
satisfactory to Landlord of such Market Capitalization is delivered to Landlord
at least ten (10) days prior to the effective date of any such transaction,
(iii) the Qualified Replacement Guarantor assumes, affirms and agrees, pursuant
to a reasonably satisfactory Guaranty, substantially in the form of Exhibit N
attached hereto, to guaranty all of the liabilities and obligations of Tenant
under this Lease; (iv) the Qualified Replacement Guarantor holds (directly or
indirectly) not less than a majority of the ownership interests in Tenant; and
(v) the Qualified Replacement Guarantor has not been subject to any petition or
proceeding for bankruptcy, reorganization or insolvency proceedings.  Upon the
delivery of the Guaranty from the Qualified Replacement Guarantor, subject to
the satisfaction of the foregoing conditions, (a) the Qualified Replacement
Guarantor shall become the “Guarantor” for all purposes under this Lease, and
(b) the then-current Guarantor shall be automatically released from all
liabilities and obligations thereafter arising under the Guaranty.  Upon request
from Tenant, Landlord shall provide confirmation of said release.

(c)Permitted Occupants.  Notwithstanding the foregoing, the prior consent of
Landlord shall not be required, and Tenant shall not be obligated to deliver a
Tenant’s Assignment/Sublease Offer Notice or Tenant’s Assignment/Sublease
Consent Notice, and the provisions of Section 13.2 shall not apply with respect
to, occupancy arrangements with employees of any company, firm or other entity
(i) which is an Affiliate of Tenant, (ii) with whom Tenant has a contractual or
other relationship providing for cooperative or collaborative research or
development work, who is or typically would be located by Tenant in one of its
facilities, and/or (iii) in which Tenant has a beneficial interest and which is
actively engaged in research activities using technology, techniques and/or
equipment developed by or in collaboration with Tenant (collectively, “Permitted
Occupants”) for the use and occupancy of space within the Premises, provided
that (a) Tenant does not separately demise such space and the Permitted
Occupants utilize, in common with Tenant, common entryways to the Premises as
well as shared central services, such as reception, photocopying and the like;
(b) the Permitted Occupants shall occupy, in the aggregate, not more than 20% of
the rentable area of the Premises; (c) the Permitted Occupants occupy space in
the Premises for the Permitted Use and for no other purpose; and (d) if
requested by Landlord, Tenant notifies Landlord, in writing, of the identity of
any such Permitted Occupants prior to occupancy of the Premises by such
Permitted Occupants.  If any Permitted Occupants occupy any portion of the
Premises as described herein, (i) the Permitted Occupants shall comply with all
provisions of this Lease, and a default by any Permitted Occupant shall be
deemed a default by Tenant under this Lease; (ii) all notices required to be
provided by Landlord under this Lease shall be forwarded only to Tenant in
accordance with the terms of this Lease and in no event shall Landlord be
required to send any notices to any Permitted Occupants; (iii) in no event shall
any use or occupancy of any portion of the Premises by any Permitted Occupant
release or relieve Tenant from any of its obligations under this Lease; (iv) the
Permitted Occupants shall be deemed to be contractors of Tenant for purposes of
Tenant’s indemnification obligations set forth in this Lease; and (v) in no
event shall the occupancy of any portion of the Premises by Permitted Occupants
be deemed to create a landlord/tenant relationship between Landlord and such
Permitted Occupants, and, in all instances, Tenant shall be considered the sole
tenant under this Lease notwithstanding the occupancy of any portion of the
Premises by the Permitted Occupants.

-52-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(d)Applicability.  The limitations set forth in this Section 13.6 shall apply to
Transferee(s) and guarantor(s) of this Lease, if any, and any transfer by any
such entity in violation of this Section 13.6 shall be a transfer in violation
of Section 13.1.

(e)Modifications, Takeover Agreements.  Any modification, amendment or extension
of a sublease and/or any other agreement by which a landlord of a building other
than the Building or its Affiliate agrees to assume the obligations of Tenant
under this Lease shall be deemed a sublease for the purposes of Section 13.1
hereof.

Section 13.7.  Binding on Tenant; Indemnification of Landlord.  Notwithstanding
any assignment or subletting or any acceptance of rent by Landlord from any
Transferee, Tenant shall remain fully liable for the payment of all Rent due and
for the performance of all the covenants, terms and conditions contained in this
Lease on Tenant’s part to be observed and performed, and any default under any
term, covenant or condition of this Lease by any Transferee or anyone claiming
under or through any Transferee shall be deemed to be a default under this Lease
by Tenant.  Tenant shall indemnify, defend, protect and hold harmless Landlord
from and against any and all Losses resulting from any claims that may be made
against Landlord by the Transferee or anyone claiming under or through any
Transferee or by any brokers or other persons or entities claiming a commission
or similar compensation in connection with the proposed assignment or sublease,
irrespective of whether Landlord shall give or decline to give its consent to
any proposed assignment or sublease, or if Landlord shall exercise any of its
options under this Article 13.

Section 13.8.  Assumption of Obligations.  No assignment or transfer shall be
effective unless and until (i) the Transferee executes, acknowledges and
delivers to Landlord an agreement in form and substance reasonably satisfactory
to Landlord whereby the assignee (a) assumes Tenant’s obligations under this
Lease and (b) agrees that, notwithstanding such assignment or transfer, the
provisions of Section 13.1 hereof shall be binding upon it in respect of all
future assignments and transfers; and (ii)  Guarantor or a Qualified Replacement
Guarantor reaffirms its obligations and liabilities under the Guaranty and a
reasonably satisfactory instrument evidencing said reaffirmation is delivered to
Landlord not less than ten (10) days prior to the effective date of the
transaction.

Section 13.9.  Tenant’s Liability.  The joint and several liability of Tenant,
any successors-in-interest of Tenant, and/or Guarantor and the due performance
of Tenant’s obligations under this Lease shall not be discharged, released or
impaired by any agreement or stipulation made by Landlord, or any grantee or
assignee of Landlord, extending the time, or modifying any of the terms and
provisions of this Lease, or by any waiver or failure of Landlord, or any
grantee or assignee of Landlord, to enforce any of the terms and provisions of
this Lease.

Section 13.10.  Listings in Building Directory.  The listing of any name other
than that of Tenant on the doors of the Premises, the Building directory or
elsewhere shall not vest any right or interest in this Lease or in the Premises,
nor be deemed to constitute Landlord’s consent to any assignment or transfer of
this Lease or to any sublease of the Premises or to the use or occupancy thereof
by others.  Any such listing shall constitute a privilege revocable in
Landlord’s discretion by notice to Tenant.

-53-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 14

ACCESS TO PREMISES

Section 14.1.  Landlord’s Access.

(a)Landlord, Landlord’s agents and utility service providers servicing the
Building may erect, use and maintain concealed ducts, pipes, and conduits in and
through the Premises, provided (i) such ducts, pipes and conduits shall be
installed above the dropped ceilings, below the floors, and/or in the walls of
the Premises, and (ii) such use does not cause the usable area of the Premises
to be reduced beyond a de minimis amount.  Landlord shall promptly repair any
damage to the Premises caused by any work performed pursuant to this Article 14.

(b)Landlord, Landlord’s Agent, any Lessor or Mortgagee, Landlord’s partners and
investors, and/or any prospective partner, investor, or Mortgagee, together with
their respective agents and representatives, shall have the right to enter the
Premises at all reasonable times, upon reasonable notice (which notice may be
oral) except in the case of emergency, to examine the Premises, to show the
Premises to prospective purchasers, Mortgagees, and/or Lessors, and their
respective agents and representatives or others, and to perform Restorative Work
to the Premises or the Building, and during the last eighteen (18) months
preceding the Expiration Date, to prospective tenants and their respective
agents and representatives.

In connection with any such access to the Premises, Landlord will (i) except for
routine access such as access for performing recurring obligations such as
providing cleaning services, or repair or maintenance services, and except in
the case of emergency, provide reasonable (not less than twenty-four (24)
hours’) advance notice of such entry into the Premises, and (ii) exercise
commercially reasonable efforts to minimize disruption to the usual and
customary business operations of Tenant in the Premises.  In addition, with
respect to any access to the Lab Areas, (a) a representative or agent of Tenant
shall accompany all such people entering the Lab Areas (and Tenant shall make a
representative or agent available on reasonable prior notice), and (b) prior to
such entry into the Lab Areas, on request, each such person shall enter into a
reasonable customary confidentiality agreement provided by Tenant.

(c)All parts (except surfaces facing the interior of the Premises) of all walls,
windows and exterior doors bounding the Premises, all balconies, terraces and
roofs adjacent to the Premises, all space in or adjacent to the Premises used
for shafts, stacks, stairways, mail chutes, conduits and other mechanical
facilities, Building Systems, Common Facilities and Common Areas are not part of
the Premises, and Landlord shall have the use thereof and access thereto through
the Premises for the purposes of operation, maintenance, alteration and repair
of the Building.

Section 14.2.  Building Name.  Landlord has the right at any time and from time
to time to change the name(s), number(s) or designation(s) by which the Building
is (or are) commonly known, subject to prior written notice to Tenant and
Tenant’s prior written approval, which approval shall not be unreasonably
withheld, conditioned, or delayed.

-54-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 14.3.  Light and Air.  If at any time any windows of the Premises are
temporarily darkened or covered over by reason of any Restorative Work, any of
such windows are permanently darkened or covered over due to any Requirement or
there is otherwise a diminution of light, air or view by another structure which
may hereafter be erected (whether or not by Landlord), Landlord shall not be
liable for any damages and Tenant shall not be entitled to any compensation or
abatement of any Rent, nor shall the same release Tenant from its obligations
hereunder or constitute an actual or constructive eviction.

Article 15

DEFAULT

Section 15.1.  Tenant’s Defaults.  Each of the following events shall be an
“Event of Default” hereunder:

(a)Tenant fails to pay when due any payment of Rent within five (5) Business
Days following delivery to Tenant of written notice that such payment was not
received when due; provided however, that Landlord shall not be obligated to
deliver such written notice more than twice in any twelve-month period and upon
the third such occurrence in any twelve (12) month period Tenant shall be in
default if it fails to pay when due any payment of Rent; or

(b)Tenant fails to pay when due any Tenant’s Progress Payment within five (5)
Business Days following delivery to Tenant of written notice that such payment
was not received when due;

(c)Tenant or any Tenant Party causes a release of Hazardous Materials in
violation of any applicable Environmental Law or a release that requires the
performance of a response action pursuant to any Environmental Law, and such
response action is not completed by the date which is thirty (30) days after
notice by Landlord to Tenant thereof, or if such response action is of a nature
that it cannot be completed within thirty (30) days, failure by Tenant to
commence to such response action within said thirty (30) days, and thereafter
diligently prosecute to completion all steps necessary to such response action
as soon as practicable thereafter; or

(d)Tenant fails to observe or perform any other term, covenant or condition of
this Lease and such failure continues for more than thirty (30) days (ten (10)
days with respect to a default under Article 3) after notice by Landlord to
Tenant of such default, or if such default (other than a default under Article
3) is of a nature that it cannot be completely remedied within thirty (30) days,
failure by Tenant to commence to remedy such failure within said thirty (30)
days, and thereafter diligently prosecute to completion all steps necessary to
remedy such default, provided in all events the same is completed within ninety
(90) days; or

(e)Tenant fails to timely provide or maintain a Letter of Credit in the
then-applicable Letter of Credit Amount, in accordance with the provisions of
Article 28, or if Landlord draws on the Letter of Credit, and Tenant fails to
deposit with Landlord the amount so applied or retained by Landlord, or to
provide Landlord with a replacement Letter of Credit (as hereinafter defined),
if applicable, within five (5) days after notice by Landlord to Tenant stating
the amount applied or retained;  or

-55-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(f)Tenant files a voluntary petition in bankruptcy or insolvency, or is
adjudicated a bankrupt or insolvent, or files any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief, or makes an
assignment for the benefit of creditors or seeks or consents to or acquiesces in
the appointment of any trustee, receiver, liquidator or other similar official
for Tenant or for all or any part of Tenant’s property; or

(g)a court of competent jurisdiction shall enter an order, judgment or decree
appointing a trustee, receiver or liquidator of Tenant, or of the whole or any
substantial part of its property, or approving a petition filed against Tenant
seeking reorganization or arrangement of Tenant under the bankruptcy laws of the
United States, as now in effect or hereafter amended, or any state thereof; and
such order, judgment or decree shall not be vacated or set aside or stayed
within sixty (60) days from the date of entry thereof.

Upon the occurrence of any one or more of such Events of Default, Landlord may,
in addition to all other remedies available at law or in equity, at its sole
option, (i) immediately, or at any time after such Event of Default, in
accordance with all applicable Requirements, re-enter the Premises or any part
thereof, in the name of the whole and repossess the same as of Landlord’s former
estate, and dispossess Tenant and any other persons or entities from the
Premises and remove any and all of their property and effects from the Premises,
without being deemed guilty of any manner of trespass and without prejudice to
any other rights or remedies, and/or (ii) give to Tenant three (3) days’ notice
of cancellation of this Lease, in which event this Lease and the Term shall
terminate (whether or not the Term shall have commenced) with the same force and
effect as if the date set forth in the notice was the Expiration Date stated
herein, and Tenant shall then quit and surrender the Premises to Landlord, but
Tenant shall remain liable for damages as provided in this Article 15.  Any
notice of cancellation of the Term may be given simultaneously with any notice
of default given to Tenant.

Section 15.2.  Landlord’s Remedies.

(a)Possession/Reletting. If any Event of Default occurs and Landlord reenters
the Premises or terminates this Lease as aforesaid.

(i)Surrender of Possession.  Tenant shall quit and surrender the Premises to
Landlord.

(ii)Disposition of Tenant’s Property.  In the event of any such termination,
entry or re-entry, Landlord shall have the rights to remove and store Tenant’s
property and that of persons claiming by, through or under Tenant at the sole
risk and expense of Tenant and, if Landlord so elects, (x) to sell such property
at public auction or private sale and apply the net proceeds to the payment of
all sums due to Landlord from Tenant and pay the balance, if any, to Tenant, or
(y) to dispose of such property in any manner in which Landlord shall elect,
Tenant hereby agreeing to the fullest extent permitted by law that it shall have
no right, title or interest in any property remaining in the Premises after such
termination, entry or re-entry.

(iii)Landlord’s Reletting.  Landlord, at Landlord’s option, may relet all or any
part of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for any term ending before, on or after
the Expiration Date, at such rental and upon such other conditions (which may
include concessions and free rent periods) as Landlord, in its sole discretion,
may determine.  Landlord shall have no obligation to and shall not be liable for
refusal or failure to relet the Premises or any part thereof, or, in the event
of any

-56-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

such reletting, for refusal or failure to collect any rent due upon any such
reletting and Tenant hereby waives, to the extent permitted by applicable
Requirements, any obligation Landlord may have to mitigate Tenant’s damages; and
no such refusal or failure shall relieve Tenant of, or otherwise affect, any
liability under this Lease.  Notwithstanding the foregoing, Landlord will use
reasonable efforts to relet the Premises after Tenant vacates the Premises;
however, the marketing of the Premises in a manner similar to the manner in
which Landlord markets other premises within Landlord’s control in the Building
shall be deemed to have satisfied Landlord’s obligation to use “reasonable
efforts.”  In no event shall Landlord be required to (i) solicit or entertain
negotiations with any other prospective tenants for the Premises unless and
until Landlord obtains full and complete possession of the Premises, including
the final and unappealable legal right to relet the Premises free of any claim
of Tenant, (ii) lease the Premises to a tenant whose proposed use, in Landlord’s
reasonable judgment, will be unacceptable, (iii) relet the Premises prior to
leasing any other vacant space in the Building, suitable for the use of the
prospective tenant, (iv) lease the Premises for a rental rate less than the
current fair market rent then prevailing for similar space in Comparable
Buildings, or (v) enter into a lease with any proposed tenant that does not
have, in Landlord’s reasonable opinion, sufficient financial wherewithal and
resources to satisfy its financial obligations under the prospective
lease.  Landlord shall be entitled to take into account in connection with any
such reletting of the Premises all relevant factors which would be taken into
account by a sophisticated landlord in securing a replacement tenant for the
Premises including the first class quality of the Building, matters of tenant
mix, and the financial responsibility of any such replacement tenant.  Landlord,
at Landlord’s option, may make such alterations, decorations and other physical
changes in and to the Premises as Landlord, in its sole discretion, considers
advisable or necessary in connection with such reletting or proposed
reletting.  No action or inaction by Landlord in connection with such reletting
shall relieve Tenant of any liability under this Lease or otherwise affecting
any such liability.

(iv)Remedies Not Exclusive.  The specified remedies to which Landlord may resort
hereunder are not intended to be exclusive of any remedies or means of redress
to which Landlord may, at any time, be entitled lawfully and Landlord may invoke
any remedy (including the remedy of specific performance) allowed at law or in
equity as if specific remedies were not herein provided for.

(v)Summary Process.  Upon any Event of Default of Tenant, or the expiration or
termination of this Lease, Landlord shall have the right of summary process
under M.G.L.A. Chapter 239, and/or other applicable statues, and such other
rights to recover possession as permitted by applicable Requirements.

(b)Tenant’s Waiver.  To the maximum extent permitted by law, Tenant, on its own
behalf and on behalf of all persons or entities claiming through or under
Tenant, including all creditors, hereby waives all rights which Tenant and all
such persons or entities might otherwise have under any Requirement (including
M.G.L. Chapter 186, Section 11); (i) to redeem, or to re-enter or repossess the
Premises, or (ii) to restore the operation of this Lease, after (A) Tenant shall
have been dispossessed by judgment or by warrant of any court or judge, (B) any
re-entry by Landlord, or (C) any expiration or early termination of the term of
this Lease, whether such dispossess, re-entry, expiration or termination shall
be by operation of law or pursuant to the provisions of this Lease.  The words
“re-enter,” “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings.

-57-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Tenant’s Breach.  Upon the breach or threatened breach by Tenant, or any
persons or entities claiming through or under Tenant, of any term, covenant or
condition of this Lease, Landlord shall have the right to enjoin such breach and
to invoke any other remedy allowed at law or in equity as if re-entry, summary
process proceedings and other special remedies were not provided in this Lease
for such breach.  The rights to invoke the remedies set forth above are
cumulative and shall not preclude Landlord from invoking any other remedy
allowed at law or in equity.

Section 15.3.  Landlord’s Damages.  

(a)Amount of Damages.  If this Lease and the Term, or Tenant’s right to
possession of the Premises shall terminate, or Landlord shall re-enter the
Premises, as provided in Section 15.1, then, in any of such events:

(i)Tenant shall pay to Landlord all items of Rent payable under this Lease by
Tenant to Landlord prior to the date of termination or repossession;

(ii)Landlord may retain all monies, if any, paid by Tenant to Landlord, whether
as prepaid Rent, a security deposit or otherwise, which monies, to the extent
not otherwise applied to amounts due and owing to Landlord, shall be credited by
Landlord against any damages payable by Tenant to Landlord;

(iii)Tenant shall pay to Landlord, in monthly installments, on the days
specified in this Lease for payment of installments of Fixed Rent, any
Deficiency; it being understood that Landlord shall be entitled to recover the
Deficiency from Tenant each month as the same shall arise, and no suit to
collect the amount of the Deficiency for any month, shall prejudice Landlord’s
right to collect the Deficiency for any subsequent month by a similar
proceeding; and

(iv)whether or not Landlord shall have collected any monthly Deficiency, Tenant
shall pay to Landlord, on demand, at the election of Landlord, in lieu of any
further Deficiency and as liquidated and agreed final damages, a sum equal to
the amount by which the Rent for the period which otherwise would have
constituted the unexpired portion of the Term (assuming the Additional Rent
during such period to be the same as was payable for the year immediately
preceding such termination or re-entry, increased in each succeeding year by 4%
(on a compounded basis)) exceeds the then fair and reasonable rental value of
the Premises, for the same period (with both amounts being discounted to present
value at a rate of interest equal to the Base Rate) less the aggregate amount of
Deficiencies theretofore collected by Landlord pursuant to the provisions of
Section 15.3(a)(iii) for the same period.  If, before presentation of proof of
such liquidated damages to any court, commission or tribunal, the Premises, or
any part thereof, shall have been relet by Landlord for the period which
otherwise would have constituted the unexpired portion of the Term, or any part
thereof, the amount of rent reserved upon such reletting shall be deemed prima
facie, to be the fair and reasonable rental value for the part or the whole of
the Premises so relet during the term of the reletting.

-58-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(b)Reletting.  If the Premises, or any part thereof, shall be relet together
with other space in the Building, the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of this Section 15.3.  Tenant shall not be entitled to any
rents collected or payable under any reletting, whether or not such rents exceed
the Fixed Rent reserved in this Lease.  Nothing contained in Article 15 shall be
deemed to limit or preclude the recovery by Landlord from Tenant of the maximum
amount allowed to be obtained as damages by any Requirement, or of any sums or
damages to which Landlord may be entitled in addition to the damages set forth
in this Section 15.3.

Section 15.4.  Interest and Late Charges.  If any payment of Rent is not paid
within five (5) Business Days after the date when due, interest shall accrue on
such payment, from the date such payment became due until paid at the Interest
Rate.  Tenant acknowledges that late payment by Tenant of Rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix.  Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any note secured by a Mortgage covering
the Real Property (or any part thereof).  Therefore, in addition to interest, if
any amount is not paid when due, a late charge equal to five percent (5%) of
such amount shall be assessed, provided, however, that on two (2) occasions
during any calendar year of the Term, Landlord shall give Tenant notice of such
late payment and Tenant shall have a period of five (5) Business Days thereafter
in which to make such payment before any late charge is assessed. Such interest
and late charges shall constitute Additional Rent payable by Tenant, and are
separate and cumulative and are in addition to and shall not diminish or
represent a substitute for any of Landlord’s rights or remedies under any other
provision of this Lease or otherwise available at law or in equity.

Section 15.5.  Other Rights of Landlord.  If Tenant fails to pay any Additional
Rent when due, Landlord, in addition to any other right or remedy, shall have
the same rights and remedies as in the case of a default by Tenant in the
payment of Fixed Rent.  If Tenant is in arrears in the payment of Rent, Tenant
waives Tenant’s right, if any, to designate the items against which any payments
made by Tenant are to be credited, and Landlord may apply any payments made by
Tenant to any items Landlord sees fit, regardless of any request by Tenant.  

Article 16

LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES

If an Event of Default by Tenant occurs under this Lease, then Landlord, without
waiving such default, may perform such obligations at Tenant’s expense: (a)
immediately, and without notice, in the case of emergency or if the default (i)
materially interferes with the use by any other occupant of the Building, (ii)
materially interferes with the efficient operation of the Building, (iii)
results in a violation of any Requirement, or (iv) results or may result in a
cancellation of any insurance policy maintained by Landlord, and (b) in any
other case if such default continues after ten (10) days from the date Landlord
gives notice of Landlord’s intention to perform the defaulted obligation.  All
costs and expenses incurred by Landlord in connection with any such performance
by it and all costs and expenses, including reasonable counsel fees and
disbursements, incurred by Landlord as a result of any Event of Default by
Tenant under this Lease or in any action or proceeding (including any summary
process proceeding) brought by Landlord to enforce any obligation of Tenant
under this Lease and/or right of Landlord in or to the Premises, or any other
such action or proceeding in which Landlord is a party, shall be paid by Tenant
to Landlord not later than thirty (30) days after delivery of demand therefor,
with

-59-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

interest thereon at the Interest Rate from the date when due and
payable.  Except as expressly provided to the contrary in this Lease, all costs
and expenses which, pursuant to this Lease are incurred by Landlord and payable
to Landlord by Tenant, and all charges, amounts and sums payable to Landlord by
Tenant for any property, material, labor, utility or other services which,
pursuant to this Lease, attributable directly to Tenant’s use and occupancy of
the Premises or presence at the Building, or at the request and for the account
of Tenant, are provided, furnished or rendered by Landlord, shall become due and
payable by Tenant to Landlord within thirty (30) days after receipt of
Landlord’s invoice for such amount.

Article 17

NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL

Section 17.1.  No Representations.  Except as expressly set forth herein,
Landlord and Landlord’s agents have made no warranties, representations,
statements or promises with respect to the Building, the Real Property, or the
Premises and no rights, easements or licenses are or have been acquired by
Tenant by implication or otherwise.  Tenant is entering into this Lease after
full investigation and is not relying upon any statement or representation made
by Landlord not expressly and specifically set forth in this Lease.

Section 17.2.  No Money Damages.  Wherever in this Lease Landlord’s consent or
approval is required, if Landlord refuses to grant such consent or approval,
whether or not Landlord expressly agreed that such consent or approval would not
be unreasonably withheld, Tenant shall not make, and Tenant hereby waives, any
claim for money damages (including any claim by way of set-off, counterclaim or
defense) based upon Tenant’s claim or assertion that Landlord unreasonably
withheld or delayed its consent or approval.  Tenant’s sole remedy shall be an
action or proceeding to enforce such provision, by specific performance,
injunction or declaratory judgment.  In no event shall Landlord be liable for,
and Tenant, on behalf of itself and all other Tenant Parties, hereby waives any
claim for, any indirect, consequential or punitive damages, including loss of
profits or business opportunity, arising under or in connection with this
Lease.  Excepting only as set forth in Sections 18.2, 18.3, and/or 27.4, in no
event shall Tenant be liable for and Landlord hereby waives any claim for, any
indirect, consequential or punitive damages, arising under or in connection with
this Lease, including loss of profits or business opportunity, arising under or
in connection with this Lease

Section 17.3.  Reasonable Efforts.  For purposes of this Lease, except as
expressly and specifically set forth herein, “reasonable efforts” by Landlord or
Tenant shall not include an obligation to employ contractors or labor at
overtime or other premium pay rates or to incur any other overtime costs or
additional expenses whatsoever.

Article 18

END OF TERM

Section 18.1.  Expiration.  Upon the expiration or other termination of the Term
of this Lease, Tenant shall quit and surrender to Landlord the Premises
(including all fixed lab benches, fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein and all other
then-remaining components of Landlord’s Work, or provided by Landlord or paid
for in whole or in part by any allowance provided to Tenant by Landlord under
this Lease) vacant, broom clean and in good order and condition, ordinary wear
and tear and damage for which Tenant is not responsible under the terms of this
Lease excepted, and Tenant shall remove all of Tenant’s Property and Rooftop
Equipment, all autoclaves and cage washers, Tenant’s vivarium, and, in
accordance with and subject to the provisions of Section 5.3, any Specialty
Alterations.

-60-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 18.2.  Decommissioning.

(a)A “Surrender Plan” shall mean a detailed plan and narrative description,
prepared by a qualified independent certified industrial hygienist engaged by
Tenant and reasonably acceptable to Landlord, which describes and outlines in
detail the actions proposed to be undertaken by Tenant in connection with the
yield-up and surrender of the Premises, as required to cause the Premises to be
free of Hazardous Materials and otherwise released for unrestricted use and
occupancy at the expiration or earlier termination of this Lease, including such
actions as may be necessary to cause the Premises to be decommissioned in
accordance with the regulations of the Massachusetts Department of Public Health
(the “MDPH”) for the control of radiation and to be released for unrestricted
use by the Radiation Control Program of the MDPH, as and to the extent
applicable.  Without limitation, the Surrender Plan shall address the cleaning
and removal of all Hazardous Materials from all floors, walls, ceilings,
counters, piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises.  The
Surrender Plan shall be prepared such that, following its implementation, the
Premises and all exhaust and other duct work in the Premises may be reused by a
subsequent tenant or disposed of in conformance with all applicable
Environmental Laws without incurring additional costs or expenses on account of
any Hazardous Materials, or undertaking unusual or special procedures for
demolition, disposal, investigation, assessment, cleaning or removal of
Hazardous Materials, or requiring notices to or filings with any Governmental
Authorities in connection with such Hazardous Materials.  The Surrender Plan (i)
shall be accompanied by a current list of (A) all local, state and federal
licenses, registrations, permits and approvals held by or on behalf of Tenant or
any Tenant Party with respect to Hazardous Materials in, on, under, at or about
the Premises, and (B) an updated schedule identifying all of Tenant’s Hazardous
Materials.  The Surrender Plan shall be subject to the review and approval of
Landlord and Landlord’s environmental consultant in all respects.

(b)Tenant shall prepare and deliver the proposed Surrender Plan to Landlord for
its review and approval not later than sixty (60) days prior to the Expiration
Date (or, if applicable, within five (5) business days after any earlier
termination of the Term of this Lease).  If Landlord or Landlord’s consultant
shall request any reasonable or customary revisions to the proposed Surrender
Plan, then Tenant shall revise the proposed Surrender Plan and resubmit the
proposed Surrender Plan to Landlord for its approval.

(c)On or before the Expiration Date (or within thirty (30) days after any
earlier termination of the Term of this Lease), Tenant shall implement the
approved Surrender Plan using a contractor approved by Landlord.  In connection
therewith, Tenant shall, at is sole costs and expense, (i) clean and
decommission all interior surfaces of the Premises (including floors, walls,
ceilings, and counters), and all piping, supply lines, waste lines, acid
neutralization systems and plumbing in and/or exclusively serving the Premises,
and all exhausts or other ductwork located in and/or exclusively serving the
Premises, in each case to the extent required to remove and remediate any
Hazardous Materials or other chemical or biological materials used in the
operation of the Premises, (ii) perform or cause to be performed all other
actions described in the approved Surrender Plan, and (iii) deliver to Landlord
a report prepared by a qualified independent certified industrial hygienist
reasonably acceptable to Landlord, confirming that the Premises do not contain
any Hazardous Materials and that all of the work contemplated by the approved
Surrender Plan has been satisfactorily completed (the “Decommissioning Closure
Report”).  Without limitation, the Decommissioning Closure Report shall also
include reasonable detail concerning the clean-up measures taken by Tenant, the
clean-up locations, the tests performed by Tenant, and the analytic
results.  Landlord may elect, subject to

-61-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

reimbursement by Tenant, to cause Landlord’s environmental consultant to inspect
the Premises and to perform such additional testing and reviews as may be
reasonably necessary to confirm that the Premises are, as of the expiration of
the Term (or, if applicable, the date which is thirty (30) days after any
earlier termination of this Lease), free of Hazardous Materials and otherwise
available for unrestricted use and occupancy as aforesaid.  Landlord may elect
to deliver the Surrender Plan, the Decommissioning Closure Report and any report
by Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties and such third parties shall be entitled to rely on
the Decommissioning Closure Report.

(d)If (i) Tenant fails to prepare timely an acceptable Surrender Plan, or (ii)
Tenant fails to submit timely an acceptable Decommissioning Closure Report based
on the Surrender Plan approved by Landlord, or (iii) Tenant fails to complete
all of the actions contemplated by the approved Surrender Plan, then in any such
event Landlord may elect to take any such actions as Landlord may deem
reasonable or appropriate to assure that the Premises are surrendered free and
clear of Hazardous Materials and in the condition required hereunder (the
“Landlord Remediation Actions”).  Tenant shall reimburse Landlord, as Additional
Rent, for all commercially reasonable costs and expenses incurred by Landlord in
connection with any such Landlord Remediation Actions.  Without limitation, if
Tenant remains in possession of the Premises after the Expiration Date or the
earlier termination of the Term of this Lease, then the foregoing shall not
limit, restrict or prohibit Landlord from exercising any and all available
rights and remedies available to Landlord at law or in equity to regain
possession of the Premises, including, but not limited to, prosecuting a summary
process proceeding; provided, however, whether or not Tenant remains in the
Premises after the Term (or the earlier termination of this Lease) or has
vacated the Premises by the Expiration Date (or the earlier termination of this
Lease), for with respect to each month or portion thereof during the period of
time commencing on the Expiration Date (or earlier termination of this Lease)
until the earlier of (i) the date on which Landlord elects to take any such
Landlord’s Remediation Actions, and (ii) the date on which Tenant completes all
of the actions contemplated by the Surrender Plan and delivers the
Decommissioning Closure Report (in the form required hereunder) to Landlord,
Tenant shall pay to Landlord a fee equal to (A) 150% of the monthly Fixed Rent
payable under this Lease immediately prior to such termination, plus (B)
Tenant’s Tax Payment, Tenant’s Operating Payment, and Tenant’s Insurance Payment
attributable to such period of time. If Tenant vacates the Premises prior to
completing all of the actions contemplated by the Surrender Plan and to
delivering the Decommissioning Closure Report, then unless and until Landlord
elects to take Landlord’s Remediation Actions, Landlord will provide Tenant with
reasonable access to the Premises as required to implement the Surrender Plan.  

Section 18.3.  Holdover Rent.  Any holding over by Tenant after the expiration
or earlier termination of the Term shall be treated as a tenancy at sufferance,
at the Rent set forth below, and otherwise on the terms and conditions of this
Lease.  Landlord and Tenant recognize that Landlord’s damages resulting from
Tenant’s failure to timely surrender possession of the Premises may be
substantial, may exceed the amount of the Rent payable hereunder, and will be
impossible to accurately measure. Accordingly, if possession of the Premises is
not surrendered to Landlord by the Expiration Date or sooner termination of this
Lease, in addition to any other rights or remedies Landlord may have hereunder
or at law, Tenant shall pay to Landlord for each month (or any portion thereof)
during which Tenant holds over in the Premises after the Expiration Date or
sooner termination of this Lease, a holdover charge calculated as follows: (i)
for each day during which Tenant holds over in the Premises after the Expiration
Date or sooner termination of this Lease, through and including the day which is
thirty (30) days thereafter, a per diem holdover charge calculated at a rate
equal to the greater of (x) 150% of the daily Fixed Rent payable under this
Lease for the last full calendar month of the Term, plus Tenant’s Tax Payment,
Tenant’s Operating Payment, and Tenant’s Insurance Payment for said period of
time; or (y) the then-applicable fair market rental value of

-62-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

the Premises, as reasonably determined by Landlord; and (ii) if Tenant holds
over in the Premises for more than thirty (30) days after the Expiration Date or
sooner termination of this Lease, a per diem holdover charge calculated at a
rate equal to the greater of (x) 200% of the daily Fixed Rent payable under this
Lease for the last full calendar month of the Term, plus Tenant’s Tax Payment,
Tenant’s Operating Payment, and Tenant’s Insurance Payment for said period of
time; or (y) the then-applicable fair market rental value of the Premises, as
reasonably determined by Landlord.  In addition, if such holding over continues
for more than thirty (30) days after the Expiration Date or sooner termination
of this Lease, then Tenant shall (x) be liable to Landlord for (1) any payment
or rent concession which Landlord may be required to make to any tenant obtained
by Landlord for all or any part of the Premises (a “New Tenant”) in order to
induce such New Tenant not to terminate its lease by reason of the holding-over
by Tenant, and (2) the loss of the benefit of the bargain if any New Tenant
shall terminate its lease by reason of the holding-over by Tenant, and (y)
indemnify Landlord against (i) all claims for damages by any New Tenant, and
(ii) all consequential, indirect, and special damages incurred by Landlord
arising out of or resulting of any such holding-over by Tenant. No holding-over
by Tenant, nor the payment to Landlord of the amounts specified above, shall
operate to extend the Term hereof.  Nothing herein contained shall be deemed to
permit Tenant to retain possession of the Premises after the Expiration Date or
sooner termination of this Lease, and no acceptance by Landlord of payments from
Tenant after the Expiration Date or sooner termination of this Lease shall be
deemed to be other than on account of the amount to be paid by Tenant in
accordance with the provisions of this Section 18.3.

Section 18.4.  Survival.  Tenant’s obligations under this Article 18 shall
survive the expiration or earlier termination of this Lease.

Article 19

QUIET ENJOYMENT

Provided this Lease is in full force and effect and no Event of Default then
exists, Tenant may peaceably and quietly enjoy the Premises without hindrance by
Landlord or any person lawfully claiming through or under Landlord, subject to
the terms and conditions of this Lease.  The foregoing provisions are in lieu of
any other covenant of quiet enjoyment, express or implied.

Article 20

NO SURRENDER; NO WAIVER

Section 20.1.  No Surrender or Release.  No act or thing done by Landlord or
Landlord’s agents or employees during the Term shall be deemed an acceptance of
a surrender of the Premises, and no provision of this Lease shall be deemed to
have been waived by either Landlord or Tenant, unless such waiver is in writing
and is signed by the waiving party. Without limitation, the receipt or
acceptance by Landlord or Landlord’s Agent of the keys to the Premises shall not
be deemed an acceptance of a surrender of the Premises or a termination of this
Lease.

Section 20.2.  No Waiver.  The failure of either party to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or any of the Rules and Regulations, shall not be
construed as a waiver or relinquishment for the future performance of such
obligations of this Lease or the Rules and Regulations, or of the right to
exercise such election but the same shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission.  The receipt by
Landlord of any Rent

-63-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

payable pursuant to this Lease or any other sums with knowledge of the breach of
any covenant of this Lease shall not be deemed a waiver of such breach.  No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
Rent herein stipulated shall be deemed to be other than a payment on account of
the earliest stipulated Rent, or as Landlord may elect to apply such payment,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as Rent  be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such Rent or pursue any other remedy provided in this
Lease.

Article 21

WAIVER OF TRIAL BY JURY; COUNTERCLAIM

Section 21.1.  Jury Trial Waiver.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST
THE OTHER ON ANY MATTERS IN ANY WAY ARISING OUT OF OR CONNECTED WITH THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR
OTHERWISE.

Section 21.2.  Waiver of Counterclaim.  If Landlord commences any summary
proceeding against Tenant, Tenant will not interpose any counterclaim of any
nature or description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or is thereafter
brought in any other court by Tenant.

Article 22

NOTICES

Except as otherwise expressly provided in this Lease, all consents, notices,
demands, requests, approvals or other communications given under this Lease
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (provided a signed receipt is obtained) or if sent by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight delivery service making receipted deliveries, addressed to
Landlord and Tenant as set forth in Article 1, and to any Mortgagee or Lessor
who shall require copies of notices and whose address is provided to Tenant, or
to such other address(es) as Landlord, Tenant or any Mortgagee or Lessor may
designate as its new address(es) for such purpose by notice given to the other
in accordance with the provisions of this Article 22.  Any such approval,
consent, notice, demand, request or other communication shall be deemed to have
been given on the date of receipted delivery, refusal to accept delivery or when
delivery is first attempted but cannot be made due to a change of address for
which no notice is given or three (3) Business Days after it shall have been
mailed as provided in this Article 22, whichever is earlier.

-64-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 23

RULES AND REGULATIONS

Tenant and all Tenant Parties shall observe and comply with the Rules and
Regulations, as supplemented or amended from time to time. Landlord reserves the
right, from time to time, to adopt additional commercially reasonable Rules and
Regulations and to amend the Rules and Regulations then in effect.  In the event
of any conflict or inconsistency between this Lease and such Rules and
Regulations, the terms of this Lease shall govern and control.

Article 24

BROKER

Landlord has retained Landlord’s Broker as leasing agent in connection with this
Lease and Landlord will be solely responsible for any fees that may be payable
to Landlord’s Broker.  Landlord agrees to pay a commission to Tenant’s Broker
pursuant to a separate agreement between Landlord and Tenant’s Broker.  Each of
Landlord and Tenant represents and warrants to the other that neither it nor its
agents have dealt with any broker in connection with this Lease other than
Landlord’s Broker and Tenant’s Broker.  Each of Landlord and Tenant shall
indemnify, defend, protect and hold the other party harmless from and against
any and all Losses which the indemnified party may incur by reason of any claim
of or liability to any broker, finder or like agent (other than Landlord’s
Broker and Tenant’s Broker) arising out of any dealings claimed to have occurred
between the indemnifying party and the claimant in connection with this Lease,
and/or the above representation being false.

Article 25

INDEMNITY

Section 25.1.  Tenant’s Indemnity.  Excepting only to the extent otherwise
provided in M.G.L. Chapter 186, Section 15.  Tenant shall indemnify, defend,
protect and hold harmless each of the Indemnitees from and against any and all
Losses, resulting from any claims (i) against the Indemnitees arising from any
the negligence or willful misconduct of any of the Tenant Parties, (ii) against
the Indemnitees arising from any accident, injury or damage to any person or to
the property of any person and occurring in the Premises or the areas of the
Building with respect to which Tenant is granted exclusive rights, and (iii)
against the Indemnitees resulting from any breach, violation or nonperformance
of any covenant, condition or agreement of this Lease on the part of Tenant to
be fulfilled, kept, observed or performed.

Section 25.2.  Landlord’s Indemnity.  Landlord shall indemnify, defend and hold
harmless Tenant from and against all Losses incurred by Tenant arising from any
accident, injury or damage to any person or the property of any person in or
about the Common Areas (specifically excluding the Premises) to the extent
caused by the negligence or willful misconduct of Landlord or its employees or
agents.

Section 25.3.  Defense and Settlement.  If any claim, action or proceeding is
made or brought against any party entitled to indemnification hereunder, then
such party shall provide prompt notice thereof to the indemnifying party and
thereafter, upon demand, the indemnifying party, at its sole cost and expense,
shall resist or defend such claim, action or proceeding in the Indemnitee’s name
(if necessary), by attorneys approved by the party entitled to indemnification

-65-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

hereunder, which approval shall not be unreasonably withheld (attorneys for the
insurer of the indemnifying party shall be deemed approved for purposes of this
Section 25.3). Notwithstanding the foregoing, an Indemnitee may retain its own
attorneys to participate or assist in defending any claim, action or proceeding
involving potential liability in excess of the amount available under its
liability insurance for such claim and the indemnifying party shall pay the
reasonable fees and disbursements of such attorneys.  If the indemnifying party
fails to diligently defend or if there is a legal conflict or other conflict of
interest, then the Indemnitee may retain separate counsel at the indemnifying
party’s expense.  Notwithstanding anything herein contained to the contrary, the
indemnifying party may direct the Indemnitee to settle any claim, suit or other
proceeding provided that (a) such settlement shall involve no obligation on the
part of the Indemnitee other than the payment of money, (b) any payments to be
made pursuant to such settlement shall be paid in full exclusively by the
indemnifying party at the time such settlement is reached, (c) such settlement
shall not require the Indemnitee to admit any liability, and (d) the Indemnitee
shall have received an unconditional release from the other parties to such
claim, suit or other proceeding.  In addition, the Indemnitee shall not settle
any such claim, suit or other proceeding without the consent of the indemnifying
party to the terms of such settlement, unless the Indemnitee waives or releases
any further liability of the indemnifying party with respect thereto.

Article 26

MISCELLANEOUS

Section 26.1.  Delivery.  The submission of drafts of this document for
examination and negotiation does not constitute an offer to lease, or the
acceptance of an offer to lease, or a reservation of or option for, the
Premises.  This Lease shall not be binding upon Landlord or Tenant unless and
until Landlord shall have executed and delivered a fully executed copy of this
Lease to Tenant.

Section 26.2.  Transfer of Real Property.  Landlord’s obligations under this
Lease shall not be binding upon any Landlord (including the Landlord originally
named in this Lease) after the sale, conveyance, assignment or transfer
(collectively, a “Transfer”) by such Landlord of its interest in the Building or
the Real Property, as the case may be, and in the event of any such Transfer,
such Landlord shall be entirely freed and released of and from all covenants,
liabilities and obligations of Landlord hereunder arising from and after the
date of Transfer, and the transferee of Landlord’s interest (or that of such
subsequent Landlord) in the Building and/or the Real Property, as the case may
be, shall be deemed to have assumed all obligations under this Lease arising
from and after the date of Transfer.

Section 26.3.  Limitation on Liability.  Notwithstanding any provision contained
in this Lease to the contrary, the liability of Landlord for its obligations
under this Lease shall be limited to the interests of Landlord in the Real
Property (including insurance awards, condemnation proceeds, and undistributed
rents arising from the Real Property).  In no event shall any partner, member,
manager, shareholder, director, officer, principal, employee, agent, or owner of
Landlord, direct or indirect, disclosed or undisclosed, be personally liable for
any debts, liabilities or obligations of Landlord, or for any claims against
Landlord, arising out of or resulting from this Lease.  Any such debts,
obligations, liabilities or claims shall be satisfied solely out of the
interests of Landlord in the Real Property (including insurance awards,
condemnation proceeds, and undistributed rents arising from the Real
Property).  In no event shall any personal judgment be sought or obtained
against any partner, member, manager, shareholder, director, officer, principal,
employee, agent, or owner of Landlord, direct or indirect, disclosed or
undisclosed (collectively, the “Parties”).

-66-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 26.4.  Rent.  All amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated Fixed Rent, Tenant’s Tax
Payment, Tenant’s Operating Payment, Tenant’s Insurance Payment, Additional Rent
or Rent, shall constitute rent for the purposes of Section 502(b)(6) of the
United States Bankruptcy Code.

Section 26.5.  Entire Document.  This Lease (including any Schedules and
Exhibits referred to herein and all supplementary agreements provided for
herein) contains the entire agreement between the parties and all prior
negotiations and agreements are merged into this Lease.  All of the Schedules
and Exhibits attached hereto are incorporated in and made a part of this Lease,
provided that in the event of any inconsistency between the terms and provisions
of this Lease and the terms and provisions of the Schedules and Exhibits hereto,
the terms and provisions of this Lease shall control.

Section 26.6.  Governing Law.  This Lease shall be governed in all respects by
the laws of the Commonwealth of Massachusetts.

Section 26.7.  Unenforceability.  If any provision of this Lease, or its
application to any person or entity or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such provision to any other person or entity or any other
circumstance (other than those as to which it shall be invalid or unenforceable)
shall not be thereby affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by law.

Section 26.8.  Lease Disputes.  (a)  Landlord and Tenant agree that all disputes
arising, directly or indirectly, out of or relating to this Lease, and all
actions to enforce this Lease, shall be dealt with and adjudicated in the state
courts of the Commonwealth of Massachusetts or the federal courts located in the
Commonwealth of Massachusetts and for that purpose hereby expressly and
irrevocably submits itself to the jurisdiction of such courts.  Landlord and
Tenant agree that so far as is permitted under applicable law, this consent to
personal jurisdiction shall be self-operative and no further instrument or
action, other than service of process in one of the manners specified in this
Lease, or as otherwise permitted by law, shall be necessary in order to confer
jurisdiction upon it in any such court.

(b)To the extent that Tenant has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Tenant irrevocably waives
such immunity in respect of its obligations under this Lease.  

Section 26.9.  Landlord’s Agent.  Unless Landlord delivers notice to Tenant to
the contrary, Landlord’s Agent is authorized to act as Landlord’s agent in
connection with the performance of this Lease, and Tenant shall be entitled to
rely upon correspondence received from Landlord’s Agent.  Tenant acknowledges
that Landlord’s Agent is acting solely as agent for Landlord in connection with
the foregoing; and neither Landlord’s Agent nor any of its direct or indirect
partners, members, managers, officers, shareholders, directors, employees,
principals, agents or representatives shall have any liability to Tenant in
connection with the performance of the obligations of Landlord under this Lease,
and Tenant waives any and all claims against any and all of such parties arising
out of, or in any way connected with the obligations of Landlord under this
Lease, the Building or the Real Property.

-67-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 26.10.  Estoppel.  Within ten (10) Business Days following request from
Landlord, any Mortgagee or any Lessor, Tenant shall deliver to Landlord a
statement executed and acknowledged by Tenant, in form reasonably satisfactory
to Landlord, (a) stating the Commencement Date, the Rent Commencement Date and
the Expiration Date, and that this Lease is then in full force and effect and
has not been modified (or if modified, setting forth all modifications), (b)
setting forth the date to which the Fixed Rent and any Additional Rent have been
paid, together with the amount of monthly Fixed Rent and Additional, Rent then
payable, (c) stating whether or not, to the best of Tenant’s knowledge, either
Tenant and/or Landlord is in default under this Lease, and setting forth the
specific nature of all such defaults, if any, (d) stating the amount of the
security deposit, if any, under this Lease, (e) stating whether there are any
subleases or assignments affecting the Premises, (f) stating the address of
Tenant to which all notices and communications under this Lease shall be sent,
and (g) confirming any other factual matters reasonably requested by Landlord,
such Mortgagee or such Lessor.  Tenant acknowledges that any statement delivered
pursuant to this Section 26.10 may be relied upon by any purchaser or owner of
the Real Property or the Building, or all or any portion of Landlord’s interest
in the Real Property or the Building or any Superior Lease, or by any Mortgagee,
or assignee thereof or by any Lessor, or assignee thereof.

Within fifteen (15) Business Days following request from Tenant, Landlord shall
deliver to Tenant a statement executed by Landlord stating the Commencement
Date, the Rent Commencement Date and the Expiration Date, and certifying (i)
that this Lease is then in full force and effect and has not been modified (or
if modified, setting forth all such modifications), (ii) setting forth the date
to which Fixed Rent and an Additional Rent have been paid, together with the
amount of monthly Fixed Rent, Tenant’s Tax Payment, Tenant’s Operating Payment
and Tenant’s Insurance Payment then payable by Tenant under this Lease, (iii)
stating whether or not, to the knowledge of Landlord, Tenant is then in default
under this Lease if so, setting forth the specific nature of all such defaults,
(iv) stating the amount of the security deposit, if any, then being held by
Landlord under this Lease, (v) setting forth the addresses of Landlord to which
notices and communications delivered pursuant to this Lease shall be sent, and
(vi) confirming any other factual matters concerning this Lease as may be
reasonably requested by Tenant.

Section 26.11.  Certain Interpretational Rules.  For purposes of this Lease,
whenever the words “include”, “includes”, or “including” are used, they shall be
deemed to be followed by the words “without limitation” and, whenever the
circumstances or the context requires, the singular shall be construed as the
plural, the masculine shall be construed as the feminine and/or the neuter and
vice versa.  This Lease shall be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question.  The
captions in this Lease are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision hereof.

Section 26.12.  Parties Bound.  The terms, covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and, except as otherwise provided in this Lease, to their respective
legal representatives, successors, and assigns.  Each term and each provision of
this Lease to be performed by the Tenant shall be construed to be both a
covenant and a condition.

Section 26.13.  Memorandum of Lease.  This Lease shall not be recorded;
provided, however, at request of either party, Landlord and Tenant shall
execute, acknowledge and deliver a notice of lease in recordable form and
complying with applicable Massachusetts laws,

-68-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

and reasonably satisfactory to both Landlord and Tenant.  In no event shall such
document set forth the rental or other charges payable by Tenant under this
Lease; and any such document shall expressly state that it is executed pursuant
to the provisions contained in this Lease, and is not intended to vary the terms
and conditions of this Lease.  Within ten (10) days after the expiration or
earlier termination of the Term, Tenant shall enter into such documentation as
is reasonably required by Landlord to remove the notice of lease of record.

Section 26.14.  Counterparts.  This Lease may be executed in two (2) or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

Section 26.15.  Survival.  All obligations and liabilities of Landlord or Tenant
to the other which accrued before the expiration or other termination of this
Lease, and all such obligations and liabilities which by their nature or under
the circumstances can only be, or by the provisions of this Lease may be,
performed after such expiration or other termination, shall survive the
expiration or other termination of this Lease.  Without limiting the generality
of the foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to any Rent and any other amounts
payable under this Lease, shall survive the expiration or other termination of
this Lease.

Section 26.16.  Inability to Perform.  This Lease and the obligation of Tenant
to pay Rent shall not be affected, impaired or excused by any Unavoidable
Delays.  Each party shall use reasonable efforts to promptly notify the other
party of any Unavoidable Delay which prevents such party from fulfilling any of
its obligations under this Lease.

Section 26.17.  Landlord Defaults.  Landlord shall in no event be in breach or
default in the performance of any of Landlord’s obligations under this Lease or
any warranties or promises hereunder unless Landlord shall have failed to
perform such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation, provided that Landlord has commenced to cure and thereafter
diligently prosecutes such cure to completion.  Without limitation, in no event
shall Tenant have the right to terminate or cancel this Lease or to withhold
rent or to set-off any claim or damages against rent as a result of any default
by Landlord or breach by Landlord of its obligations or any warranties or
promises hereunder, except in the case of a wrongful eviction of Tenant from the
Premises (constructive or actual) by Landlord continuing after notice to
Landlord thereof and a reasonable opportunity for Landlord to cure the same as
set forth above.  In addition, except as expressly and specifically set forth in
this Lease, Tenant shall not assert any right to deduct the cost of repairs or
any monetary claim against Landlord from Rent thereafter due and payable under
this Lease, but shall look solely to the interests of the Landlord in the Real
Property for satisfaction of any such claim.

Section 26.18.  Work Orders.  All requests made by or on behalf of Tenant either
(i) for work to be performed by Landlord, or (ii) for services to be provided by
Landlord, shall be submitted in accordance with the applicable procedures
established from time to time by the Landlord.  As of the date of this Lease,
the Landlord has established an Angus system for such requests, and all such
requests shall be submitted in accordance with the Angus procedures and using
the Angus forms.

-69-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 26.19.  Financial Statements.

  (a) Tenant shall provide Landlord with its most recent currently available
financial statements (which may include consolidated financial statements if
separate financial statements for Tenant have not been prepared at such time),
at such times as may be requested by Landlord from time-to-time; provided,
however, (i) unless an Event of Default occurs under this Lease, Landlord shall
not request such financial statements more than once in any twelve (12) month
period, and (ii) upon request of Tenant, Landlord shall enter into a customary
confidentiality agreement with Tenant with respect to such financial statements.

(b)

Tenant shall cause Guarantor to provide Landlord with its most recent current
audited financial statements (including balance sheets and income/expense
statements), prepared and certified by an independent certified public
accountant, at such times as may be requested by Landlord from time-to-time;
provided, however, (x) unless an Event of Default occurs under this Lease,
Landlord shall not request such financial statements more than once in any
calendar year, (y) Tenant shall not be required to cause Guarantor to provide
such financial statements to Landlord if at the time of said request Guarantor
is a publicly-traded entity and the financial statements of Guarantor are
otherwise publicly-available to Landlord, and (z) upon request, if the financial
statements of Guarantor are not then publicly available, Landlord shall enter
into a customary confidentiality agreement with Guarantor with respect to such
financial statements.

 

Section 26.20.  Tax Status of Beneficial Owner.  Tenant recognizes and
acknowledges that Landlord and/or certain beneficial owners of Landlord may from
time to time qualify as real estate investment trusts pursuant to Sections 856
et seq. of the Code (“Section 856”) or be subject to tax on unrelated business
taxable income as defined in the Code (“UBTI”), and that avoiding (a) the loss
of such status, (b) the receipt of any income derived under any provision of
this Lease that does not constitute “rents from real property” (in the case of
real estate investment trusts or for purposes of the unrelated business taxable
income rules), and (c) the imposition of income, penalty or similar taxes (each
an “Adverse Tax Event”) is of material concern to Landlord and such beneficial
owners. In the event that (i) Section 856 is amended, or those portions of the
Code of Federal Regulations applicable thereto, or the common law interpretation
of, Section 856 shall be materially changed, or the rules and regulations
regarding UBTI are materially changed, and (ii) this Lease or any document
contemplated hereby could, based on the reasonable advice of tax advisers to
Landlord, result in or cause an Adverse Tax Event, Tenant agrees upon written
notice from Landlord to reasonably cooperate with Landlord, at Landlord’s cost
and expense, in negotiating an amendment or modification thereof (provided that
said amendment or modification shall neither increase Tenant’s obligations nor
decrease Tenant’s rights under this Lease, except to a de minimus extent) and
shall at the request of Landlord execute and deliver such documents reasonably
required to effect such amendment or modification. Any amendment or modification
pursuant to this Section 26.20 shall be structured to the minimum extent
necessary to reasonably avoid an Adverse Tax Event, and so that the economic
results to Landlord and Tenant shall be substantially similar to those set forth
in this Lease without regard to such amendment or modification. Without limiting
any of Landlord’s other rights under this Section 26.20, Landlord may elect in
writing in its sole discretion to waive the receipt of any amount payable to
Landlord hereunder and such written waiver shall constitute an amendment or
modification of this Lease with respect to such payment.

 

-70-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 27

HAZARDOUS MATERIALS

Section 27.1.  Tenant’s Hazardous Materials.  Tenant shall not, without the
prior written consent of Landlord, bring or permit to be brought to or kept at,
in or on the Premises or elsewhere in the Building or the Property any Hazardous
Materials, excepting only the types and quantities of Hazardous Materials which
are used by Tenant in the ordinary course of Tenant’s business and are listed on
the schedule attached to this Lease as Exhibit E (“Tenant’s Hazardous
Materials”).  All such Hazardous Materials shall be stored and used in
appropriate ‘control areas’, in accordance with all applicable Environmental
Laws and prudent practices (including best practices to minimize quantities of
stored Hazardous Materials using a “just in time” method of purchasing the
same), and with respect to medical waste and so-called “biohazard” materials,
good scientific and medical practice.  In no event shall Tenant generate,
produce, bring upon, use, store or treat any infectious biological
micro-organisms or any other Hazardous Materials with a risk category above the
level of Biosafety Level 2 as established and described by the Department of
Health and Human Services Publication Biosafety in Microbiological and
Biomedical Laboratories (Fifth Edition) (as it may be further revised, the
“BMBL”) or such other nationally recognized standards as may be adopted by
Landlord from time-to-time.  To the extent any Environmental Law establishes
maximum quantities of any Hazardous Materials which may be stored, used or
brought into the Building without additional licensing, permitting or
authorizations therefor, Tenant shall not use, store or bring into the Building
quantities in excess of Tenant’s Proportionate Share of such Hazardous
Materials.  Tenant shall assure that all laboratory uses are adequately and
properly vented.  By not later than the Commencement Date, Tenant shall complete
and deliver to Landlord an Environmental Questionnaire (the “Environmental
Questionnaire”) in the form attached to this Lease as Exhibit H, for review and
approval by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  On or before each anniversary of the Commencement Date,
Tenant shall submit to Landlord for review and approval by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, the
following: (x) an updated Environmental Questionnaire, and (y) an updated
schedule listing Tenant’s Hazardous Materials. With respect to any Hazardous
Material transported, used, stored, or generated in the Premises, Tenant shall
(i) not permit any such Hazardous Material to escape, be released or be disposed
of outside of the Premises, including in the Common Areas or elsewhere in the
Building or the Real Property, and (ii) upon request, provide evidence
reasonably satisfactory to Landlord of Tenant’s compliance with all applicable
Environmental Laws, including copies of all licenses, permits and registrations
obtained by Tenant that have not been previously provided to
Landlord.  Notwithstanding the foregoing, with respect to any of Tenant’s
Hazardous Materials which Tenant does not properly handle, store or dispose of
in compliance with all applicable Environmental Laws, prudent environmental
practice and (with respect to medical waste and so-called “biohazard” materials)
good scientific and medical practice, the right of Tenant to use such Hazardous
Materials in the Premises shall be suspended unless and until Tenant
demonstrates to Landlord’s reasonable satisfaction that Tenant has implemented
appropriate and effective protocols and programs to thereafter properly handle,
store or dispose of such material.  In order to induce Landlord to waive its
otherwise applicable requirement that Tenant maintain insurance in favor of
Landlord against liability arising from the presence of radioactive materials in
the Premises, and without limiting the foregoing, Tenant hereby represents and
warrants to Landlord that at no time during the Term will Tenant bring upon, or
permit to be brought upon, the Premises any radioactive materials, of any kind,
whatsoever.

-71-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 27.2.  Chemical Safety Program.  Tenant shall cause chemical lists and
MSDS sheets to be readily available at the entrance to each lab area in the
Premises. Tenant shall cause lab operators carrying any lab-related materials to
travel only within the Premises, and to and from the common corridors, freight
elevator, and loading dock.  Without limitation, Landlord may elect, upon
reasonable prior notice to Tenant, from time to time, at times which are
reasonably acceptable to Tenant, to undertake monitoring and testing in the
Building, including, without limitation, monitoring and testing within the
Premises, provided that such activities shall be coordinated with Tenant in a
manner so as to not materially and adversely affect Tenant’s operations and in
compliance with the customary confidentiality and security requirements
established by Tenant.  Landlord and Tenant shall exercise good faith reasonable
efforts to cooperate with each other in connection with all such testing
activities.  Tenant shall establish and maintain a satisfactory chemical safety
program, administered by a licensed, qualified individual in accordance with the
requirements of the MWRA, the City of Boston and all other applicable
Governmental Authorities.  Tenant shall be solely responsible for all costs
incurred in connection with such chemical safety program.  Tenant shall provide
Landlord with such documentation as Landlord may reasonably require evidencing
Tenant’s compliance with the requirements of (i) the MWRA and any other
applicable Governmental Authority with respect to such chemical safety program,
and (ii) this Section 27.2.

Section 27.3.  Testing, Inspection Reports.  Landlord may elect, from time to
time, to inspect the Premises for compliance with applicable Environmental Laws
and the terms and conditions of this Article 27.  If and to the extent as a
result of such testing Tenant is determined to have caused any release or
discharge of a Hazardous Material at, in, on, under or upon the Property, then
Tenant shall reimburse Landlord, as Additional Rent, for all out of pocket costs
incurred by Landlord in connection therewith.  Tenant shall execute all such
affidavits, certifications and other documents, as may be reasonably requested
by Landlord from time to time concerning the presence of Hazardous Materials at,
in or, on or under the Premises, the Building or the Property arising out of or
resulting from the operations of Tenant.  From time to time during the term of
this Lease, Tenant shall provide Landlord with such evidence of Tenant’s
compliance with the terms of this Article 27 as Landlord may reasonably
request.  Landlord may elect, from time-to-time, to commission a report (each, a
“Landlord’s Inspection Report”) prepared by a licensed environmental engineer or
certified industrial hygienist based on an inspection of the Premises, and
setting the current condition of the Premises with respect to the use, storage
and disposal of Hazardous Materials.  If any time a Landlord’s Inspection Report
indicates that there has been a breach by Tenant of the terms or conditions of
this Article 27, then (x) Tenant shall reimburse Landlord for the commercially
reasonable costs and expenses of such Landlord’s Report, within thirty (30) days
after demand therefor, as Additional Rent, and (y) Tenant shall promptly remedy
such breach, and shall submit reasonably satisfactory confirmation of such
remedy to Landlord.

-72-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Section 27.4.  Hazardous Materials Indemnity; Remediation.  (a) Tenant hereby
covenants and agrees to indemnify, defend and hold the Indemnitees harmless from
and against any and all Losses arising out of or resulting from any
contamination of, or exacerbation of the contamination of, any part of the
Building, the Real Property, or any other adjacent or nearby property, or any
exacerbation of any contamination of any part of the Real Property or any part
thereof, or any other adjacent or nearby property, which contamination or
exacerbation, as the case may be, arises out of or results from (i) the
discharge, transport, use, presence, generation, or disposal of Hazardous
Material in the Premises arising out of, resulting from or in connection with,
the operations of Tenant in the Premises, or (ii) any default or breach by
Tenant of its obligations under this Article 27.  This indemnification shall
include all costs incurred in connection with any investigation of site
conditions, any cleanup, remedial, removal or restoration work or any other
response action required by any Governmental Authority in connection with any
Hazardous Material present in the soil, soil vapor, or ground water at, on or
under, or any indoor air in, the Building.

(b)Landlord agrees that if (i) Hazardous Materials subsequently are discovered
to have been in the Building as of the Commencement Date, and as of the
Commencement Date such substances or materials were deemed pursuant to
applicable Requirements to constitute Hazardous Materials requiring the
abatement and/or removal thereof pursuant to then-current industry customs and
practices, and applicable Requirements, or (ii) such substances or materials are
released, stored, used, disposed of, introduced or brought in or into the
Premises by Landlord or Landlord’s Agent, then the Landlord shall be responsible
for the abatement and/or removal thereof in accordance with then-current
industry customs and practices, and applicable Requirements, at the sole cost
and expense of Landlord.  During the Term of this Lease, Landlord will not
release, use, or dispose of Hazardous Materials in the Building, excepting only
such materials and substances as (i) are stored or used in accordance with all
applicable Requirements, and (ii) are ordinarily and customarily used or located
in Comparable Buildings.  Notwithstanding the foregoing, in no event shall
Landlord have any responsibilities, liabilities, or obligations with respect to
Hazardous Materials (A) which may be released, used or disposed of by any person
other than Landlord or Landlord’s Agent or their respective employees or
contractors, or (B) which may be released, stored, used, disposed of, introduced
or brought in or into the Premises after the Commencement Date, excepting only
to the extent such Hazardous Materials are released, stored, used, disposed of,
introduced or brought in or into the Premises by Landlord or Landlord’s Agent.  

(c)Without limiting the obligations set forth in Section 27.4(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Real
Property arising out of, resulting from or in connection with, the operations of
Tenant in the Premises, and said Hazardous Material results in any contamination
of any part of the Building, the Real Property or any part thereof, or any
adjacent or nearby property that requires the performance of any response action
pursuant to any Environmental Law, then Tenant shall, at Tenant’s sole cost and
expense promptly take all actions as are necessary to reduce such Hazardous
Material to amounts below any applicable “reportable quantity”, any applicable
reportable concentration and any other applicable standard set forth in any
Environmental Law such that (i) no further response actions, (ii) no Activity
and Use Limitation (as that term is defined in the Massachusetts Contingency
Plan, 310 CMR 40.0000 et seq. (the “MCP”)), and (iii) no Condition (as that term
is defined in the MCP) is or are required (“Tenant’s Remediation”).  Each
Tenant’s Remediation shall be subject to the prior approval of Landlord in all
respects.

-73-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(d)Without limiting any other rights and remedies of Landlord on account
thereof, if Tenant fails to complete Tenant’s Remediation prior to the
Expiration Date or any earlier termination of the Term, then:

(i)Unless and until the completion of Tenant’s Remediation (as evidenced by the
certification by an acceptable Licensed Site Professional (as such term is
defined by the MCP (the “Remediation Completion Date”), Tenant shall pay to
Landlord, with respect to the portion of the Premises which reasonably cannot be
occupied by a new tenant until completion of Tenant’s Remediation, (A) Fixed
Rent in an amount equal to 150% of the greater of (1) the Fair Market Value of
such portion of the Premises (determined in substantial accordance with the
process described in Section 29.2 below), and (2) Fixed Rent attributable to
such portion of the Premises in effect immediately prior to the end of the Term,
and (B) additional rent on account of Operating Expenses and Taxes; and

(ii)Tenant shall continue to be responsible and liable for Tenant’s Remediation
and shall complete Tenant’s Remediation as soon as reasonably practicable, in
accordance with all Environmental Laws.  If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord may elect to (A) assume control of
the performance of Tenant’s Remediation, in which event Tenant shall reimburse
Landlord for all costs and expenses incurred by Landlord in connection
therewith, which may include substituting Landlord as the party identified on
any governmental filings as the party performing such Tenant’s Remediation, or
(B) require Tenant to maintain responsibility and liability for Tenant’s
Remediation, in which event Tenant shall complete Tenant’s Remediation as soon
as reasonably practicable in accordance with all Environmental Laws.

Section 27.5.  Disclosures.  Prior to introducing any Hazardous Material into
any part of the Premises other than customary cleaning and maintenance supplies,
Tenant shall deliver to Landlord the following information with respect thereto:
(a) a description of the proposed handling, storage, use and disposal procedures
to be adopted by Tenant; (b) all plans or disclosures and/or emergency response
plans which Tenant has prepared, including Tenant’s spill response plan, and all
plans which Tenant is required to supply to any Governmental Authority pursuant
to any Environmental Laws; and (c) other information reasonably requested by
Landlord.

Section 27.6.  Survival.  The provisions of this Article 27 shall survive the
expiration or termination of this Lease.

-74-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 28

LETTER OF CREDIT

Section 28.1.  Letter of Credit.  Concurrent with the execution of this Lease,
Tenant shall deliver to Landlord a Letter of Credit (as hereinafter defined) in
the amount of the Letter of Credit Amount specified in the Basic Lease
Information, as security for the faithful performance and observance by Tenant
of the terms, covenants and conditions of this Lease.  Tenant covenants and
agrees to maintain the Letter of Credit in the Letter of Credit Amount
throughout the Term of this Lease.  The Letter of Credit shall be in the form of
a clean, irrevocable, non-documentary and unconditional letter of credit (the
“Letter of Credit”) issued by and drawable upon a commercial bank (the “Issuing
Bank”), which is satisfactory to Landlord and which satisfies both the Minimum
Rating Agency Threshold (as hereinafter defined) and the Minimum Capital
Threshold (as hereinafter defined).  The “Minimum Rating Agency Threshold” shall
mean that the Issuing Bank has outstanding unsecured, uninsured and unguaranteed
senior long-term indebtedness that is then rated (without regard to
qualification of such rating by symbols such as “+” or “-” or numerical
notation) “Baa” or better by Moody’s Investors Service, Inc. and/or “BBB” or
better by Standard & Poor’s Rating Services, or a comparable rating by a
comparable national rating agency designated by Landlord in its discretion.  
The “Minimum Capital Threshold” shall mean that the Issuing Bank has combined
capital, surplus and undivided profits of not less than
$2,000,000,000.  Landlord hereby approves Silicon Valley Bank as the Issuing
Bank.  The Letter of Credit shall (a) name Landlord as beneficiary, (b) have a
term of not less than one year, (c) permit multiple drawings, (d) be fully
transferable by Landlord without the payment of any fees or charges by Landlord,
and (e) otherwise be in form and content satisfactory to Landlord.  If upon any
transfer of the Letter of Credit, any fees or charges shall be so imposed, then
such fees or charges shall be payable solely by Tenant and the Letter of Credit
shall so specify.  The Letter of Credit shall provide that it shall be deemed
automatically renewed, without amendment, for consecutive periods of one (1)
year each thereafter during the Term.  The Letter of Credit (as extended) shall
not expire prior to the date which is sixty (60) days after the Expiration Date
(as extended). If the Issuing Bank does not renew the Letter of Credit upon the
expiration thereof, then the Issuing Bank shall send duplicate notices (the
“Non-Renewal Notices”) to Landlord by certified mail, return receipt requested
(one of which shall be addressed “Attention, Chief Legal Officer” and the other
of which shall be addressed “Attention, Chief Financial Officer”) not less than
sixty (60) days next preceding the then expiration date of the Letter of Credit
stating that the Issuing Bank has elected not to renew the Letter of
Credit.  The Issuing Bank shall agree with all drawers, endorsers and bona fide
holders that drafts drawn under and in compliance with the terms of the Letter
of Credit will be duly honored upon presentation to the Issuing Bank.  The
Letter of Credit shall be issued pursuant to, and shall be subject in all
respects to, the Uniform Customs and Practice for Documentary Credits ISP 98,
International Chamber of Commerce Practices Publication No. 590 (1998 Revision).

Section 28.2.  Application of Security.  If (a) an Event of Default by Tenant
occurs under this Lease, or (b) Landlord receives a Non-Renewal Notice, or (c)
Tenant files a voluntary petition under any Federal or state bankruptcy or
insolvency code, law or proceeding, then Landlord shall have the right by sight
draft to draw, at its election, all or a portion of the proceeds of the Letter
of Credit and thereafter hold, use, apply, or retain the whole or any part of
such proceeds, as the case may be, (x) to the extent required for the payment of
any Rent or any other sum as to which Tenant is in default including (i) any sum
which Landlord may expend or may be required to expend by reason of such Event
of Default, and/or (ii) any damages to

-75-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

which Landlord is entitled pursuant to this Lease, whether such damages accrue
before or after summary proceedings or other reentry by Landlord, and/or (y) as
a cash security deposit, unless and until, in the case of clause (c) above,
Tenant delivers to Landlord a substitute Letter of Credit which meets the
requirements of this Article 28.  If Landlord applies or retains any part of the
proceeds of the Letter of Credit, or cash security, then Tenant, not later than
five (5) Business Days after demand therefor, shall amend the Letter of Credit
or deliver an additional Letter of Credit which satisfies the requirements of
this Article 28 in the amount so applied or retained such that Landlord shall
have a Letter of Credit (or Letters of Credit) in the Letter of Credit Amount on
hand at all times during the Term.  If Tenant shall comply with all of the
terms, covenants and conditions of this Lease, then the Letter of Credit or
then- remaining balance of the cash security, as the case may be, shall be
returned to Tenant promptly after (x) the Expiration Date, (y) the surrender and
yield-up of possession of the Premises to Landlord in the manner required by
this Lease, and (z) the curing of any outstanding Events of Default under this
Lease.

Section 28.3.  Transfer.  The Letter of Credit shall also provide that Landlord,
its successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant’s consent thereto, transfer (one or more times)
all or any portion of its interest in and to the Letter of Credit to the holder
of any mortgage upon the Building or the successor landlord in connection with a
transfer of the Building, from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease.  In the event of a transfer of
Landlord’s interest in the Building, Landlord shall transfer the Letter of
Credit, in whole or in part, to the transferee and thereupon Landlord shall
without any further agreement between the parties, be released by Tenant from
all liability therefor.  The provisions of this Section 28.3 shall apply to
every transfer or assignment of the whole or any portion of said Letter of
Credit to a new landlord.  In connection with any such transfer of the Letter of
Credit by Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and
submit to the Issuing Bank such applications, documents and instruments as may
be necessary to effectuate such transfer, and Tenant shall be responsible for
paying the Bank’s transfer and processing fees in connection therewith.

Section 28.4.  Maintenance of Letter of Credit by Tenant.  If, as a result of
any drawing by Landlord on the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
(5) days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency, and any such additional letter(s) of credit
shall comply with all of the provisions of this Article 28.  Tenant further
covenants and warrants that it will neither assign nor encumber the Letter of
Credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.  

Section 28.5.  Landlord’s Right to Draw Upon Letter of Credit.  The use,
application or retention of the Letter of Credit, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any applicable law, it being intended that Landlord
shall not first be required to proceed against the Letter of Credit, and shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled.  Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the Letter of Credit, either prior to or following a “draw” by
Landlord of any portion of the Letter of Credit, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord’s right to draw upon
the Letter of Credit.  No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner.  Tenant agrees and acknowledges that (a) the Letter of Credit
constitutes a separate and independent contract

-76-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

between Landlord and the Issuing Bank, (b) Tenant is not a third party
beneficiary of such contract, (c) Tenant has no property interest whatsoever in
the Letter of Credit or the proceeds thereof, and (d) in the event Tenant
becomes a debtor under any chapter of the Bankruptcy Code, neither Tenant, any
trustee, nor Tenant’s bankruptcy estate shall have any right to restrict or
limit Landlord’s claim and/or rights to the Letter of Credit and/or the proceeds
thereof by application of Section 502(b)(6) of the U. S. Bankruptcy Code or
otherwise.

Section 28.6.  Issuing Bank.  If, at any time or from time to time, Landlord
determines that an Issuing Bank (i) no longer satisfies the Minimum Rating
Agency Threshold, (ii) no longer satisfies the Minimum Capital Threshold, (iii)
has been seized or closed by the Federal Reserve Board, the Federal Deposit
Insurance Corporation, the Office of the Comptroller of the Currency, or another
governmental or regulatory agency or authority, (iv) has become insolvent, or
(v) is unwilling or unable to honor the Letter of Credit or to perform its
obligations to honor a draw upon the Letter of Credit, then within five (5)
Business Days after demand, Tenant shall deliver to Landlord a replacement
Letter of Credit, issued by a replacement Issuing Bank which satisfies the
Minimum Rating Agency Threshold and the Minimum Capital Threshold and otherwise
satisfies the requirement of this Article 28.

Section 28.7.  Reduction of Letter of Credit.  For purposes hereof, (i) the
“Letter of Credit Reduction Conditions” shall mean the following: (i) no Event
of Default shall have occurred during the immediately preceding twelve (12)
months, (ii) the original Tenant named herein or a Permitted Transferee is the
tenant under this Lease, and (iii) both this Lease and the Guaranty are in full
force and effect.  For purposes hereof, the “Letter of Credit Amount” shall mean
the following amounts:  (i) during the period of time from the Effective Date
through the day immediately preceding the third (3rd) anniversary of the Rent
Commencement Date (both dates inclusive), the “Initial Letter of Credit Amount”
shall mean $10,540,000.00; (ii) during the period of time from the third (3rd)
anniversary of the Rent Commencement Date through the day immediately preceding
the sixth (6th) anniversary of the Rent Commencement Date (both dates
inclusive), the “Second Letter of Credit Amount” shall mean $7,026,666.64; and
(iii) during the period of time from the sixth (6th) anniversary of the Rent
Commencement Date through the Expiration Date, the “Third Letter of Credit
Amount” shall mean $3,513,333.32.  

Effective as of third (3rd) anniversary of the Rent Commencement Date, provided
that the Letter of Credit Reduction Conditions are satisfied, the Letter of
Credit Amount shall be reduced from the Initial Letter of Credit Amount to the
Second Letter of Credit Amount.  Effective as of sixth (6th) anniversary of the
Rent Commencement Date, provided that (i) the Letter of Credit Reduction
Conditions are satisfied, and (ii) Guarantor has a Market Capitalization which
is not less than the Market Capitalization of Guarantor as of the Effective
Date, the Letter of Credit Amount shall be reduced from the Second Letter of
Credit Amount to the Third Letter of Credit Amount.  Each such reduction in the
amount of the Letter of Credit shall be effected as follows:  Tenant shall
either (x) deliver to Landlord a proposed consent to amendment to the Letter of
Credit, which amendment shall be reasonably acceptable to the Landlord in all
respects, reducing the amount of the Letter of Credit to the then-applicable
Letter of Credit Amount, or (y) deliver to Landlord a replacement Letter of
Credit in the amount of the then-applicable Letter of Credit Amount, which
replacement Letter of Credit shall in all respects comply with all of the
requirements of this Article 28.  Within thirty (30) days after delivery of
either the proposed consent to an amendment to the Letter of Credit or proposed
replacement Letter of Credit, Landlord will either (A) execute such consent in
accordance with the terms thereof, or provide its reasonable objections to such
proposed consent or amendment, or (B) consent to the cancellation of the
existing Letter of Credit and to the exchange of the replacement Letter of
Credit for such existing Letter of Credit.

-77-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 29

EXTENSION TERMS

Section 29.1.  Extension Terms.  (a)  Subject to the terms and conditions of
this Article 29, Tenant shall have the right to extend the Term for the
Extension Premises (as hereinafter defined) for two (2) successive extension
terms (each, a “Extension Term;” the “First Extension Term” and the “Second
Extension Term”, respectively) of five (5) years each.  The First Extension Term
shall commence on the day immediately following the expiration of the Initial
Term (the “First Extension Term Commencement Date”) and shall expire on the day
immediately preceding the fifth (5th) anniversary of the First Extension Term
Commencement Date or such earlier date as this Lease may terminate pursuant to
any of the terms and conditions of this Lease.  The Second Extension Term shall
commence on the fifth (5th) anniversary of the First Extension Term Commencement
Date (the “Second Extension Term Commencement Date”), and shall expire on the
day immediately preceding the fifth (5th) anniversary of the Second Extension
Term Commencement Date or such earlier date as this Lease may terminate pursuant
to any of the terms and conditions of this Lease.  The right of Tenant to extend
the Term for each Extension Term shall be subject to, and the respective
Extension Term shall commence only if, all of the following conditions precedent
are satisfied: (a) Tenant delivers notice (the “Extension Notice”) to Landlord
of Tenant’s exercise of such extension right not earlier than twenty-seven (27)
months and not later than eighteen (18) months prior to the First Extension Term
Commencement Date or the Second Extension Term Commencement Date, as applicable,
(b) at the time of the exercise of such right, no Event of Default shall have
occurred and be continuing hereunder, and (c) Tenant occupies not less than
sixty percent (60%) of the rentable area of the Premises at the time the
respective Extension Notice is given.  Time is of the essence with respect to
the giving of each Extension Notice.  Upon the giving of each such Extension
Notice, the Term of this Lease shall be extended for the respective Extension
Term with the same force and effect as if such Extension Term had originally
been included in the Term.  Each Extension Term shall be upon all of the
agreements, terms, covenants and conditions of this Lease, except that the Fixed
Rent shall be determined as provided in Section 29.2, and after the exercise of
the option with respect to the Second Extension Term, Tenant shall have no
further right to extend the Term.  Upon the commencement of each respective
Extension Term, (A) the respective Extension Term shall be added to and become
part of the Term, (B) any reference in this Lease to the “Term”, the “term of
this Lease” or any similar expression shall be deemed to include the respective
Extension Term, and (C) the expiration of the respective Extension Term shall
become the Expiration Date. Any termination, cancellation or surrender of the
entire interest of Tenant under this Lease at any time during the Term shall
terminate the foregoing rights of extension of Tenant hereunder.

(b)

Each extension option shall be exercised, at Tenant’s option, with respect to
either (i) the entire Premises then demised under this Lease, or (ii) contiguous
complete floors of the Premises containing not less than fifty percent (50%) of
the rentable area of the Premises, which are either the highest contiguous
complete floors then constituting part of the Premises or the lowest contiguous
complete floors then constituting part of the Premises.  Tenant shall specify in
the Extension Notice the portion of the Premises to be included in the Extension
Premises and the Extension Surrender Space (as hereinafter defined); provided,
however, if Tenant does not identify the Extension Surrender Space in the
Extension Notice, then Tenant will be considered to have elected to have
extended the Term of this Lease for the entire Premises then demised under this
Lease.  The portion of the Premises as to which Tenant exercises the extension
option pursuant to clause (i) or (ii) above is referred to herein as

-78-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

the “Extension Premises”, and the portion of the Premises as to which Tenant
does not exercise the extension option pursuant to clause (ii) above (together
with a proportionate share of the Rooftop Areas, and the areas on the first
floor and lower level of the Building used for storage and waste storage and
removal) is referred to herein as the “Extension Surrender Space.”

(c)

If Tenant exercises an extension option for less than the entire Premises, then
on the date immediately preceding the first day of the applicable Extension
Term, Tenant shall surrender to Landlord possession of the Extension Surrender
Space, free and clear of all occupants, vacant and free of any lien or
encumbrance created by Tenant or persons claiming by, through or under Tenant,
and otherwise in the condition required in accordance with the provisions of
this Lease, including, without limitation, Section 5.3 and Section 18.3.  On the
date immediately preceding the first day of the Extension Term (such date, the
“Extension Surrender Date”), Tenant’s lease of the Extension Surrender Space
shall end and expire, and Tenant’s estate in and possession of the Extension
Surrender Space shall terminate and be extinguished as if the Extension
Surrender Date was the Expiration Date with respect thereto.  Effective as of
the Extension Surrender Date, the Fixed Rent, Tenant’s Proportionate Share, all
other amounts payable under this Lease which are calculated based on the area of
the Premises, and the number of Garage Parking Passes and Offsite Parking Passes
provided to Tenant, each shall be adjusted to reflect the removal of such
Extension Surrender Premises from the Premises.  If Tenant fails to surrender to
Landlord possession of the Extension Surrender Space on the Extension Surrender
Date in the condition required hereunder, then Tenant shall be in holdover in
the Extension Surrender Space and Landlord shall have the right to exercise any
of Landlord’s rights and remedies at law and in equity (including, pursuant to
Section 18.3 of this Lease) on account thereof.

Section 29.2.  Extension Term Rent.  The annual Fixed Rent payable during the
Extension Term shall be equal to the then-applicable annual Fair Market Value
(as hereinafter defined) of the Extension Premises as of commencement of the
Extension Term (the “Calculation Date”).  “Fair Market Value” shall mean the
fair market annual rental value of the Extension Premises as of the Calculation
Date for a term equal to the Extension Term, based on comparable space in the
Building and in Comparable Buildings, including all of Landlord’s services
provided for in this Lease, and with the Extension Premises considered as
vacant, and in “as is” condition existing on the Extension Term Commencement
Date.  The calculation of Fair Market Value shall also be adjusted to take into
account all relevant factors. Landlord shall advise Tenant (the “Rent Notice”)
of Landlord’s determination of Fair Market Value not later than thirty (30) days
after delivery by Tenant of the Extension Notice. If Tenant disputes Landlord’s
determination of Fair Market Value, then Tenant shall give notice (a “Dispute
Notice”) to Landlord of such dispute within ten (10) Business Days after
delivery of the Rent Notice and the parties do not resolve such dispute within
thirty (30) days after the delivery of the Dispute Notice, then either party
may, by delivery of a notice (an “Arbitration Notice”) to the other party,
submit said dispute concerning the Fair Market Value to arbitration in
accordance with Section 29.3.  Time is of the essence of the giving of said
Dispute Notice.  Failure on the part of Tenant to timely submit a Dispute Notice
shall constitute a waiver of the right of Tenant to dispute the Fair Rental
Value determined by Landlord, and in such event the Fixed Rent for the Extension
Term shall be as set forth in the Rent Notice.  If the Fixed Rent payable during
the Extension Term is not determined prior to the Extension Term Commencement
Date, then Tenant shall pay Fixed Rent in an amount equal to the Fair Market
Value for the Premises as determined by Landlord (the “Interim Rent”).  Upon
final determination of the Fixed Rent for the Extension Term, Tenant shall
commence paying such Fixed Rent as so determined, and within thirty (30) days
after such determination Tenant shall pay any deficiency in prior payments of

-79-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Fixed Rent or, if the Fixed Rent as so determined shall be less than the Interim
Rent, Tenant shall be entitled to a credit against the next succeeding
installments of Fixed Rent in an amount equal to the difference between each
installment of Interim Rent and the Fixed Rent as so determined which should
have been paid for such installment until the total amount of the over payment
has been recouped.

Section 29.3.  Arbitration.  If either party (the “Initiating Party”) delivers
an Arbitration Notice to the other party (the “Receiving Party”), then the Fair
Market Value shall be determined by arbitration as follows:

(1)In its Arbitration Notice, the Initiating Party shall specify the name and
address of the person to act as the arbitrator on Initiating Party’s
behalf.  The arbitrator shall be a commercial real estate appraiser with the
M.A.I. designation from the American Institute of Real Estate Advisors, with at
least 10 years full-time commercial real estate appraisal experience who is
familiar with the Fair Market Value of first-class laboratory, research and
development, and office space in the Seaport/South Boston, Massachusetts
area.  Within ten (10) Business Days after receipt of the Arbitration Notice,
the Receiving Party shall give notice to the Initiating Party specifying the
name and address of the person designated by the Receiving Party to act as
arbitrator on its behalf, which arbitrator shall be similarly qualified.  If the
Receiving Party fails to notify the Initiating Party of the appointment of its
arbitrator within such ten (10) Business Day period, and such failure continues
for five (5) Business Days after the Initiating Party delivers a second notice
to the Receiving Party, then the arbitrator appointed by the Initiating Party
shall be the arbitrator to determine the Fair Market Value for the Premises.

(2)If two arbitrators are chosen pursuant to Subsection 29.3(1), the arbitrators
so chosen shall meet within ten (10) Business Days after the second arbitrator
is appointed and shall seek to reach agreement on Fair Market Value. If within
twenty (20) Business Days after the second arbitrator is appointed the two
arbitrators are unable to reach agreement on Fair Market Value then the two
arbitrators shall appoint a third arbitrator, who shall be a competent and
impartial person with qualifications similar to those required of the first two
arbitrators pursuant to Subsection 29.3(1).  If they are unable to agree upon
such appointment within five (5) Business Days after expiration of such twenty
(20) Business Day period, the third arbitrator shall be selected by the parties
themselves.  If the parties do not agree on the third arbitrator within five (5)
Business Days after expiration of the foregoing five (5) Business Day period,
then either party, on behalf of both, may request appointment of such a
qualified person by the Boston Office of the American Arbitration
Association.  The third arbitrator shall decide the dispute, if it has not been
previously resolved, by following the procedures set forth in
Subsection 29.3(3).  Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator.  Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

(3)Fair Market Value shall be fixed by the third arbitrator in accordance with
the following procedures.  Concurrently with the appointment of the third
arbitrator, each of the arbitrators selected by the parties shall state, in
writing, his or her determination of the Fair Market Value supported by the
reasons therefor.   The third arbitrator shall have the right to consult experts
and competent authorities for factual information or evidence pertaining to a
determination of Fair Market Value, but any such determination shall be

-80-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

made in the presence of both parties with full right on their part to
cross-examine. The third arbitrator shall conduct such hearings and
investigations as he or she deem appropriate and shall, within ten (10) Business
Days after being appointed, select which of the two proposed determinations most
closely approximates his or her determination of Fair Market Value.  The third
arbitrator shall have no right to propose a middle ground or any modification of
either of the two proposed determinations.  The determination he or she chooses
as that most closely approximating his or her determination of the Fair Market
Value shall constitute the decision of the third arbitrator and shall be final
and binding upon the parties.  The third arbitrator shall render the decision in
writing with counterpart copies to each party. The third arbitrator shall have
no power to add to or modify the provisions of this Lease. Promptly following
receipt of the third arbitrator’s decision, the parties shall enter into an
amendment to this Lease evidencing the extension of the Term for the Extension
Term and confirming the Fixed Rent for the Extension Term, but the failure of
the parties to do so shall not affect the effectiveness of the third
arbitrator’s determination.

(4)In the event of a failure, refusal or inability of any arbitrator to act, his
or her successor shall be appointed by him or her, but in the case of the third
arbitrator, his or her successor shall be appointed in the same manner as that
set forth herein with respect to the appointment of the original third
arbitrator.

Article 30

PARKING

Section 30.1.  Parking Passes.  During the Term of this Lease, (i) Landlord will
provide (or will cause the operator of the Garage to provide) thirty-five (35)
parking passes (the “Garage Parking Passes”) for use in the Garage, and (ii)
Landlord will provide Tenant (or cause to be provided to Tenant) the Offsite
Parking Pass Allotment (as hereinafter defined) of parking passes (the “Offsite
Parking Passes”) for use in a nearby off-site parking facility.  The “Offsite
Parking Pass Allotment” shall be a number of parking passes which is not less
than one hundred fifty (150) parking passes (the “Minimum Offsite Parking Pass
Allotment”) and not more than two hundred fifty (250) parking passes (the
“Maximum Offsite Parking Pass Allotment”), as elected by Tenant.  Prior to the
Commencement Date, Tenant shall notify Landlord and the owner and/or operator of
the respective garage facility as to how many Offsite Parking Passes (but in no
event less the Minimum Offsite Parking Pass Allotment or more than the Maximum
Offsite Parking Pass Allotment) Tenant elects to receive.  Thereafter, from
time-to-time during the Term, Tenant may elect to increase or reduce the number
of Offsite Parking Passes received by it (but in no event to less the Minimum
Offsite Parking Pass Allotment, in the aggregate, or more than the Maximum
Offsite Parking Pass Allotment, in the aggregate) by providing not less than
ninety (90) days prior notice of such increase or reduction to Landlord and the
owner and/or operator of the respective garage facility.  The provisions of this
Section 30.1 are subject to the provisions of Section 29.1(c)

Section 30.2.  Offsite Parking Passes.  In satisfaction of the obligation to
provide the Offsite Parking Passes, concurrent with the execution of this Lease,
Tenant has entered into an agreement granting Tenant the rights to Offsite
Parking Passes at the nearby parking facility commonly known as the Channel
Center Garage (the “Channel Center Garage”) located at 116 West First Street in
Boston, Massachusetts; provided, however, (x) if at any time during the Term of
this Lease, the Offsite Parking Passes are not provided to Tenant for use in the
Channel Center Garage (whether in connection with the demolition of the Channel
Center

-81-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Garage, or as a result of a breach or default by the owner or representative of
the Channel Center Garage, or otherwise), excepting only if as a result of a
breach or default by Tenant, then in lieu of providing the Offsite Parking
Passes for use in the Channel Center Garage, commencing on the date on which
such Offsite Parking Passes for use in the Channel Center Garage are no longer
provided to Tenant, Landlord shall provide Tenant (or cause to be provided to
Tenant), Offsite Parking Passes (in the amount of the Maximum Offsite Parking
Pass Allotment) for use in a substitute parking facility (or substitute parking
facilities) located within a one-half (1/2) mile radius of the Building. The
Offsite Parking Passes provided to Tenant for use in said substitute parking
facility (or substitute parking facilities) are referred to herein as the
“Substitute Offsite Parking Passes.”  In such event, if Landlord fails to
provide Substitute Offsite Parking Passes in the amount of the Maximum Offsite
Parking Pass Allotment, then Tenant shall be entitled to an Offsite Parking Pass
Abatement (as hereinafter defined) on a per diem basis for the period of time
commencing on the day on which Tenant no longer is provided with Substitute
Offsite Parking Passes in the amount of the Maximum Offsite Parking Pass and
expiring on the date Tenant is provided with Substitute Offsite Parking Passes
in the amount of the Maximum Offsite Parking Pass Allotment.  The “Offsite
Parking Pass Abatement” shall be an abatement of the the Fixed Rent payable by
Tenant under this Lease, which abatement shall be in an amount equal to (x) ten
percent (10%) of the then-current monthly Fixed Rent payable by Tenant under
this Lease, multiplied by a fraction (y) the numerator of which is (i) the
Maximum Offsite Parking Pass Allotment minus the number of Substitute Offsite
Parking Passes actually provided to Tenant, and (z) the denominator of which is
the Maximum Offsite Parking Pass Allotment. The foregoing rent abatement shall
be the sole and exclusive remedy of Tenant on account of such failure or
inability to provide (or cause to be provided) the Substitute Offsite Parking
Passes and Landlord shall have no further liabilities or obligations to Tenant
on account thereof.

Section 30.3.   Charges for Parking Passes.  Tenant shall be responsible for
payment of all fees, charges, and expenses payable for all such parking passes,
including both the Garage Parking Passes and the Offsite Parking Passes, and
Landlord shall have no liabilities or obligations with respect to such fees,
charges and expenses.  Tenant shall pay to Landlord, as Additional Rent, a
monthly charge for all of the Garage Parking Passes, which charge shall be at
the prevailing fair market rate for parking passes in parking facilities in
Comparable Buildings, as reasonably determined by the operator of the Garage
from time to time.   Said rate payable for the Garage Parking Passes shall be
subject to adjustment not more frequently than once in each calendar
year.  Tenant shall be responsible for payment of all fees, charges and expenses
payable to the owner or operator of the Channel Center Garage or substitute
parking facility (or substitute parking facilities), in accordance with the
respective agreements between Tenant and such owner or operator.

Section 30.4.  Risk of Loss, Damage.  The parking passes shall be used only for
parking duly registered and operating private passenger motor vehicles owned and
operated by Tenant or its employees, or any permitted occupant of the
Premises.  The parking passes shall not be transferable, except in connection
with a permitted sublease or other occupancy agreement of the Premises or an
assignment or other transfer of this Lease.  Except to the extent otherwise
provided in M.G.L. Chapter 186, Section 15, or to the extent caused by the
negligence or willful misconduct of the operator of the Garage, the Channel
Center Garage, or the substitute parking facility (or facilities), as
applicable, neither the operator of the respective facility nor Landlord shall
be liable for any loss, injury or damage to persons using the Garage or motor
vehicles or other property therein, and, to the fullest extent permitted by law,
the use of the respective facility shall be at the sole risk of Tenant and its
employees.  Without limitation, neither the operator of the respective facility
nor Landlord shall not be responsible for money,

-82-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

jewelry, motor vehicles or other personal property lost in or stolen from the
Garage regardless of whether such loss or theft occurs when the respective
facility or other areas therein are locked or otherwise secured against entry,
except to the extent caused by the negligence or willful misconduct of Landlord
or the operator of the respective facility, as applicable.

Section 30.5.  Rules and Regulations.  Landlord or the operator of the
Respective facility, as applicable, may from time to time, in accordance with
the terms and conditions of Article 23, promulgate rules and regulations
regarding the respective parking facility, the parking passes and the use
thereof, including rules and regulations controlling the flow of traffic to and
from various parking areas, the angle and direction of parking and the
like.  Tenant shall comply with and cause its employees to comply with all such
rules and regulations.  If Tenant’s employees fail to comply with such rules and
regulations, and such failure continues for more than thirty (30) days after
notice thereof from Landlord or the operator of the respective parking facility,
as applicable, then Landlord or the operator of the respective parking facility,
as applicable, may elect to revoke the rights of the subject employee to use
respective parking passes.

Section 30.6.  Storage.  Tenant shall not store or permit its employees to store
any motor vehicles in the respective parking facility without the prior written
consent of Landlord and the operator of the respective parking facility.  Except
for emergency repairs, Tenant and its employees shall not perform any repair
work on any motor vehicles while located in the respective parking facility.  

Section 30.7.  Closure.  Landlord and the operator of the respective parking
facility shall have the right to temporarily close the respective parking
facility or certain areas therein in order to perform repairs, maintenance and
improvements in and to the respective parking facility.  In connection with any
such closure of the respective parking facility, Landlord will, except in the
case of emergency, provide reasonable advance notice of any such closure of the
respective parking facility.

Article 31

PATRIOT ACT

Section 31.1.  Patriot Act.  As an inducement to Landlord to enter into this
Lease, Tenant hereby represents and warrants that:  (i) Tenant is not, nor is it
owned or Controlled directly or indirectly by, any person, group, entity or
nation named on any list issued by the Office of Foreign Assets Control of the
United States Department of the Treasury (“OFAC”) pursuant to Executive Order
13224, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law No. 107-56,
115 Stat. 272), as the same may be amended, modified or supplemented from
time-to-time, or any similar list or any Requirement any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”); (ii)
Tenant is not (nor is it owned, Controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) neither Tenant (nor any person,
group, entity or nation which owns or Controls Tenant, directly or indirectly)
has conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including any assignment of
this Lease or any subletting of all or any portion of the Premises or the making
or receiving of any contribution or funds, goods or services to or for the
benefit of a Prohibited

-83-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Person.  In connection with the foregoing, it is expressly understood and agreed
that (x) any breach by Tenant of the foregoing representations and warranties
shall be an Event of Default, and (y) the representations and warranties
contained in this Article 31 shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.

Article 32

EXTERIOR BUILDING SIGNS

As an appurtenance to the Premises, in accordance with and subject to the
provisions of this Article 32, subject to approval by all applicable
Governmental Authorities, so long as (i) this Lease is in full force and effect,
(ii) no Event of Default then exists, and (iii) the original Tenant named in
this Lease leases not less than 140,000 square feet of rentable area in the
Building, then Tenant may elect, at Tenant’s sole cost and expense, to
construct, erect, and maintain an exterior sign (the “Exterior Building Sign”)
on the exterior façade of the Building, identifying Tenant as an occupant of the
Building.  The approved locations of Tenant’s Exterior Building Signage are
depicted on the plan attached hereto as Exhibit K.  Said Exterior Building Sign
(including the size, location, design, materials, colors and appearance thereof)
shall be subject to the prior review and commercially reasonable approval of
Landlord in all respects.  Tenant shall, at its sole cost and expense, prepare
all plans and specifications relating to the Exterior Building Sign installed by
Tenant, obtain all permits and approvals from all applicable Governmental
Authorities required in connection with the Exterior Building Sign, if any, and
pay all costs and expenses of constructing, installing, maintaining, repairing,
replacing, and removing the Exterior Building Sign.  The Exterior Building Sign
shall be removed by Tenant concurrent with the expiration or earlier termination
of the Term of this Lease, and Tenant shall restore the areas where the Exterior
Building Sign had been installed to their condition prior to the installation of
such signs, subject to commercially reasonable wear and tear.  Landlord shall
have no obligations or liabilities with respect to the design of the Exterior
Building Sign, the obtaining of any required permits or approvals with respect
thereto, or the construction, installation, maintenance, repair or replacement
thereof, all of which shall be at the sole risk, and sole cost and expense of
Tenant.  Tenant shall maintain and repair the Exterior Building Sign installed
by Tenant in first-class order, condition and repair, at its sole cost and
expense, in accordance with all applicable Laws.

As an appurtenance to the Premises, in accordance with and subject to the
provisions of this Article 32, subject to approval by all applicable
Governmental Authorities, so long as (i) this Lease is in full force and effect,
and (ii) no Event of Default then exists, then Landlord will install signs
identifying Tenant at the entrances to the Building and on the primary feature
wall of the lobby on the first (1st) floor of the Building.  Renderings of said
entrance signs and feature wall signs are depicted on the Plan of Tenant’s
Entrance/Lobby Feature Wall signage attached hereto as Exhibit L.

-84-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Article 33

TENANT SELF-HELP

Section 33.1.  Repair Notice.  If Landlord fails to perform any of its
maintenance or repair obligations under this Lease and said failure materially
and adversely impacts the occupancy of the Premises by Tenant, then Tenant shall
have the right to notify Landlord thereof (a “Repair Notice”), in which event
Landlord shall perform such maintenance or repair (i) within five (5) Business
Days following Landlord’s receipt of the Repair Notice with respect to any
Emergency Repair (defined below), and (ii) within thirty (30) days following
Landlord’s receipt of the Repair Notice with respect to any Adverse Condition
Repair (defined below); provided, however, that if such Repairs cannot despite
commercially reasonably efforts be completed within the foregoing time periods,
Landlord shall have an additional commercially reasonable period of time within
which to perform such Repairs, provided that Landlord has commenced such repairs
within the applicable periods of time set forth above and thereafter diligently
and continuously pursues the completion of such Repairs.  For purposes hereof,
“Emergency Repairs” shall mean any repairs which Landlord is obligated to
perform under this Lease and which are necessary to relieve a situation which
threatens the physical well-being of persons or damage to property in the
Premises or materially and adversely affects the research or experiments
conducted by Tenant in the Premises.  For purposes hereof, “Adverse Condition
Repairs” shall mean any repairs (other than Emergency Repairs) which Landlord is
obligated to perform under this Lease and which are necessary to relieve a
situation which adversely and materially impairs Tenant’s use or occupancy of
the Premises.  Emergency Repairs and Adverse Condition Repairs sometimes are
referred to herein collectively as “Repairs.”

Section 33.2.  Repair Dispute Notice.  If Landlord reasonably and in good faith
disputes that Landlord is obligated under the terms of this Lease to perform any
such requested Repairs, then Landlord shall deliver written notice thereof to
Tenant (a “Repair Dispute Notice”) within three (3) Business Days after receipt
of the Repair Notice, in which event Tenant may not exercise its Self-Help Right
(defined below).  In lieu thereof, either Landlord or Tenant may elect to submit
such dispute to resolution in accordance with the Dispute Resolution
Procedure.  If Landlord or Tenant elects to submit such dispute to resolution in
accordance with the Dispute Resolution Procedure and it is determined upon final
completion of such proceeding that Landlord is obligated under this Lease to
perform such Repairs, then Landlord (a) shall reimburse Tenant for all costs and
expenses incurred by Tenant in connection with said Dispute Resolution
Procedure, and (b) shall (i) within two (2) Business Days following the
determination of such Dispute Resolution Procedure with respect to an Emergency
Repair and (ii) within five (5) Business Days following the determination of
such Dispute Resolution Procedure with respect to an Adverse Condition Repair,
commence such Repair and thereafter diligently pursue such Repair to
completion.  If it is determined upon final completion of such arbitration that
Landlord is not obligated to perform such Repairs, then Tenant shall reimburse
Landlord, as Additional Rent, for all costs and expenses incurred by Landlord in
connection with said arbitration proceeding.

Section 33.3.  Self-Help Right.  If either (x) Landlord has not commenced (and
thereafter diligently pursued completion thereof) any such requested Repair
within the applicable time period set forth in Section 33.1, unless Landlord has
submitted a Repair Dispute Notice as aforesaid, or (y) if Landlord timely
submits a Repair Dispute Notice and it is determined upon the final completion
of the Dispute Resolution Procedure that Landlord is

-85-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

obligated under this Lease to perform such Repairs, and thereafter Landlord has
not commenced (and thereafter diligently pursued completion thereof) any such
requested Repair within the applicable time period set forth in Section 33.2,
then at any time thereafter prior to the commencement of such Repair by
Landlord, Tenant shall have the right (the “Self-Help Right”) to undertake such
actions as may be reasonably necessary to perform such Repairs; provided,
however, (a) in no event shall any Repairs performed by Tenant adversely affect
the structure of the Building or any Building Systems; (b) the insurance and
indemnity provisions set forth in Article 11 and Article 25 shall apply to
Tenant’s performance of such Repairs; (c) Tenant shall perform all such Repairs
in accordance with all applicable Requirements; (d) Tenant shall retain to
effect such Repairs only reputable and qualified contractors and suppliers as
are duly licensed and, with respect to Repairs to the Building Systems and/or
the structural elements of the Building (including the roof), only those
contractors approved by Landlord in the Building for such work (without
limitation, Landlord will provide Tenant with the names of the then-approved
contractors for the roof and/or applicable Building System upon after request
therefor); (e) Tenant shall effect such Repairs in good and workmanlike manner,
consistent with the standards of the Building; (f) Tenant shall use new or like
new materials; and (g) Tenant shall use diligent efforts to minimize
interference with or impact on other occupants of the Building.  Promptly
following completion of any Repairs undertaken by Tenant pursuant to the
provisions of this Section 33.3, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs and expenses thereof.  Upon
completion of such Repairs and the delivery of said invoice by Tenant, Landlord
shall promptly reimburse Tenant for all reasonable actual out-of-pocket costs
incurred by Tenant in connection with the performance of such Repairs, or (B)
afford Tenant a credit against the next installment payment(s) of Fixed Rent
payable under this Lease in amount equal to the reasonable actual out-of-pocket
costs incurred by Tenant in connection with the performance of such Repairs.  If
Tenant submits a valid and proper invoice for the reasonable actual
out-of-pocket expenses incurred in performing such Repairs, and all of the
conditions thereto as set forth above have been timely, fully and completely
satisfied in full, and Landlord has not delivered a written objection thereto as
aforesaid, and Landlord shall fail timely to pay or provide a rent credit for
the uncontested amount and such failure shall continue for thirty (30) days
after Tenant provides a written notice to Landlord which expressly and
specifically identifies such failure to pay the amount requested, then Tenant
shall have the right to set-off such unpaid amount against the next monthly
installments of Fixed Rent payable under this Lease.

Article 34

DISPUTE RESOLUTION PROCEDURE

Wherever this Lease provides for a dispute to be resolved by the procedure (the
“Dispute Resolution Procedure”) provided for in this Article 34, such dispute
shall, at either party’s option, be settled and finally determined by
arbitration in the City of Boston, Massachusetts in accordance with the
following provisions of this Article 34.  Within ten (10) Business Days next
following the giving of any notice by Landlord or Tenant stating that it wishes
such dispute to be so determined, Landlord and Tenant shall each give notice to
the other setting forth the name and address of an arbitrator designated by the
party giving such notice.  If either party shall fail to give notice of such
designation within said ten (10) Business Days, then the arbitrator chosen by
the other side shall make the determination alone.  The two arbitrators shall
designate a third arbitrator within five (5) Business Days after the designation
of the second arbitrator.  If the two arbitrators shall fail to agree upon the
designation of a third arbitrator within such five (5) Business Day period, then
either party may apply to the office of the American Arbitration Association
located in the City of Boston for the designation of such

-86-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

third arbitrator in accordance with the Commercial Arbitration Rules of such
Association.  If such office is unable or refuses to act within 10 Business
Days, then either party may apply to any court having jurisdiction for the
designation of such third arbitrator.  Each arbitrator shall (i) be an
independent third party and not affiliated with either party, (ii) shall not
have worked for or have been employed by either party within the immediately
preceding three (3) years, and (iii) have appropriate (and not less than ten
(10) years) experience in the Boston area in a calling relating to the matter as
to which arbitration is being sought.  The three (3) arbitrators shall conduct
such hearings as they deem appropriate, making their determination in writing
and giving notice to Landlord and Tenant of their determination as soon as
practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator; the concurrence of or, in the event no two
of the arbitrators shall render a concurrent determination, then the
determination of the third arbitrator designated shall be binding upon Landlord
and Tenant, subject only to the applicable provisions of the Massachusetts
Uniform Arbitration Act (M.G.L. c. 251).  Each party shall pay its own counsel
fees and expenses, if any, in connection with any arbitration under this Article
34 (unless the arbitrators shall have awarded counsel fees and expenses to the
prevailing party upon a finding of bad faith by the other party), including the
expenses and fees of any arbitrator selected by it in accordance with the
provisions of this Article 34, and the parties shall share all other expenses
and fees of any such arbitration.  The arbitrators shall be bound by the
provisions of this Lease, and shall not add to, subtract from or otherwise
modify such provisions

Article 35

ELECTRONIC SIGNATURES

This Lease may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature.  Without limitation, in addition to electronically
produced signatures, “electronic signature” shall include electronically scanned
and transmitted versions (e.g., via PDF and/or DocuSign) of an original
signature.  This Lease may be executed in multiple counterparts (which
counterparts may be executed and delivered by PDF, DocuSign, or another file
sent by email) which shall together constitute a single document.  Any executed
counterpart of this Lease delivered by PDF, DocuSign or another file sent by
email shall be equally effective as an original counterpart for all purposes.

(signatures on following page)

 

 

-87-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

LANDLORD:

 

 

105 W FIRST STREET OWNER, L.L.C.,

a Delaware limited liability company

 

 

By:

/s/ Daniel Belldegrun

 

Name:

Dan Belldegrun

 

Its: CEO

 

 

 

 

 

 

 

TENANT:

 

 

CRISPR THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:

/s/ Samarth Kulkarni

 

Name:

Samarth Kulkarni

 

Its: CEO

 

 

 

 

 

 

 

 

[Signature Page to CRISPR Lease]

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT A

FLOOR PLANS OF THE PREMISES

[***]

 

 

A-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT B

DEFINITIONS

ADA:  Collectively, the Americans with Disabilities Act (42 U.S.C. § 12101 et
seq.) and the regulations and guidelines promulgated thereunder, as the same may
be amended, modified, and supplemented from time-to-time; and, the rules and
regulations of the Massachusetts Architectural Access Board (M.G.L. c. 22, §
13A, et seq.; 521 C.M.R. 1.00 et seq.), as the same may be amended, modified,
and supplemented from time-to-time; and, any law, code or regulation promulgated
by a Governmental Authority of similar import.

Affiliate:  With respect to any person or entity, any other person or entity
that, directly or indirectly (through one of more intermediaries), Controls, is
Controlled by, or is under common Control with, such first person or entity.

Base Rate:  The annual rate of interest publicly announced from time to time by
Bank of America, N.A., or its successor, in New York, New York as its “base
rate” (or such other term as may be used by Bank of America, N.A., from time to
time, for the rate presently referred to as its “base rate”).

Building Systems:  The PH neutralization system installed by Landlord in the
Building, the Generator, the mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety,
elevator and other service systems or facilities of the Building up to the point
of connection of localized distribution to the Premises (excluding, however,
supplemental HVAC systems of tenants, sprinklers and the horizontal distribution
systems within and servicing the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, security,
life-safety and other service systems are distributed from the base Building
risers, feeders, panelboards, etc. for provision of such services to the
Premises).

Business Days:  All days, excluding Saturdays, Sundays and Observed Holidays.

Code:  The Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as amended.

Common Areas: The lobby areas of the Building, the Lobby Café, the Convenor
Space, plaza and sidewalk areas located on the Real Property, and other similar
areas of general access, the Garage, elevator lobbies, restrooms, and other
similar facilities located on the Real Property and serving the Building.

Common Facilities:  

All common areas and facilities serving the Building, including all
air-conditioning and mechanical areas, the central plant and systems (including
ventilating fans and fan rooms) furnishing heating, ventilating and air
conditioning to the Building, all areas containing equipment or enclosing pipes,
ducts or shafts, utility distribution systems and electrical transformers,
closets, equipment rooms and switchgear, emergency generators and oil tanks
therefor, the common corridors, lobbies and stairways, loading docks, the PH
neutralization system, the air intake and exhaust systems, the Garage, the
interior publicly accessible space included as part of the Building (such as the
lobby areas), management offices for the Building, turn-around areas, mechanical
and electrical areas and facilities, the area of the covered space located along
the perimeter of the Building, and the other public sidewalks, stairways and
plazas.

B-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Comparable Buildings:  First-class laboratory, research and development, and
office buildings of comparable age and quality in the Boston, Massachusetts
area.

Control, Controlled By, or Under Common Control With:  (i)(a) The ownership,
directly or indirectly, of more than 50% of the voting stock of a corporation,
or (b) in the case of any person or entity which is not a corporation, the
ownership, directly or indirectly, of more than 50% of the beneficial ownership
interest in such person or entity, or (ii) in the case of any such person or
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such corporation, person or
entity.

COVID-19 Delays:  Delays arising out of or resulting from the COVID-19 pandemic,
including, without limitation, federal, state and locally-declared states of
emergency and government mandated closures of, and limitations and restrictions
on, businesses and/or construction activities, quarantines, travel bans, and
supply chain interruptions.  COVID-19 Delays shall not be considered to be
Unavoidable Delays.

Decorative Alterations:  Decorative alterations such as painting, wall coverings
and floor coverings which (i) are non-structural and do not affect any Building
Systems, (ii) affect only the Premises and are not visible from outside of the
Premises or the Building, (iii) do not require a conditional use permit,
variance, waiver or other relief from any applicable Requirement, (iv) do not
affect the fixed laboratory benches or fume hoods in the Premises, and (v)
comply in all respects with all applicable Requirements.

Deficiency:  The difference between (a) the Fixed Rent and Additional Rent for
the period which otherwise would have constituted the unexpired portion of the
Term (assuming the Additional Rent for each year thereof to be the same as was
payable for the year immediately preceding such termination or re-entry), and
(b) the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of this Lease for any part of such period (after
first deducting from such rents all expenses incurred by Landlord in connection
with the termination of this Lease, Landlord’s re-entry upon the Premises and
such reletting, including repossession costs, brokerage commissions, attorneys’
fees and disbursements, and alteration costs).

Environmental Laws: All laws, statutes, ordinances, rules and regulations of any
local, state or federal governmental authority having jurisdiction concerning
environmental, health and safety matters, including the following: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §1251, et seq.; the Federal Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §6901, et seq.; the Safe Drinking Water Act,
as amended, 42 U.S.C. §300, et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. §2601, et seq.; the Federal Hazardous Substances Control Act,
as amended, 15 U.S.C. §1261, et seq.; the Occupational Safety and Health Act, as
amended, 29 U.S.C. §651, et seq.; Massachusetts General Laws, Chapters 21C, 21D
and 21E; all rules, codes and requirements of the Massachusetts Department of
Environmental Protection; and the rules and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time.

B-2

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Excluded Expenses:  (a) Taxes; (b) franchise or income taxes imposed upon
Landlord; (c) principal, interest, or any other financing or refinancing costs
on any mortgages, deeds of trust, or any penalties or late charges relating
thereto; (d) leasing commissions; (e) the cost of tenant installations and
decorations incurred in connection with preparing space for any Building tenant,
including workletters and concessions; (f) rent under Superior Leases, excepting
items included in Operating Expenses, Taxes and/or Insurance Expenses;
(g) management fees to the extent in excess of 3% of the gross rentals and other
revenues collected for the Real Property (excluding management fees and
utilities paid by Tenant); (h) wages, salaries and benefits paid to any persons
above the grade of Building Manager and their immediate supervisor; (i) legal
and accounting fees relating to (A) disputes with tenants, prospective tenants
or other occupants of the Building, (B) disputes with purchasers, prospective
purchasers, mortgagees or prospective mortgagees of the Building or the Real
Property or any part of either, or (C) negotiations of leases, contracts of sale
or mortgages; (j)  costs that are reimbursed out of insurance, warranty or
condemnation proceeds, or which are reimbursable by Tenant or other tenants of
the Building other than pursuant to an expense escalation clause; (k) costs in
the nature of penalties or fines; (l) costs for services, supplies or repairs
(other than management fees) paid to any Affiliate of Landlord in excess of
costs that would be payable in an “arm’s length” or unrelated situation for
comparable services, supplies or repairs; (m) allowances, concessions or other
costs and expenses of improving or decorating any demised or demisable space in
the Building; (n) appraisal, advertising and promotional expenses in connection
with leasing of the Building; (o)  any costs or expenses (including fines,
interest, penalties and legal fees) arising out of Landlord’s failure to timely
pay Operating Expenses or Taxes; (p) costs incurred in connection with the
removal, encapsulation or other treatment of asbestos or any other Hazardous
Materials (classified as such on the Effective Date) existing at the Real
Property as of the date hereof; (q) capital expenditures which are not Permitted
Capital Expenditures; (r) costs relating to the repair, maintenance and
operation of the Garage; (s) Taxes; (t) reserves; (u) all costs associated with
Landlord’s political contributions, voluntary civic contributions or voluntary
charitable contributions and/or membership fees; (v) dues payable to industry
associations or organizations to the extent in excess of $2,500.00 per calendar
year; (w) costs and expenses incurred to comply with any violation of
Requirements in effect and applicable to the Building on the Commencement Date;
(x) depreciation; (y) cost of any work or services performed for any facility
other than the Building or Real Property; (z) cost of initial cleaning and
rubbish removal from the Building or the Real Property to be performed before
final completion of the Building or tenant space; (aa) cost of initial
landscaping of the Building or the Real Property; (bb) cost of the initial
stock  of tools and equipment for operation, repair and maintenance of the
Building or the Real Property; (cc) cost of acquiring sculptures, paintings and
other works of art; (dd) costs related to public transportation, transit or
vanpools, except to the extent that Tenant shall elect to participate in the
service to which such costs relate; (ee) asset management fees; (ff) costs and
expenses of operating the Lobby Café; (gg) Insurance Expenses; or (hh) costs and
expenses of organizing and maintaining the Landlord entity.

Flex Areas:  The areas of the Premises shown as “lab flex” on the floor plans
attached to this Lease as Exhibit C.  

Garage:  The parking garage located beneath and comprising a part of the
Building.

Governmental Authority:  The United States of America, the City of Boston, the
Commonwealth of Massachusetts, ISD, or any political subdivision, agency,
department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property.

B-3

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Hazardous Materials:  Any substances or materials considered or defined as
“hazardous”, “toxic”, “contaminant” or “pollutant” or words or phrases of
similar import under any Environmental Law, including asbestos, oil or any
hazardous, radioactive or toxic substance, material or waste or petroleum
derivative which is or becomes regulated by any Environmental Law, including
live organisms, viruses and fungi, medical waste and any so-called “biohazard”
materials”; and any materials on the right to know list of the Occupational
Safety and Health Administration.

HVAC System:  The Building System designed to provide heating, ventilation and
air conditioning.

Indemnitees:  Landlord, Landlord’s Agent, each Mortgagee and Lessor, and each of
their respective direct and indirect partners, officers, shareholders,
directors, members, managers, trustees, beneficiaries, employees, principals,
contractors, servants, agents, and representatives.

Initial Term:  The period of time commencing on the Commencement Date and
expiring on the Expiration Date (without giving effect to any Renewal Term).  

ISD:  The City of Boston Inspectional Services Department.

Insured Parties:  Landlord, Landlord’s Agent, and any Lessors and Mortgagees
whose names have been furnished to Tenant.

Lab Areas: The areas of the Premises shown as “lab” on the floor plans attached
to this Lease as Exhibit C.

Latent Defects:  Material defects in the Landlord’s Work or the Base Building
Work (as applicable) which defects are not, despite the exercise of commercially
reasonable efforts by Tenant, susceptible of being detected (and are not
detected) at the time of delivery of the Premises to Tenant.

Lease Year:  The first Lease Year shall commence on the Rent Commencement Date
and shall end on the last day of the calendar month preceding the month in which
the first anniversary of the Rent Commencement Date occurs.  Each succeeding
Lease Year shall commence on the day following the end of the preceding Lease
Year and shall extend for twelve (12) consecutive months; provided, however,
that the last Lease Year shall expire on the Expiration Date.

Lessor:  A lessor under a Superior Lease.

Losses:  Any and all losses, liabilities, damages, claims, judgments, fines,
suits, demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys’ fees and disbursements) incurred in connection with any
claim, proceeding or judgment and the defense thereof, and including all costs
of repairing any damage to the Premises or the Building or the appurtenances of
any of the foregoing to which a particular indemnity and hold harmless agreement
applies.

Market Capitalization:  The total dollar market value of a publicly traded
company's outstanding shares of stock, calculated by multiplying the total
number of such company's outstanding shares by the current market price of one
(1) share.

B-4

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Measurement Method: A modified BOMA International Standard Method for Measuring
Floor Area in Office Buildings 2017 which aligns with the Boston/Cambridge
market standard for lab building measurement, calculated in accordance with the
Modified BOMA measurement dated July 10, 2020 for the Building which has been
prepared by Landlord and provided to Tenant prior to the Effective Date.

Minor Alterations:  Alterations in the Premises which (i) cost less than
$100,000.00 in the aggregate, (ii) are non-structural and do not adversely
impact any Building Systems, (iii) affect only the Premises and are not visible
from outside of the Building, (iv) are not visible from the first (1st) floor
Common Areas, unless they are consistent with the standards of appearance and
presentation of similar premises in Comparable Buildings; (v) do not require a
conditional use permit, variance, waiver or other relief from any applicable
Requirement (excepting only a conditional use permit for the construction and
operation of the Vivarium), (vi) do not increase or decrease the rentable area
of the Premises, and (vii) comply in all respects with all applicable
Requirements

Mortgage(s):  Any mortgage, trust indenture or other financing document which
may now or hereafter encumber or otherwise affect the Premises, the Real
Property and/or the Building or any Superior Lease and the leasehold interest
created thereby, and all renewals, extensions, supplements, amendments,
modifications, consolidations and replacements thereof or thereto, substitutions
therefor, and advances made thereunder.

Mortgagee(s):  Any mortgagee, trustee or other holder of a Mortgage.

MWRA:  The Massachusetts Water Resources Authority.

MWRA Permit:  A wastewater treatment operator permit issued by the MWRA for the
operation of the PH neutralization system for the Building.

Observed Holidays: New Years’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day plus days observed by the Commonwealth of
Massachusetts, the City of Boston, and the labor unions servicing the Building
as holidays.

Office Areas: The areas of the Premises shown as “office” on the floor plans
attached to this Lease as Exhibit C.  

Permitted Internal Staircases: Internal staircases within the Premises which (i)
do not adversely impact the structural elements of the Building, (ii) do not
require a conditional use permit, variance, waiver or other relief from any
applicable Requirement, (iii) do not materially decrease the rentable area of
the Premises, and (iv) comply in all respects with all applicable Requirements.

Permitted Transferee: An assignee of the interest of Tenant under this Lease
which acquires said interest either (i) pursuant to an assignment approved by
Landlord in accordance with the provisions of Article 13, or (ii) pursuant to an
assignment for which the consent of Landlord is not required pursuant to the
provisions of Section 13.6.

B-5

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Prohibited Innovation Area Use: Any of the following: (i) use of the Innovation
Area principally and/or primarily for accounting and administrative offices;
(ii) use of the Innovation Area principally and/or primarily for conference
center and/or meeting room facilities; (iii) use of the Innovation Area
principally and/or primarily as a data center or computer room; (iv) use of the
Innovation Area principally and/or primarily for classrooms or training rooms;
(v) use of the Innovation Area principally and/or primarily for storage; (vi)
use of the Innovation Area principally and/or primarily for retail uses; or
(vii) use of the Innovation Area principally and/or primarily for uses that are
open to the general public.

Prohibited Use:  Any use or occupancy of the Premises that in Landlord’s
reasonable judgment would: (a) cause damage to the Building or any equipment,
facilities or other systems therein; (b) impair the appearance of the Building;
(c) interfere with the efficient and economical maintenance, operation and
repair of the Premises or the Building or the equipment, facilities or systems
thereof; (d) adversely affect any service provided to, and/or the use and
occupancy by, any Building tenant or occupants; (e) not comply with applicable
Requirements; or (f) constitute a nuisance or cause harmful air emissions,
laboratory odors or noises.  Prohibited Use also includes the use of any part of
the Premises for: (i) the manufacturing of biotechnology or pharmaceutical
products, (ii) the use of any radioactive materials, of any kind whatsoever,
(iii) a restaurant or bar; (iv) the preparation, consumption, storage,
manufacture or sale of food or beverages (except in connection with vending
machines and/or warming kitchens installed for the use of Tenant’s employees
only; (v) the business of printing; (vi) a school or classroom (excepting only
for employees, customers and consultants of Tenant); (vii) lodging or sleeping;
(viii) the operation of retail facilities (meaning a business whose primary
patronage arises from the generalized solicitation of the general public to
visit Tenant’s offices in person without a prior appointment) of a savings and
loan association or retail facilities of any financial, lending, securities
brokerage or investment activity; (ix) a payroll office; (x) a barber, beauty or
manicure shop; (xi) an employment agency or similar enterprise; (xii) offices of
any Governmental Authority, any foreign government, or any agency or department
of the foregoing; (xiii) the manufacture, retail sale, storage of merchandise or
auction of merchandise, goods or property of any kind to the general public
which could reasonably be expected to create a volume of pedestrian traffic
substantially in excess of that normally encountered in first-class laboratory,
research and development and office buildings; (xiv) the rendering of patient
on-site medical, dental or other therapeutic or diagnostic services; or (xv) any
illegal purposes or any activity constituting a nuisance.

Related Entity:  A business entity which Controls, is Controlled by, or is under
Common Control with, the original tenant named herein.

Requirements:  All present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
and ordinary of (i) all Governmental Authorities, including the Zoning Code of
the City of Boston; the ADA and any law of like import, and all rules,
regulations and government orders with respect thereto, and any of the foregoing
relating to Hazardous Materials, environmental matters, public health and safety
matters, and landmarks protection, and (ii) any applicable fire rating bureau or
other body exercising similar functions, affecting the Real Property or the
maintenance, use or occupation thereof, or any street, avenue or sidewalk
comprising a part of or in front thereof or any vault in or under the same.

Rules and Regulations:  The rules and regulations annexed to and made a part of
this Lease as Exhibit F, as they may be modified from time to time by Landlord,
in accordance with the provisions of this Lease.

B-6

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Specialty Alterations:  Alterations which are reasonably determined by Landlord
to be inconsistent with the standards of customary first-class research,
laboratory and animal science facilities in the Boston, Massachusetts area, such
as kitchens, executive bathrooms, raised computer floors, vaults, staircases
which are not Permitted Internal Staircases, slab penetrations, conveyors, and
other Alterations of a similar character.  Without limitation, laboratory
equipment shall not automatically constitute Specialty Alterations.

Superior Lease(s):  Any ground or underlying lease of the Real Property or any
part thereof heretofore or hereafter made by Landlord and all renewals,
extensions, supplements, amendments, modifications, consolidations, and
replacements thereof.

Tenant Delay:  Any delay which results from any act or omission of any Tenant
Party, including delays due to changes in or additions to, or interference with
any work to be done by Landlord, or delays by Tenant in submission of
information approving working drawings or plans or estimates or giving
authorizations or approvals.

Tenant Party:  Tenant and any subtenants or occupants of the Premises and their
respective agents, contractors, subcontractors, employees, invitees or
licensees.

Tenant’s Property:  Tenant’s moveable fixtures and moveable partitions,
telephone and other equipment, telecommunications data and other cabling,
computer systems, trade fixtures, furniture, modular furniture, partitions,
furnishings, Rooftop Equipment, animals, and other items of personal property
which are removable without material damage to the Building.

Unavoidable Delays:  Either party’s inability to fulfill or delay in fulfilling
any of its obligations under this Lease expressly or impliedly to be performed
by such party or such party’s inability to make or delay in making any repairs,
additions, alterations, improvements or decorations or such party’s inability to
supply or delay in supplying any equipment or fixtures, if such party’s
inability or delay arises out of or results from any cause beyond such party’s
reasonable control, including, without limitation, any of the following: (a)
acts of God; (b) flood, tsunami, fire, earthquake, explosion, hurricane and
other natural disaster and weather event; (c) disease, pestilence, epidemic,
pandemic, quarantine or other public health emergency; (d) war, invasion,
hostilities (whether war is declared or not), terrorist threat or act, riot or
other civil unrest; (e) order of a governmental authority or law; (f) embargo or
blockade; (g) action by any Governmental Authority; (h) national or regional
emergency; (i) strike, labor stoppage or slowdown or other labor disturbance;
(j) shortage of adequate power or transportation services or facilities; and (k)
shortage of labor, materials or fuel, or a disruption of a supply chain;
provided, however (i) in no event shall financial inability be deemed to be or
be a cause of an Unavoidable Delay, and (ii) in no event shall any Unavoidable
Delay in any way affect, reduce or abate the obligation of Tenant timely to pay
all Rent and other charges payable by Tenant pursuant to the terms of this
Lease.  Notice of the occurrence of any such Unavoidable Delay shall be given by
the claiming party to the other party not more than five (5) days after the
party acquires actual knowledge of the Unavoidable Delay or the circumstances
giving rise to the Unavoidable Delay.

 

 

B-7

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT C

PLANS SHOWING OFFICE AREAS, LAB AREAS, AND FLEX AREAS

[***]

 

 

C-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT D-1

SCHEDULE OF BASE BUILDING WORK PLANS

[***]

 

 

D-1-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT D-2

BASE BUILDING WORK MATRIX

[***]

 

 

D-2-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT D-3

LANDLORD’S WORK- DESIGN NARRATIVE

[***]

 

 

D-3-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT E

SCHEDULE OF TENANT’S HAZARDOUS MATERIALS

[***]

 

 

E-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT F

RULES AND REGULATIONS

[***]

 

 

F-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT G

FORM OF COMMENCEMENT DATE AGREEMENT

[***]

 

 

G-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT H

FORM OF ENVIRONMENTAL QUESTIONNAIRE

[***]

 

 

H-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT I

 

CLEANING SPECIFICATIONS

[***]

 

 

I-1

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT J

 

PLAN OF ROOFTOP/PENTHOUSE ROOFTOP AREAS

 

[***]

 

 

J-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT K

 

PLAN OF APPROVED LOCATIONS OF TENANT’S EXTERIOR BUILDING SIGNAGE

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT L

 

PLAN OF TENANT’S ENTRANCE/LOBBY FEATURE WALL SIGNS

 

[***]

 

 

L-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT M

 

CONSTRUCTION SCHEDULE FOR LANDLORD’S WORK

 

[***]

 

 

M-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT N

 

FORM OF GUARANTY

 

[***]

 

 

N-1

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT O

 

HVAC DESIGN STANDARDS

 

[***]

O-1

 